                20 Civ. 06274 (LAK)
                    United States District Court

                              for the
                   Southern District of New York



                IN RE TRANSCARE CORPORATION, ET AL.
                                               DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                        DEFENDANTS-APPELLANTS,
                            —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                          PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



         APPENDIX TO BRIEF FOR THE APPELLANTS


            Volume XXXVII - A4108-A4184
                                                                                                                             APPENDIX A




                                                                                                                       NOVEMBER 2018


                                                    CURRICULUM                 VITAE




                                               Jonathan      I.    Arnold Ph.D.

                                           j   onathan. arnold@chicagoecon.com




EDUCATION


Ph.D.        Business    Economics Graduate School                 of    Business The University                  of   Chicago


M.B.A.       Finance    and Accounting           The University         of
                                                                              Chicago          Graduate School of Business


B.A.         Economics The University              of   Chicago



PROFESSIONAL EXPERIENCE                             SINCE 1995



2013 -               Testifying   Expert       Economist   Chicago        Economics             Corp.


2015 -               Senior    Consultant Coherent Economics


2013    -            Senior    Consultant Compass Lexecon.


2012    -   2013     Chief    Economist    Office of     the Attorney           General         New     York   State



2006    -   2012     Managing     Principal      Analysis   Group             Inc.



1995    - 2006                                  Partners
                     Principal    Chicago



TESTIMONY              - SINCE 2014




  Rebuttal Expert Report in Jo            Ann Howard        and Associates           v.   J.   Douglas Cassity U.S. District
  Court Eastern        District   of   Missouri Case No. 09-CV-1252-ERW.                           November 2018

  Expert Report in U.S.A.          v.   Matthew Connolly and Gavin Black                        U.S.   District   Court Southern
  District of      New   York Case No. 0116-CR-00370                     CM.         September 2018

  Deposition in Jo       Ann Howard        and Associates     v.   J.   Douglas Cassity U.S.              District     Court Eastern

  District of      Missouri Case No. 09-CV-1252-ERW.                         August 2018

  Expert Report in Jo          Ann Howard        and Associates     v.   J.    Douglas Cassity U.S.            District   Court

  Eastern District       of   Missouri Case No. 09-CV-1252-ERW.                           July 2018




CONFIDENTIAL




                                                                   A4108
                                                                                                                                                      APPENDIX         A




 Deposition in Eagle                    View Technologies           v.   Xactware Solutions                 U.S.        District    Court for the

 District     of   New           Jersey    Civil    Action     No. 15-cv-07025.                 May         2018

 Expert Report in State of Washington                          v.    LG       Electronics       Superior Court of King County

 Washington             Case No. 12-2-15842-8.                  May            2018

 Rebuttal         Expert Report in Eagle View Technologies                               v.    Xactware Solutions U.S. District                        Court

 for    the District of           New      Jersey     Civil   Action No. 15-cv-07025.                         May         2018

 Expert Report              in Eagle       View Technologies             v.    Xactware Solutions              U.S.       District       Court for the

 District     of   New           Jersey    Civil    Action No. 15-cv-07025.                     May         2018

 Expert Report              in Eagle       View Technologies              v.   Xactware Solutions              U.S.        District       Court for the

 District     of   New           Jersey    Civil    Action No. 15-cv-07025.                     April 2018


 Testimony In the Matter of Certain Two-Way                                     Radio    Equipment and Systems Related                            Software    and

 Components          Thereof United States International                            Trade        Commission Washington                              D.C.

 Investigation          No. 337-TA-1053.                   January 2018

 Deposition In the Matter of Certain Two-Way Radio                                       Equipment and Systems Related                            Software       and

 Components          Thereof United               States International              Trade        Commission Washington                              D.C.

 Investigation          No. 337-TA-1053.                   November              2017

 Expert Report In the Matter of Certain Two-Way Radio                                          Equipment and Systems Related                           Software

 and Components                  Thereof United States International                          Trade     Commission Washington                              D.C.

 Investigation          No. 337-TA-1053.                   October 2017

 Deposition In              re   Avaya     U.S.     Bankruptcy Court of the Southern District                                      of   New     York Ch. 11
 Case No. 17-10089.                     October 2017

 Expert Report In                 re   Avaya   U.S.    Bankruptcy Court of the Southern District                                         of   New   York Ch.
 11 Case No.           17-10089.           October 2017

 Deposition in Stark Master Fund Ltd. and Stark Global Opportunities                                                      Master Fund Ltd.            v.   Credit

 Suisse Securities               U.S.    District    Court for the Eastern District                      of   Wisconsin                 No. 14-cv-689.

 August 2017

 Testimony in The Financial Oversight and Management Board for Puerto Rico as representative                                                                      of

 The Commonwealth of Puerto Rico                           PROMESA                                          BK 3283-LTS                       re The




 17-151-LTS
                                                                                 Title   III    No. 17                                   in

 Financial        Oversight             and Management Board                     for    Puerto Rico as representative of Puerto

 Rico Highways                     Transportation           Authority            PROMESA               Title III         No. 17     BK 3567-LTS              Peaje

 Investments           v.    Puerto Rico Highways                        Transportation            Authority               Adv.         Proc.   No.

        in   17   BK   3567-LTS            and Adv.         Proc.    No. 17-152-LTS               in   17    BK 3283-LTS                 August 2017

 Rebuttal         Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities                                                       Master Fund

 Ltd.   V. Credit Suisse Securities                  U.S.    District          Court of the Eastern District                       of   Wisconsin          No.

 14-cv-689.         August 2017

 Deposition in The United States of America ex                                   rel.   John H. Oberg              v.    Pennsylvania           Higher


 107-cv-00960-CMH-JFA.
 Education Assistance Agency

                                   August 2017
                                                    U.S.   District      court of the Easter District                       of   Virginia        No.




 Deposition in The Financial Oversight and Management Board for Puerto Rico                                                              as representative        of

 The Commonwealth of Puerto Rico                           PROMESA               Title   III    No. 17      BK 3283-LTS                  in   re The




CONFIDENTIAL


                                                                               A4109
                                                                                                                                                           APPENDIX A




 17-151-LTS
 Financial Oversight            and Management Board                              for       Puerto Rico as representative of Puerto

 Rico Highways               Transportation               Authority              PROMESA                      Title   III   No. 17      BK 3567-LTS              Peaje
 Investments v. Puerto Rico Highways                                  Transportation                       Authority         Adv.       Proc.        No.
       in   17   BK   3567-LTS and Adv. Proc. No. 17-152-LTS in 17                                                 BK 3283-LTS            July 2017

 Declaration in The Financial Oversight and Management                                                   Board for Puerto Rico             as representative

 of The Commonwealth of Puerto Rico                       PROMESA                                                     BK 3283-LTS




 17-151-LTS
                                                                                       Title       III   No. 17                                 in   re The
 Financial Oversight and Management Board for Puerto Rico as representative of Puerto

 Rico Highways               Transportation               Authority              PROMESA                      Title III     No. 17      BK 3567-LTS              Peaje
 Investments v. Puerto Rico Highways                                  Transportation                       Authority     Adv.           Proc.    No.




 14-cv-689.
       in   17   BK   3567-LTS and Adv. Proc. No. 17-152-LTS                                             in   17   BK 3283-LTS            July 2017


 Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities                                                           Master Fund Ltd. V.
 Credit Suisse      Securities     U.S. District           Court of the Eastern District of Wisconsin                                            No.

        July 2017


 Expert Report in The United States of America ex                                       rel.    John H. Oberg               v.   Pennsylvania Higher


 107-cv-00960-CMH-JFA.
 Education Assistance Agency

                             June 2017
                                              U.S.   District             court of the Easter District                           of   Virginia No.




 Deposition in The State of                               Hitachi          Circuit            Court of Cook County Illinois
                                        Illinois     v.
                                                                                                                                                       County
 Department           Chancery       Division Case No. 2012-CH-35266.                                              April 2017

 Hearing Testimony in Arista Networks                               Inc.    v.    Cisco        Systems Inc. International                       Trade

 Commission Washington                   D.C. Investigation No. 337-TA-977.                                            April 2017

 Deposition        in Arista   Networks         Inc.      v.   Cisco       Systems Inc. International                             Trade Commission

 Washington           D.C.    Investigation          No. 337-TA-977.                         February 2017

 Second Supplemental Expert Report in Arista Networks v. Cisco Systems International Trade
 Commission Washington D.C. Investigation No. 337-TA-977. February 2017


 Supplemental Expert Report in Arista Networks                                         v.    Cisco       Systems International                  Trade

 Commission Washington                   D.C. Investigation                           No. 337-TA-977.                  February 2017

 Expert Report in Arista Networks                    v.    Cisco      Systems International Trade                                 Commission

 Washington           D.C.    Investigation          No. 337-TA-977.                         January 2017

 Rebuttal     Expert Report in The State of                     Illinois         v.   Hitachi            Circuit      Court of Cook County

 Illinois     County Department                Chancery Division Case No. 2012-CH-35266.                                                  January 2017

 Court Testimony in a consolidated proceeding comprising Brigade
                                                                 Leveraged                                                                  Capital
 Structures      Fund   v.   Alejandro       Garcia-Padilla               16-1610              National            Public    Finance      Guarantee         v.


 Alejandro       Garcia-Padilla    16-2101             Dionisio            Trigo-Gonzalez                  v.   Alejandro        Garcia-Padilla            16-2257
 and   U.S.   Bank Trust National Association                        v.    The Commonwealth of Puerto Rico                                16-2510           U.S.

 District   Court       District   of   Puerto Rico. September                               2016

 Deposition in MyFord Touch Consumer Litigation                                             U.S.    District          Court Northern             District of

 California San Francisco               Division Case No. 13-cv-3072-EMC.                                             September 2016

 Responsive        Damages Expert Report                       in
                                                                    MyFord Touch Consumer                              Litigation        U.S.    District

 Court Northern           District      of   California San Francisco                              Division Case No. 13-cv-3072-EMC.

 September 2016




CONFIDENTIAL



                                                                                 A4110
                                                                                                                                         APPENDIX        A




                                                                                             Court of Cook County Illinois
 Expert Report in The State of Illinois                          Hitachi                                                                      County
                                                           v.                    Circuit


 Department         Chancery Division Case No. 2012-CH-35266.                                         August 2016

 Deposition in Philips           v.    Ford U.S. District Court Northern                             District    of   California San Jose

 Division Case No. 514-cv-02989-LHK.                                  August 2016

 Trial   Testimony in Nortek Air Solutions                           v.   Energy Labs U.S. District Court Northern                         District

 of   California San        Jose Division Case No. 514-cv-02919-BLF.                                      August 2016

 Damages Expert Report in MyFord Touch Consumer Litigation U.S. District Court Northern
 District of California San Francisco Division Case No. 13-cv-3072-EMC. August 2016

 Expert Report in Philips              v.   Ford U.S. District Court Northern                              District    of   California San Jose

 Division Case No. 514-cv-02989-LHK.                                  July 2016


 Responsive        Expert Report in MyFord Touch                            Consumer Litigation U.S.                  District   Court
 Northern        District   of   California San Francisco Division Case No. 13-cv-3072-EMC.                                               May
 2016

 Supplemental Declaration Lena K. Thodos and David Miller                                            v.   Nicor Circuit Court of Cook

 County     Illinois    County Department                        Chancery Division Case No. 11CH06556.                               April 2016


 Deposition in Nortek Air Solutions                   v.    Energy Labs U.S.                 District      Court Northern          District    of


 California San Jose Division Case No. 514-cv-02919-BLF                                              March 2016

 Expert Report in Nortek Air Solutions                          v.    Energy Labs U.S. District               Court Northern             District   of


 California San Jose Division Case No. 514-cv-02919-BLF                                              February 2016

 Deposition in MyFord Touch Consumer Litigation U.S.                                         District      Court Northern          District    of


 California San Francisco                   Division Case No. 13-cv-3072-EMC.                               February 2016

 Deposition in Richard            S.   Stack       M.D.     v.       Abbott Laboratories U.S. District                  Court Middle          District

 of   North Carolina Case No. 112-CV-148.                                  January 2016

 Expert Report in MyFord Touch Consumer Litigation U.S. District                                              Court Northern             District   of


 California San Francisco                   Division Case No. 13-cv-3072-EMC.                               January 2016

 Deposition in Lena K. Thodos and David Miller                                   v.    Nicor Circuit Court of Cook County                     Illinois



 County Department               Chancery Division Case No. 11CH06556.                                        December 2015

 Expert Report in Richard               S.   Stack    M.D.           v.   Abbott Laboratories U.S. District                  Court Middle
 District   of   North Carolina Case No. 112-CV-148. December 2015

 Declaration in Russell Dover                 v.   British       Airways          U.S.    District    Court Eastern           District   of   New
 York Case No. 112-CV-05567.                        November                 2015

 Declaration in Lena K. Thodos and David Miller                                   v.   Nicor Circuit Court of Cook County

 Illinois   County Department                  Chancery Division Case No. 11CH06556.                                        October 2015

 Deposition in Jo       Ann Howard             and Associates               v.   J.    Douglas Cassity U.S.           District   Court Eastern

 District   of   Missouri Case No. 09-CV-1252-ERW.                                      October 2015

 Supplemental Expert Report in Russell Dover                                     v.    British   Airways     U.S.     District   Court Eastern
 District   of   New York         Case No. 112-cv-05567.                              September 2015




CONFIDENTIAL


                                                                            A4111
                                                                                                                                                     APPENDIX A




  Deposition in Russell Dover                    v.   British
                                                                    Airways           U.S.           District    Court Eastern           District   of   New
 York Case No. 112-cv-05567.                            August 2015

  Rebuttal    Expert Report in Russell Dover                              v.   British          Airways          U.S.    District   Court Eastern
 District    of   New       York Case No. 112-cv-05567.                                    June 2015

 Expert Report in Russell Dover                        v.    British
                                                                          Airways               U.S.    District        Court Eastern         District   of   New
 York Case No. 112-cv-05567.                            May         2015

 Expert Report in Thomas                        Betts International                  v.        Burny      U.S.    District    Court Western          District

 of   Tennessee         Case No. 214-cv-2296-JPM-tmp. April 2015


 Testimony         in Jo    Ann Howard               and Associates             v.   J.    Douglas Cassity U.S. District Court Eastern
 District    of   Missouri Case No. 09-CV-1252-ERW.                                             March 2015

 Deposition in Jo           Ann Howard                and Associates            v.   J.        Douglas Cassity U.S. District                  Court Eastern
 District    of   Missouri Case No. 09-CV-1252-ERW.                                             February 2015

 Deposition in Jo           Ann Howard                and Associates            v.   J.    Douglas Cassity U.S. District                      Court Eastern
 District    of   Missouri Case No. 09-CV-1252-ERW.                                             January 2015

 Expert Report in Jo            Ann Howard                  and Associates                v.   J.   Douglas Cassity U.S. District Court
 Eastern District of Missouri Case No. 09-CV-1252-ERW.                                                          January 2015

 Reply Declaration in Cryolife                        Inc.    v.   C.R.    Bard U.              S.    District    Court of the District of

 Delaware         Case No. CV-14-00559-SLR.                               January 2015

 Declaration in Cryolife                              C.R.    Bard U.                                  Court of the District                                  Case
                                         Inc.   v.                             S.    District                                            of   Delaware
 No. CV-14-00559-SLR.                    September 2014

 Expert Report in            Illinois     Pension        Litigation            Circuit              Court for the Seventh Judicial Circuit

                                                Case No. 2014-MR1.
 Sangamon         County        Illinois                                                        August 2014

 Deposition in Jo           Ann Howard               and Associates             v.   J.    Douglas Cassity U.S. District                      Court Eastern
 District    of   Missouri Case No. 09-CV-1252-ERW.                                                 August 2014

 Expert Report in Jo            Ann Howard                  and Associates            v.       J.   Douglas Cassi ty et al. U.S. District Court
 Eastern     District of       Missouri Case No. 09-CV-1252-ERW.                                             July 2014

 Testimony in SolidFX               v.    Jeppesen           Sanderson U.S.                    District    Court         District   of   Colorado Case
 No. 11-CV-1468.             April 2014


TEACHING               EXPERIENCE


 Columbia University and Duke University
 Guest Lecturer 2002 - 2004



 The University of Chicago                       Department of Economics and Graduate School                                                   of Business
 Lecturer    1998       -   1999


 Taught microeconomics topics included                                     price          theory industrial organization                        capital   theory

 principles       of   labor economics and durable goods economics



 Loyola University Chicago School                                  of   Law




CONFIDENTIAL




                                                                                     A4112
                                                APPENDIX A




  Lecturer of   Law 1997   -   1998


  Taught    antitrust   economics



PROFESNAL                AFFILIATIONS


American Economics        Association



OTHER

Certified   Public Accountant




CONFIDENTIAL


                                        A4113
                                                                                                                                                 APPENDIX B




MATERIALS                         RELIED UPON


Legal Filings

Schedules        of Assets and Liabilities                              In   the    United       States        Bankruptcy          Court of the

Southern        District     of    New York Case No 02-14385                                          September         20        2002.

Amended         Complaint               In   re    TransCare Corporation                           et   al In the United            States

Bankruptcy        Court of the Southern                              District      of   New York Case No                     16-10407           November
28 2018.

Debtor TransCare Corporations Amended                                                List   of Equity          Security      Holders           and
Statement        of Corporate Ownership                                 In   the United          States           Bankruptcy       Court of the
Southern        District     of    New York Case No                             16-10407              May     9    2016.

Defendants        FSAR            Holdings              Inc.        Post-Trial Brief In the                   Court    of   Chancery of the
State of    Delaware               public version                   filed    July    3   2017.

Defendants        FSAR            Holdings              Inc.        Post-Trial Brief             In   the     Court of Chancery of the

State of    Delaware               C.A. No.            12946-VCS                   public version             filed   July   3    2017.

Defendants        Lynn Tiltons                    Corrected            Post-Trial Brief In the Court of Chancery of the

State of    Delaware               C.A. No.            12946-VCS                   public version             filed   July   5    2017.

Memorandum Opinion                           re   Zohar        11    2005-1         Limited and              Zohar    III   Limited       v.   FSAR
Holdings        Inc.    et   al.    In       the Court of Chancery of the State                                    of Delaware           C.A.    No.




16-10407
12946-VCS November                            30       2017.


Order Pursuant               to    11    U.S.C.                 105a          and 721 Authorizing the Chapter 7 Trustee                                    to


Operate     the Debtors                 Business           and Pay Certain Operating                                Expenses    These Estates
                                                                                                                                    of                          In


the United       States       Bankruptcy                 Court of the               Southern           District      of New York Case No

           March        24    2016.

Auctioneers            Report of Commission and Expenses                                              for   the Auction       Sale of the Assets
Conducted         on June           21 2016              In     the United              States        Bankruptcy        Court of the Southern
District   of   New York Case No                          16-10407 August                     23        2016.


Auctioneers            Report of Commission and Expenses                                              for   the Auction       Sale of the Assets

Conducted         on    April      20th           May    4th        May      6th    May     11th        May 12th 2016 In the United
States     Bankruptcy             Court           of   the Southern                District   of      New York Case No 16-10407
August     23    2016.

Debtors TransCare Corporation                                       et al.   Monthly Operating Statement                            for   the Period

Ended September 30 2016 In the United States Bankruptcy                                                               Court of the Southern
District of New York Case No 16-10407 October 17 2016.

Order Authorizing and Approving                                     the Sale of          Ambulance                Service    Certificate        No.    0667
toMaier Group LLC                       In   the United               States       Bankruptcy               Court of the Southern               District   of

New York Case No                    16-10407 July                      6     2016.

Affirmation to Confirm the                         Results            of the Sale of the                Debtors Ambulance                  Service

Certificates      Issued           by the          New     York State Department                             of   Health     In   the     United     States




CONFIDENTIAL



                                                                                    A4114
                                                                                                                             APPENDIX B




Bankruptcy             Court of the Southern           District     of   New York Case No               16-10407 July             1
2016.

Summary Sheet                for First    Interim     Application        of LaMonica          Herbst      Maniscalco           LLP
Counsel       to       Salvatore   LaMonica as Chapter                   7 Trustee        for   Allowance       of Interim

Compensation and Reimbursement                              of   Expenses        In    the United      States       Bankruptcy
Court of the Southern               District    of    New York Case No                 16-10407 January 17 2017.

Order Authorizing the Chapter 7 Trustee                            to   Allocate      the Expenses        of   the Public

Auctions         Between       the Debtors           Estates      and Reimburse the TransCare Corporation
Estate      for   the    Related    Relief      In   the United         States    Bankruptcy        Court      of   the Southern

District    of    New York Case No               16-10407          April   4     2017.


First   Interim Fee Application                of Lucy      L.   Thomson         For Allowance         of Compensation                for

Service      Rendered          as Patient Care          Ombudsman     the United In                 States      Bankruptcy
Court of the Southern               District    of    New York Case No 16-10407                        January 18 2017.

Notice      of Hearing         on the Motion of Chapter 7 Trustee                       Seeking     Entry of an Order




16-10407
Pursuant          to   the   Federal     Rule of Bankruptcy              Procedure        9019a        Approving           the Mutual

Release       and Settlement Agreement By and Between                                   the Chapter 7 Trustee                On
Behalf      of the      Debtors Estates Wells Fargo Bank N.A. and Montefiore                                         Medical

Center Montefiore               Mount Vernon           Hospital         and Montefiore        New Rochelle Hospital                   In

the   United       States      Bankruptcy       Court       of   the Southern         District of New York Case No

            December           6   2016.

Monthly Operating Statement                     for   the Period         Ended September 30 2016 In the United
States      Bankruptcy          Court of the         Southern      District  of New York Case No 16-10407

October       18 2016

Monthly Operating Statement                     for   the Period         Ended November        30 2016                In   the United

States      Bankruptcy         Court of the Southern               District    of     New York Case No               16-10407

January      18        2017.

Monthly Operating Statement                     for   the Period         Ended December        31 2016                In   the United

States      Bankruptcy         Court of the Southern               District    of     New York Case No               16-10407

January 17 2017.

Monthly Operating Statement                     for   the Period      Ended March 31 2017 In the United
States      Bankruptcy         Court of the Southern               District of New York Case No 16-10407

May 16 2017.

Monthly Operating Statement                     for   the    Period   Ended February 29 2016 In the United
States      Bankruptcy         Court of the Southern               District of New York Case No 16-10407

April   26    2016.

Monthly Operating Statement                     for   the    Period      Ended March 31 2016 In the United
States      Bankruptcy         Court of the Southern               District  of New York Case No 16-10407

April   26    2016.


Monthly Operating Statement                     for   the    Period      Ended            30 2016 In the United
                                                                                      April

States      Bankruptcy         Court of the Southern               District    of     New York Case No 16-10407
June    1    2016.


Monthly Operating Statement                     for   the    Period      Ended May 31 2016                In   the United


                                                                                                                                            2



CONFIDENTIAL


                                                                   A4115
                                                                                                              APPENDIX B




States     Bankruptcy       Court of the Southern          District   of   New York Case No           16-10407
July   7   2016.


Monthly Operating Statement                for    the Period   Ended June 30 2016 In the United
States     Bankruptcy       Court of the Southern          Districtof New York Case No 16-10407

August 19 2016.

Monthly Operating           Statement       for   the Period    Ended       July 31 2016 In the United
States     Bankruptcy       Court of the Southern          District   of   New York Case No 16-10407
August     19 2016.

Monthly Operating Statement                for    the Period   Ended August 31 2016 In the United
States     Bankruptcy       Court of the Southern          Districtof New York Case No 16-10407

September      20    2016.


Monthly Operating           Statement      for    the Period   Ended October           31 2016   In   the     United

States     Bankruptcy       Court of the Southern          District   of   New York Case No           16-10407
November       15 2016.

Monthly Operating           Statement      for   the Period   Ended January 31 2017 In the United
States     Bankruptcy       Court of the Southern          District of New York Case No 16-10407

February     23     2017.

Monthly Operating           Statement      for   the Period    Ended February 28 2017 In the United
States     Bankruptcy       Court of the Southern          Districtof New York Case No 16-10407

March      16 2017.

Monthly Operating Statement                for   the Period    Ended           30 2017 In the United
                                                                           April

States     Bankruptcy       Court of the Southern          District   of   New York Case No 16-10407
May 16 2017.




Depositions

Deposition     of Lynn Tilton        October       29   2018

Deposition     of   John    Husson November              11 2018

Deposition    of Glenn       Leland November             27 2018


Academic       Literature/Textbooks


Rosenbaum Joshua                  Joshua    Pearl 2013         Investment          Banking   Valuation      Leveraged
Buyouts and Mergers                Acquisitions         Wiley Second         Edition




Press Releases/News               Articles



Ambulance Company speeds                    into   Chapter 11. The Westchester               County Business
Journal September            3    2002.


Private Ambulance Service                 Backed by      Wonder Woman               of Wall Street    Files

Bankruptcy.         New    York    Business Journal        Online     February       25   2016
                                                                                                                        3



CONFIDENTIAL



                                                            A4116
                                                                                             APPENDIX B




TransCare Announces             Two     Significant   Milestones   BusinessWire   July   20 2015
available   at   http//www.businesswire.com/news/home/20150720005828/en/
accessed    November        5   2018.



TransCare        set to   emerge from      Ch.   11. Pittsburgh    Business Times July   7   2003
available   at


https//www.bizjournals.com/pittsburgh/stories/2003/07/07/story6.htmlsprint
accessed    November        5   2018.




Bates Stamped Documents



AL-001 76                                                      PP-TRBK0004095

AL-001 96                                                      PP-TRBK0004527

AL-00216                                                       PP-TRBK0004695

AL-00236                                                       PP-TRBK0004573

AL-00256                                                       PP-TRBK0004574

AL-00341                                                       PP-TRBK0006471

AL-00400                                                       PP-TRBK0012469

AL-00380                                                       PP-TRBK0013259

AL-00485                                                       PP-TRBK0013273

AL-00695                                                       PP-TRBK0013274

CM   TC2018        0002108                                     PP-TRBK0015289

CM   TC2018        0002110                                     PP-TRBK0015291

CM   TC2018        0003369                                     PP-TRBK0015293

CM   TC2018        0003376                                     PP-TRBK0015295

CM   TC2018 0004132                                            PP-TRBK0015306

CM   TC2018        0005038                                     PP-TRBK0015309

CM   TC2018 0005039                                            PP-TRBK0015312

CM   TC2018        0008781                                     PP-TRBK0019062

CM   TC2018        0013875                                     PP-TRBK0019088

CM   TC2018        0013895                                     PP-TRBK0019089

CM   TC2018        0013915                                     PP-TRBK0019229

CM   TC2018        0013935                                     PP-TRBK0020769

CM   TC2018        001 3955                                    PP-TRBK0022363

CURTIS      000521                                             PP-TRBK0024842

PP-TRBK0004093                                                 PP-TRBK0027756

                                                                                                     4



CONFIDENTIAL


                                                       A4117
                                                                               APPENDIX B




PP-TRBK0028485                                             TRANSCARE00004048

PP-TRBK0033600                                             TRANSCARE00004191

PP-TRBK0041410                                             TRANSCARE00004259

PP-TRBK0041414                                             TRANSCARE00004571

PP-TRBK0042324                                             TRANSCARE00004609

PP-TRBK0042693                                             TRANSCARE00005261

PP-TRBK0044399                                             TRANSCARE00005770

PP-TRBK0046839                                             TRANSCARE00007937

PP-TRBK0051881                                             TRANSCARE00035020

PP-TRBK0052000                                             TRANSCARE00043758

PP-TRBK0053856                                             TRANSCARE00062780

PP-TRBK0071446                                             TRANSCARE00067400

PP-TRBK0078085                                             TRANSCARE00074331

PP-TRBK0086219                                             TRANSCARE00107866

PP-TRBK0087751                                             TRANSCARE00195974

PP-TRBK0089542                                             TRANSCARE00198138

PP-TRBK0090486                                             TRANSCARE00231115

PP-TRBK0091282                                             WF00001541

TRANSCARE00000395                                          WF TC   00003874



All   materials cited   in   this   report and exhibits.




                                                                                       5



CONFIDENTIAL



                                                       A4118
                     4




                                                            4

                                                  co             -0




                                                                                                   cn




                                                       _j   U   Lm    C



                                                            C         _j




             N   -       ii                       o              o ar      _   O   0U     O
             i   U
                              013
                                            O               m     AE M             4 u.       lL


                                            CO   20    CL             dm
Hm   2   W
                                    A4119
                                                      N        O                               Q                       N Lf               N                  N                   a              a 0 mD                   a               W                          a       n   a                         U             c                  CO            U               Q         O0 a                     UnC                        H                N            N
                                                                                                         CýýC


                                    c6           ti                                                                                                                                                                                                 L co                                cn                                       ca                                                                   co                   cu                  In

                                                                                                                                                                                                                                                                        NU
                                                                                                                                                                                       -0
                                                                    cr-U




                                                                    aw            U                                                                                  N a                                              N




                                                                                                                                                                                                                                                                                                                                                                                                                                                    UooE
                                                                             mQ                                                                                          pM
          ON                                                                                       O        3p                 N 2ýra N                                                         U                                               OZ a                                                a U                                               O                  WQ                                               a
                                                                                                                                                                                                                                                                                                        C70
                                                                                                                                                                                                                                                                                                            w                              c
                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                           N
                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                      DM.-U




                                                                                                                                                                                                                                                                        NO
                   cYi                                                                                                                                                                 -0                       CO                                                                              ý                                                                                          LL                    CU
                                                                                                                                                                                                                                                                                                                                                                                                                      a                                              CV
                         C-0Q0mcc




                                                                                                                                                                                                                                         3C
                                                                                      ýcý
              c                     O                               z                                                  C                 Oc
                                                                                                                                                                                                     N                                                                                                                                                                   2                                                              3ý
                                                                                                        a-C




                                                                                                                                                                                                                                                                                                                                                                                                                                                   O
                                                                         cca                                                                                         c                 C                                                                                                N                                        0         N         O                                   O          a                                          aZ                        C
                                                                                                                           o-Ur.




                                                                                                                                                                                                                                                                                                                                                                 cu                                                   L



                                                                                                                                                                                                                                                                                      U
                                                                                                                                                                                                                               LL                                                                                                                                                                           LL
                                                                                                                                                                                                                 N-UQ




                                                           aQ
                                                                                                                                                                                                                                                                                                                            r-
                                                                                                                                                                                                                                          NNH-.0-a
                                                                                                                                                                                                                                         co-cca




                                     U                C                  a        a                00         U        O        O                           z                          P                                                 a                              N   o                        a                                          H                     C            Q                  a           0                a           0                     O
                                                                                                                                                                                                                                                    -


                                                                                                                                                                                                     CL                       Cu                                                                            cu                                        dj

                                                                                 o
                                                                                                                                          CO                                                     ý                                                                                                                                                                                             Cl                                          L



                                                                                                                                                                                                                                                                                    N                                 c
                                                                                                                                                                                                                                                                                                                                                                                  000E
                                                                                                                       N                                                                                                                                                                                    OUP
                                                                                                                                                                                                                                                                                                                                                                              -




                                          jO
                                                                                                                                                                                                                                                                                                                                                                                                                                                       N
                       woo

                                                                             C                          Q2
                                                                                          .-

                                                                                                              p
                                                      -0                                                                                 Uc                                            N                        N             CN                                                                                                                0         p                        O           N                          a

                                                                                                                                                                                                                                                                                      N
                                     cn                        aa                                                              c0                                                                                                                                                                                                 cu



                                                                                                                       N
                                                                                                                                               cýmH




                                                 -a                                                                                                                                                                                              Lo                                                 LL
                                                               oo-0E




                                                                                                                                                                                                                                                                                                                                                                                                                                             oo
                                                                                                                                                                 4                                   co                                                                                                                                                                                                                                        r                    -O
                                                                                                                                                                         pQU
                                                                                                                                                                                                          4-1




U 0           p                    U LL                                                                           ýU                       a                                                    a         a          O                          0                                                                aC                                  N                                                                                  -CO

                                                                                                                                                                                                                                                                                                                                                                                                                                           aJ
                                                                         J                          N                           C                                                                                              n C                                                                                                                                                           N        O                                     Z
                                                                                                                                                                                                                                                                                                                                                                                           N
                                                      c6                                                      L
                                                                                                                                         4                       F7                                              L
                                                                                                                                                                                                                                                                                                                                                                 ý


              a Oa                                    M                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                              ti                           co             ja




                                                           0
                                                                                                        c
  a                               UU                                         a min                                     C        U        C                       Q                              N         a              J                                                                                                       Q0 E                                    C6L                                                   M               ý
                                                                                                                                                                                                                                                                                                    c-0

                                                                                                                                                                                                                                                    O                                                       c           c
                                                                                                                                                                                                                 C.ýO




                                                 co                                                                                                                                                                                                                         cp
                                                                                                                                                                              OQNul




                                                                                                                                                                                                                                                                                                                                                                 -0




                                                                                                                                                                                                          mH                             aE                             o           2                                                                                                                                                                  U
                                                                                                                                                                                                                                                                                oas
                  LU               H             o                            L                                                          Cp                 O        O                      U0                           o                                                                  L
                                                                                                                                                                                                                                                                                                0                       MC                           OO w N                   QU                Z Qw                           UJ              vi                   a
                                                                                                                                                                                                NU u
                                                                                                                                    -0                                                                                                                                                                                                                                   LL




  c   0               Lcn
                                          N                         o             ý                ON                  5                                    0                         OCU
                                                                                                                                                                                          U                                                     p                   NEN                                    a                 p                  N ýo L                            Ca             -0 C a                        O        Q                     xw
                                                                                                                                                                                                                                         %.--




                    fl
                                                                                              LO                                    70       tý                                                                          CU                                                                                       Urn
                                                                                                                                                                                                                                                                                                      -0                          4-       ti




                                                                                                                               B                                                                                                                                                        C                  c                 a N                     L   O               aL Q                         U                        O           Ca                 U      C

                                                                                                                   o
                                                                                                                                                                                                                                                                            cnXN




                                                                              jý                                                                                          N.                                                                                                0
                                                                                                                                                                                                                                                                                                                                                70



                                                                                                                                                                                                                                                                                                                                                                                             O-E
                                                                                                                                                                                                                                                                                                                                      4-
                                                                                                                                                                                                                                                                                                                                                                                                                                                       OQoJýEýoEO

 Q    N           _a                      U           O                                            aE                                    O                       N                               Q              C O a -0                                                                            a                             a                  OC                                                                        N                               oU
                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                Ea1-m




                             CO                                                                               72                                            -0                                                                           cu                                                                cý            in                                              r        O 04                                                     C

      L   O                        xW                                                                         O        Lp                     N         c   CU            p      CL   Q         v                N    p            0-0
                                                                                                                                                                                                                                                                    O       c                              o OU
                                                                                                                                                                                                                                                                                                              ag-
                                                                                                                                                                                                                                                                                                                                                aC               O                 CU   C-            c    O                       04          C       0        c
                   O
                                                                                                                                                                                                                                         -


                                                                                                                        N
                                                                 aU                                                                                                                                                                                                                                                                                                                                                            -


                                                                                                                                                                                                                                                                                                                                                                                             Cm                                    CO j
                                                                                                                                                  7C3




                                    O                                        ýýx wý a
                                                                                                                                                                          N               ONQ
                       Qcý

                                                           O                                                                                                                                                         OU                                                                                   NE                                         E
                                                                                                                                    NL
                                                                a                                                                         p
                             C-a
                                                coi                                                                                                                                                                                                                                 M                                                      CN                            a L ca                                       0
                                          L-0


                                                                                                                                                        CU                                                       L                                                                                                                Cu                                                                                                                                 cn
                                                                                                                                                                                  _r
                                                                                                                                                  4-




                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý.




                                                                                                                                                                                                U         J              a                      C              E                c               Q         a                            UL       a C tf                a                C
                                                                                                                                                                                                                                                                                                                                                                                        aU
                                                                                                                                                                                                                                                                                                                                                                                                      cn   a      c            Y   L
                                                                                                                                                                                                                                                                                                                                                                                                                                       Q -                          J
                                                                                                                                                                                                                 E-
                                                                                                                                                                                                                      J                         L   m- O N                      a       E       J           r   ý-ý
                                                                                                                                                                                                                                                                                                                                 oN                                  pN                               EJ                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                   MO 0 N                     0
                                                                                                                                                                                                                                                                                                                                                                                        Ui70




                                                                                                                                                                                                                                                                                                                                                     L



                                                                                                                                                                                                                                                                                                                                                                 J                                        E C
                                                                                                                                                                                                                                                                                                                                                                                                                          NU c
                                                                                                                                                                                                                                                                                                                                                                                   J                  o          c                         0J
                  La                 a          E              a                                       L aC            a             U    m                      J                              p     f                                                                                                   c             Na                      U                             a                                       o                            A           O          L
                                                                                                                                                                                                                                                                                                                -0SU-C




                                                                                                                                                                                                                cu                                  L
                                                                                                                                                                                                                                                                                                                                                                     CU                 Cj J J              cn
                                                                                                                                                                                                                006a




                                                                                      -   -                                                                                                                                                             4-1                                 -




                                                                                                                                                                              -Q                U oU                                            ý                       0                             Q U pV p                                                                                                             C 2                                 UU
                                                                                                                                                                                                                                                                                                                                                                                                                          p N
                                                                                                                                                                                                                                                                                    C                                                                                                                                 OC

                  o
                                                                                                                                                                                                                                                                            E-0-0




                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                          L
                                                                                                                                                                                                                                                                                                                                                                              a                                                                LL
                                                                                                                                                                                                                                                                                                                                                                         02S




                              E0                L                             E                     ý                  E0U                        ýDa
                                                                                                                                                                              CN          UOU

                                                                                                                                                                                                                                                                                      U                  N 0U                                                                                                                                                             o
                                                                                                                                                                                                                                                              cnc

                         c                                          a                     C        co         C                                                                                 a                     a                      a                          V                            U                                                               0                                                                                        0 U
                                                                                                                                                                                                                                                                        0 Q
                                                                                                                                         06
                                                                                                                                                                         cu                                                                      cn                                                                      -                                   -                                   LL   c     O_    c                                      LL


                                                                                                                                                                                                                         c                          u-
                                                                                                                                                                                                                                                                    c                               L   OC  LL                                   cu       CL     cu      U                                  a                      cn          3               a     U

                                     I_   co               w

                                                                                                                                                                              A4120
        N
        m
                                                              1




        W
                                                              1
                                 ---------------------1




                                                    1



                                                1




                         1




            V
                 1
                         1




            L
            Cl




A4121
            m
                                               1




            L
                                                    s




            L
            0.
            aý
                             1
                                                          1




                         1




            ýý
            ---------------- t-------------
            j--------------3




                     1
                                                          1




            N
            o
            ýi
                     ----------
                                                                                         a vE 0 U N                   c             v        a        0EO                Q    U              E OU      v               E                                          OU
                                                                                                                                                                                                                                                      EEoQ.
                                                                                    Co                     In                 Co                                                                                                                      ViL
                                                                                                                                                                                                                                 ýcgEOQ
                                                                                                                                                                                                                                                 QQJViO



                                                                                                                70




                                                                                                                                    O                           0                                 ý               -o         a                                    oO
                                                                                                                                                                                                      E0-0




                                                                                                                                                                                                                            p
                                                                                                                                                                                                                       70
                                                                                                                                                                                                                                             NYOU1-N



                                                                                                       E                  OC                 0                                                             3 iv
                                                                                                                                   X
                                                                                              aE   C                 .              a 0u         a.             ca   C   O    O               CO Y                     w                                  Q
                                                                                                                                                                                                             Oaaa




                                                                                                                                             Q
                                                                                                                                                           cn




        C   a       O        U       O    0 Ua    Co    U   C   O    vi        Cl   a C Co    O   La       OV
                                                                                                                ti
                                                                                                                          A                      ro        C         o        O          N        vi       acn         U O                            T
                                                                                                                                                                                                                             ý--ca




                                                                                                                                                      70

                                                                                                                                                                                   _V

                                                                                                                                                                              _j                  -C                        j    a                   a
                                                            vi       4-a   Ld             C   ý        a 0           Co   -   C    F-   to            0         J        _    ON         -0   O                        c    N        L               a            J



U   N   C       a       Co       E       a Q OU    Co   a   O    L         a   Co   OU   Co   C    a   a   FF-        UJJ          X         C                  0        L-             -ý        X          t    Co
                                                                                                                                                                                                                       a         L       L
                                                                                                                                                                                                                                               a    J         J



                                                                                                                                                                                                                                             LO           i
                                                                                                                                                                                                                  ti        t0   r




                             m       W

                                                                                                   A4122
                                                                                                                                                                                                                                                                                                                                                                                             m            a        E        mp
                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                  N

                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                             10                                                                  LC




                                                                                                                                                                                                           u C0                                                                               N
                                                                                                                                                                                                                                                                                                           C14                            LL




Co   E. W                       0                                            U                                     0     C-        a    Cu                    C                              C    Co                                                      Cl    v             .                                                                                W                                   O    p             W                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                     m
                                                                              CEEN




                                                                                                                                  0OY
                                                                                                                                                                                                                                                                        2-1




                                 a                       E                                    W                                                                                         p                               L                    -                                                                                                        E
                             ý.                                                                                                                          r                                                                                                                    E
         O        U                              L
                                                                                    cap
                                                                                                                                                                     W                                                                                C                                       a            D
                                                                                                                                                                                                                                                                                                                                                                                   Ern
                                                                                                                                                                                                                                                                                                                                                                                             W_
                                                                                                                                                                                                                                                                                                                                                     o
 L
                                                                                                                                                                                                                    L             _                                                                                                                                                                                   M     OO
                                                                                                                            d-O




                                                                                                                                                         I
                                                                                                             00           00                       CO                                                                                                                   Co                            L                                   L                                   ca                              00 Zo




 N        O                 U                            EO                                       W                               M pO                                                      ON             c ý O                                      C        aJ                 0                   N    C                                                                   E                          OEC               c oý oQ U
      o0-cc
                                                                                                             N O                                                   a
                                                                                                                   I                                          i
                                                                                                                                                                                                  N                                                                                    ýo                                                                                                     c
                  L                                                                                                                                                                                                                                                     L



                                                                                                                                                                                                                                                                                                                                               Q
                                                                                                                                                    CO                             LC   -
                                                                                                                                                                                                                                       Co                                                                                            L


                                                                                                                        0                                                                                                               I QU
                                                                                                                                                                                                                         -




          LO           N         ca         n                      Q                                J        L                         N    c       1         L c             E0                      Cu   E                           M                                      Z                                  r                        L               0    C5                             CD
                                                                                                                                                                                                                                                                                                                                                                                                   -Cu

                                                                                                                                                                                                                                                                                                                                                                                                              L                 CU   Cu   m
                            pY                                                                                                                                                                                                                                                                U
                                                             -0               -0                                                                                                                                                                                                                                     04                                                        -0




                                                                                                                                            ý                      ý                                                               p O Wp Q U                                                                                                                                                      N              mN
                                                                                              Ica
                                                                                                                                                                                        LO                                                    Z                                                            ON                                         ii                                                                                   O
                                                                                                                                                                                                                        ýW
     C   Co   N       C\l                                     Lo              CNI
                                                                                                                        Co -0          ca                     cn                                                             C                                                                        T-
                                                                                                                                                                                                                                                                                                                                     Cu                        -0                  _0                                           7E




                                c1   o          ca   .       O           0                                   O. Q3
      oýEE

     O        O        Q.   Cn       Cu
                                           fn
                                                D 7a     E    E4-
                                                                         o
                                                                                      of..          E E C pt                                                                                                                           a   OL
                                                                                                                                                                                                                                                 Cl
                                                                                                                                                                                                                                                          c    oZ                                                                                                             j              c 0U                  QF2
                                                                                                                                                                                                                                                                                                                                                                                                                      L


                                                                                              Q W U C0 Z                                                                                                                     a         O    CL
                                                                                                                                                                                                                                                 w a oZ                                o          a          n       D                  O a                U        0 U            c               aU                 a

                                     o
                                                                                                                                                                                                                                                                                                                                                     _0




                                                             O           0                                   O     Q
                                                                  Ems.




                                cn              Co                                                                      Z3


                                                                                      0Eo
     O        O        Q    Co        V2                 E o                                  ý     E E C Lp c                                                                                                                    0O        OL
                                                                                                                                                                                                                                                 /        c    oZ                                                                                                             U     ca             OU              Q 2ý_


                                                                                                                                                                                                                                                                                                                                                               c Q E0 U
                                                                                                                                                                                                                                                                                                                               EL-

                            70        aL o D              EE                                            EE                                                                              X                 O                  O-   E                                 W                                                                                                                                    ao
                                                                                              Q
                                                                                                                   pp                                                                        Co    4-                                                                                                                                                                                                                 -C




                                                                                                             a C0       Z                                                                                                                                                                                                                                                                    an 0                           Q
                                                                                                                                                                                                                                                               om
                                                                         ate              o             CO                                                                                                                        Om        a.
                                                                                                                                                                                                                                                 U        c         Z                                                                                                                    u                    Cu   ý

                                                                                                                                                                                                           Q0H                    W a                      E                                                                    a Ea 0 c                                cc               aE a            CD   Co       a    E
                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                          -.



                                                                                                                                             ý.r    aa 0 Q                              a         0 O                        O    oL             N             OQ                 Cu              ia                      C               O          Fn   c                             a    2           o            a
                                                                                              a U a C0 Z
                                                                                                                                                                                                                        _0




                                                                         a                                                                                                                                                                       No m                                                                                                n
                                                                                                                                                                                                                                                                                                                                                               CL
                                                                                      o                                           Cn   av           a         CO              Cl            aO O C              -P.
                                                                                                                                                                                                                                   o0                                                  aO
                                                                                                                                                                                                                                                                                                  C              O    EQ                       aD
                                                                                                                                                                                                                                                                                                                                                                    L     -
                                                                                                                                                                                                                                                                                                                                                                                             m           O            ca
                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                           Q QH                   W Q              E                                                                                    Ea 0 C                          cc               DE a 0               Co       Co   E
                                                                                                                                                    8 -FD 0              Q.             1         O-       O                 a     oL                          Oa                                 M              Q        CM              O               c    -
                                                                                                                                                                                                                                                                                                                                                               CL
                                                                                                                                                                                                                                                                                                                                                                        n                                O            a
                                                                                                                                                                                                                                                                                  ýza0




                                                                                                                                                                                                                                                                                                                                                     Fn                             ca       23
                                                                                                                                                                                                                                                 Cn                               Ca




                                                                                              n
                                                                                                                                                                                                               rr       _0




                                                                         aai              o             CO   a C0       Z              Cu   v       a    w-
                                                                                                                                                              CO              Cn            a D            Ow C                    o0 a 0                       m   -
                                                                                                                                                                                                                                                                                                  C              O    EQ             Nm
                                                                                                                                                                                                                                                                                                                                               a-0
                                                                                                                                                                                                                                                                                                                                                          Cn   CU   L               O                    O            a

                                                                                                                                                                                                                                                                                  C               a              U        o U      Co                          cc
                                                                                                                                                                                                                                                                                                                                                                        U               z    C                     QU
                                                                                                                                                                                                                                                                                                  a 0                          f     C0         Ea                                       aE a 0               caE
                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                          cu                                            cu




                                                                              a               Q. Cl a C 0 Z                                                                                                                            a                       oZ                                                              a          0                     a
                                                                         -0                                                                                                                                                  Z3   c        CL    Cl   a                                                          C    CIO          CL            L                                      Cu
                                                                                                                                                                                                                                                                                                                                                                                             H o                      a

                                                                                                                                                                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                                                                                                                                   ý-




                                                                                                                                                                                                                                                                                                                                          L                         z         CD             o          U     _0




                                                                                                                                                                                                                                                                              U         a                                               c                       E OU                    a          N          Co      a    o
                                                                         _0
                                                                              a       o           Cl.

                                                                                                        n    a C0       Z                                                                                                         om      coZ
                                                                                                                                                                                                                                           c-    U                                                o              a 0N
                                                                                                                                                                                                                                                                                                                               YZO

                                                                                                                                                                                                                                                                                                                                   Cu                o         a5             CD        Cu   E     L    o a a

                                                                                                                                                                                        o             I    \                  r   70
                                                                                                                                                                                                                                       a C na
                                                                                                                                                                                                                                            -


                                                                                                                                            L.     O     L Co                       N        Ný
                                                                                                                                                                                                  A La
                                                                                                                                                                                                       Qp
                                                                                                                                                                                                                                       mw
                                                     E       o     co        6                 EEC                                CO    -p          a         a          o                        1 Oa                       a         m   CL    U    c        od
                                                                                                                                                                                                                                                                    Z                                                                                                         V              C oO                     I-




                                      ea                 f   ca                                                                                          a         fl.                        aO                                                                                                                                               L      c                                                                                   LO


                                                                                                                                                                                    N                      ýC                     0

                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                                                                     Cl


                                                                                                                                                                                                                         CO            L     G                                         Uw-
                                                                                                                                                                                                                                                                                                           L

                                                X


                                                                                                                                                                          A4123
                                                                            O            t        O            5        XW                                        o
                                                                                                                                                                  c           C   0     Y                H                    co      C                   xW                   N             O                                  N               N
         0O o
                                                                                             CO                    co                                                   00




                                                                                                                                        O




                                                                                                                                                                  o-70
                                                                                                                                                                                                                                                                                                                CO         LO        LO   cfl




                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                   C.0




                                                  0       1                              O                                                                                                                                   0             E                                       c
                                                                                                                                                                                                                                                                                                                                                                        o
                                             cu                                   L                        a                                 L
                                                                                                                                                                              C                     o                    c                                                O                                O                     CO          c O               N
                                                                  C/                 _

                                                                                                                        ms-       -C                                    cfl                                                                                                                       ca




                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                                                                         CO
                                                                                                                                                                                                                                                          T-   6AX




                                                                                                      aUC1O a               Ea               Q-
                                                                                                                                                       Y cu                                U                                               N       6                               c o   U       Oc    0                  c                                                  O

                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                L        rý         L
                                                                                                                                                                                                                  cn




                                                                                                                                                                  -0
                                                                                                                                                                  ý..




                                                                                                               L        C   cu   C CU   E    ý O B                                c        0             c.o
                                                                                                                                                                                                                          0                    c                           ON a              N             C                    CO
                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                          C        c0        O
                                                                                                                             O                         a                           v                          N                       C        a               -0 Q U .                           az                      a E EOV                        C O
                                                                                                                                                                                        -
                                                                                                                                 cmL-        to                                                                                                                                                                                                     CD
                                                                                                                                        LL                                                                                                               70



a            N                         O              c 0     H                                   C0                    Q               J                    C                     cn           C         Q              c0  Co
                                                                                                                                                                                                                                               ýc                    70            E              0O N           0                    Y         Q          to




                                                                                                                                                                                                                                                                                                                     aj
                                                                                                                                                                                                                                                                                                                          cuU

                                                                                                                                                                                                                                                                                                                                Q    is   EZ                  ý.
                                                                                                                                                                                                                                                                                                                                                                   to




                                                                                  O                                                     r    NN                                                                                                                                                   ti       to
                                                                                                                                                                                                                                                                                                                     6                                                  Q


         6N       0                                                     c   M U                                                              0                                                                                                                                                             M

                                                                                                                                                                                           a 0 J L-

                                                                                                                                                                  a
                                                                                                                                                                                      c                            H                                                                                                                                                    ý
         0
                                                                                N        It                                             o        O                                                                           -0                     LL
                                                                                                                                                                                                                                                    11                    LL                       O


    O    ca                       cu   Va
                                                                                I-       M

                                                                                         N
                                                                                                                                        ao       CU                                   c

                                                                                                                                                                                  c m 0J E
                                                                                                                                                                                           c 0J                    t-        _0                     LL
                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                     Q LL                             Lo    CY
                                                                                                                                                                                                                                                                                                                                           4                            IL

                                                                                                                                        O                                                                          H
                                                                                                                                                      609-




                              -



                                                                            1.0                                                               LO
                                                                                                                                                                                                                                                    LL                    LL                                                                                            W
3O
                                                                                                                                                                                                                             _0                                                                   1-0           04




                                                                                                                                                                                  c c 0J
         0                        3    a
                                                                                N U                                                          r                                                                                                                       O LL
                        -
                                                                                                                                                      619-




             ý                                                                                                                           -



o
                                                                                                                                                                                                                   F-                               1
                                                                                                                                                                                                                                                    LL
                                  0
                                                                                                                                                                                                                             -a                                                                    c-
CU




                 NZ                                                                                                                                                                                      E
                            4-.




                                                                             D M                                                              O      69                               c    c0 J                    I-                                                O LL                                                                                               U
                                       O 0
                                                                                                                                        00                                                                                   -o                     LL
                                                                                                                                                                                                                                                    1                                              Lo            69
                                  -0




         c   0
                                                                                                                                                                  man
                        Q..       cc



                                                                         O               M                                              N-    O      ffl
                                                                                                                                                                                      c    co   0 J L-             1--                              LL
                                                                                                                                                                                                                                                    1                     LL                       m        6N9                                                         m


                                                                                                                                                                                                                         c
                 C                                                                                                                                                                                                U
                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                  13




     _                                 o                                                                                                                                                   0                      1

                                                                                                                                                                                                                  co
                                                                                                                                                                                                    -p
                                                                                                                                                                                                          cn                          CU


O            H4         0                  az                                                                                                                                         vi                                                   N U

                                                                                                                                                                                                                                           J
                  E-0
         m   H          0              Q    cc   L
                                                                                                                                                                                  E        0N            6q                       c                              f-


                  N          U          U                                                                                                    N                                        co   6q            _0
                                                                                                                                                                                                              c    w     as                w                         C                                                                                                  Q


     p   QV y C                                                                          0        O                                     0                                                                 p Q            v                                                                                  Q
                                                                                                  E
                                                                                                       a



                      0                z              v             D       M                         L    LL O d                                                                                                                          L                                   H

                                                                                                                                                                                      U         O

                                                                                                                                                                                  N
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                    r             cm




                                                                                                      N ý                               o     ý              C/
                                                                                                                                                                                      0ý                                                   N                                   Q    LL
                                                                                                                                                                                                                                                                                                   C        E
                                                                                                                                                                                        L

             H m

                                                                                                                                        A4124
                                                                                      E
                                                                                                                                                                                                                                                                                                                                           O        CO C




                                                                                                                                                                                                                                                                                                                                 cýýECCý
                                                                                                                                                                                                                                     a




                                                                                                                                                                                                                                                                                                                                                         pýaY
                        a                                     O   v      O                                              U                    E
                                                                                                                                                                                                                                     U
                                             o       L                                                                                            C0                                       a                               oO                                                                         C                                             CN




                                                                                                                                                                                                                                                       -.5a.
                                                                                                                                                                                           Z
                                       Lo                                                                                    CU                                            cu                                                                                      Co                                                            n-




                                                                                                                                    LJLL
                                                                   UC
                                                                                                                                                                                                                  00 04                                                     00   co         CD



                         C             E         0CN G a                                                                                                                                            0        3         c        LO                                      _                        c                                         C
                                                                                                                                                                                           N
                                                                                                O                      O                               O




                                                                                                                                                                                                                                                                                          -6-1
                              _
                                  LL                          CU        cu                                        cu                                                                                                       ca                     c6               co                                                                 in




                                                              N DCN
                                                                                                                                                                                                                  -0                                                        LL                                                                           cl




                                                                                                                                                                                                   UU
                                                                                                                                                                     oam             mcn

                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                      OrN

                                                                                                         D   a0                 W                                                                                 Z    c        C                                       0                                    c                                  c                  Q
                                                                                                                                       cuQ




                                                                                                                                                                                                                                                                                                                 Q
                                                     M                                                                                                 L
                                                                                                                                                           ...
                                                                                               -0                                                                                                            CU            co       LL                                           cn         L-    ca                                  -0   Co            cu

                                                                                                                                                                                                                                                                                                       ai
                                                                                                                                                                                                                                                                                                             U                             Ua

                                                              U                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                 CO                  -




                                                                   Q
                                                                                                                                                                                                                                                                                                                             -




                       Q 1        o          U   a                    U Z                                         0         a                     CN
                                                                                                                                                                 -


                                                                                                                                                                                                              a                                   Co           E                 3                           a                   a             UC    a 3
                0 oL
                                                                                                                                                                                                                                    J
                                                                                                                                                           3 oM il
                                                         c0                               CU        CU                                 cu                                                                                                                                                                                co                                   co




                                                                                                                                                                                                                       c
           -0                                                                                                                                LO                                                         70
                                                                                                             0-

                                                                                                                                                                                                                                                                                                       -CU




                                                                                                             -M
                                                                                                                                                                                                                                                                             -




      CN                                cv               O                   w-
                                                                                  O   a                                     Ca                    UL                                       E                       C                     a   _0   N       -    C                 co   0     E                        C            D                 u    -0
                                                                                                                                                                                                                                                                                                                                                                   C


                                                                                                         a                            Z           CU   O                   I                                                                 C          a           D            a    U          4-
                                                                                                                                                                                                                                                                                                      Z
LO    N         o ýp                    J                             CN                                                ON                                                                 N                                                      N                                                              C   C   C




                                  0-




           O       r




I                  I 1 I                                  Iý                                                           IN                              I I                                                             I
     L61
           _-M
              UI         cu        0
                                                                                                                                                                                rý M


                                                                                                                                                                                                                                         M
                                                                                                                                                                           rý




                                                                                                                                                                                                                                                  69-




                                                                                                                                                                                                                                                                                                                 tN              69




                                                                                                                                                                                     N         0   _




                                                                                                                                                       T    oN             i.   G1                                         J                 CD       N
                                                                                                                                                                            C              N                               2
                                                                                                                                                                                                                           o

                   m 2X
                                                                                                                                                           o           i                       0W
                                                                                                                                                                                                                   MV


                                                                                                                           A4125
                                                                                                                                                                                                                                                                                                                                 CI          O   OY

                                                                     N                       O E              _              Ea                         MC          EC                                        H             J                                                                                                                        a
                                                                                                                                                                                                                                              oE
                                           aW                   O                 O                                    O                                                                                                                           mQ                           M                                                            O   L




                                                                                                                                                         iJLL
                                                                                                                                                                                                  cn                                                                                                             CO




                                                                                                                                                                                                                                 -000
                                                          LO                                                                                                                                                                                                                         co       00




                                                                                                                  cEL J
                                                                                                                                                                                                                                        04                                                                                              ý-




                                     mC                         CO           a MU            M           O                           -ýCo                                    N0                              Z             E3           c
                                                                                                                                                                                                                                                                      coa
                                                                                                                                                                                                                                                                            C             a
                                                                                                                                                                                                                                                                                                        Oo            a            M
                                                         4-ýi




                     CO                        LL    2n                                                                                       CO                                  L                               L                                                                  im                                                          0

                                                                                                                                                    -W          a                                                                             C
                                                          -C                                                                                                                                                                                                                                                                                         CO




                                                                                  N                                              NQ                                                   Na                                                                                                                E                                            oQ
                                                                                                 _H                                                                                                                                                                                            aýN


                                                                         M    -          O ON            co                O          0      -0                                   L                               M    U    tB   .                                cu -0     O   ch   V                                             ca   CO       N

                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                             .EC
                                                                                                                   -




                                                                                                                                                                                                                                                                                                                      Q-0          UO                     O

                                                                                  U
                                                                                                                                                                                                                                                                                                                            CU          -0




                                       v                             N                                        O   U          O               U           OC                                        0                  L    Ca                                             0E a            s                 M    a          a       UC           7
                                                                                                                                                                                      M
                                 -CL                            co           co                                                                                          Q        r                                                                                                                                                                  cu




                                                                                                                                             Mý N
                70                                                                                                                                                  LO
                                           _




                                                                     C.                                                                                                                                                                                               OCa
                                                          ZL-




          CN                     _0        O        Q-   Nm                       M     Q-
                                                                                             Q   4   O   CO   E        cv-



                                                                                                                             .   ý   U                          0    O       Ec                              OO
                                                                                                                                                                                                                      cn   B   U         CU         a             3                  w             Or
                                                                                                                                                                                                                                                                                                        E    a              DCO                      a C


                                                                                                                                     0              W    c6                                                                                                 Q               mW                                   vO
Lc   0N   L-
               a         O       O              J                                     CN                                                 M          N                                     N     C                                                             NE_                                                O




                                                                                  ý O


                                                                                                                                                                                                                                                   0        69-




                             6




                rn               a




                                                                                                                                         N    rl-




                                                                                                                                                                                                                                                        o


                                                                                                                                                                                          rn   00 6c




                                                                                                                                                                                                       ._
                                                                                                                                                                             oN           Q. 0         4.0
                                                                                                                                                                                                                                                   CF   o          N

                                                                                                                                                                              Q                        W                   L                  N
               Co    H                 XW
                                                                                                                                                                             O        i                 O                  L                  to




                                                                                                                                                        A4126
      ca          LO   Q aU   6   LO                        LO   L   Q        Co        U-IL   Co




fý.




                                                        N

                                           ON       0            d       a E       0z
                                                    Q            W
                                                o   i       0            UJ
           I-DO        W


                                       A4127
                                                                                                                                                                                                                                                                                                                                           C                  O              m
          O    U            Oý                              C            0         U                 m         C            L                                a                 U          H                              JQ                                  Q                                     . E N QO 0                                       E        c mY p E
                                                                                                                                                                                                            CU-O




                                                                                                                                                                                                           O
                    O                                                                                                                                                                                                                              O
                                          No-a




                                                                                                                                                                          t0




                                                                                                                                                                                                                                           Q
                                                                                                                                                                                                      Lo




                                        M                                                                                                                                                                                                                                                               QU M C
                                                                                                                                                                                                                                           LO 07                           Lo




                                                                                                                                         OM                                                                                                                                                                                                                                                      C
                                                                                                                                                                                                       O                         %
                          OM C                              Ow                         UZ                                                                    OW                Q     UZ                         Ln
                                                                                                                                                                                                                             N         O                         -3 -5CC
                                                                                                                                                                                                                                                                                       ON
                                                                                                                                                                                                                                                                                                   0                                      LL
                                                                                                                                                                                                                                                                                                                                                             C0 5 a                    B

                                                                                                                                 p                                                                                                                          L                                             I
                                                                                                                                                                                                                                                                                                            NU                                                                        M
                                                                                                                            CD
      U                 1 O OI                              U                               V              N                                  E                 0 E                             3C                               c                 U                                                                                                          U              m
                                                                              2o                                                                                                                                                                                                                    M o O
                                                                                                                                                                                           Co                                                                          L



                                                                                                                                                                                                                                           U
                                    CO                                                                                                                                                                                                                                                       It                                                                                                      -
                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                       IT                                CO
                                                                                                     T-




      O
           EMM
                        a CQ O
                             _E-
                                                                     T0                         W                                    N            U         0        F-                         O OOI                ý   N                                       M         O
                                                                                                                                                                                                                                                                                  O                     N       H        2                          C        m                        ýO   E
                                                                                                                                                                                                                                           Q
                                                                                                                                                                                                                                                   LO



                U             H                             M        CO                     ON                                                                        O ooh               Uý                                                               ED              C
                                                                                                                                                                                                                                                                                       pco
                                                                                                                                                                                                                                                                                                   O        -U   Q Uc MC                             E       C0    22             O   M C
                                                                                  MoýoýCo




                                         9t            co                                                  I-                                LO ti              CD                   ON                                                L           42                                                                                     LL


      m l           oM        O O OI                    0                H
                                                                                                                            O0
                                                                                                                                     a   2            O     E                         0E                                 aC            ý ý CO               V          UC         M                                  O JQ                                              1
                                                                                                                                                                                                                                                                                                                                                                                  Q U
                                                                                                                                                                                                                                                                                                                         N
               rn                                                                                                                -                L
                                                                                                                                                                                                                                                                                                    - a                                                      Co                                      O
                                                                                                                                                                                                                                                                                                             cLvIq




                                                                                                                                                                                                                                                                                                                                                Lo      CO                                     T--




                                                                mN
                                                                                                                                                                               9                                      9 J ýWN
                                                                                                -C-11




                                         N                                                      r-   O                  M   0    in   c N                   c aM.C                   Q                                                     O                 N             L      ýO
                                                                                                                                                                                                                                                                                        EH
                                                                                                                                                                                                                                                                                                                     o                                       r                             a0

                                                                                                                                                                                                                                                                                   .
                                                                         LL                                                                                                                                                                                                                                                                                        LL
                                                                                                                                             L-




                                                                                                                                                                                                                                                                                                                         U                                                             Q
                                                                                                                                                                                                      Co co                                                                                        -0




                                                                                            N Op Y                 W                                                  N        EU                     0         EO
                                                                                                                                                                                                                             C         E                              C                           c 0       2                             L
                                                                                                                                                                                                  -Co0o




                                                                                                                        F-                                                                        L
                                                                                                                                                                                                                                                                                                                                                                             O    61
                                                                                                                                                                                                                                                                                                                                                              ýoOd




                    ý-C                                                      co
                                                                                                                                                                                      ýUýoO




                                                               O
                                                  V-



                L   O       E                     M         pE                                   C                      N                O                           co        -                            N         CY                                    r          NOO                                                                N                  U                    L        E
                                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                       n-                                                                                                                                             ýO
                                                                         L                                                                                                                                                                                                                   cn
                                                                                                                                                                                                                                                    Co 0.         00




                                                                                                          M
                                                                                                                                                                                                                                                                                                                                                        -0



      d co                                                                             M                                        a                            a                                             E                 6ý
                                                                                                                                                                                                                                                                                                                                                                                      OY m
                                                                                                                                                                                                                    -O
                        C                                   M Oc
                                                                         I
                                                                                                                    CI                                O                                                                  C             N            0            C                                 O
                                                                                                                                                                                                                                                                                                              Dd
                                                                                                                                                                                                                                                                                                                         m        C
                                                                                  D                       N
                                   I-                                                                                                                                                                                                                                                                                                                                        N

                                        Q
                                                       LO                    -1                                                                                      -0                                                                                     cu                                                                                 I-



                                                                                                                                                                                                                                               Q
                                                                                                                                                                                                                                                                                                                                                             I-   ti




                          V                                                                                                      c                                                                         E
                                                                                                                                             Cry

               oU
                    N              C                   L
                                                                0                                p                                       to           LL     -C                      a                C                  _   O         O                          NOO             J                         O                                       E         C               OE O                       C

                                                                                                                                                                                                                                                                                  U
                                                                                                                                                                                                                                                             Lo                                                                       L




                                                                                                                                                                                                                                                                                                                      No                                                          O Q
                                                                                                                                                                                                                                                                                       nQ
                              Cý         CD       CD    J
                                                        I
                                                                                            N         O
                                                                                                           J
                                                                                                                                     ON uC                       O                              O   E N2 B                       CN
                                                                                                                                                                                                                                        LL          C0      2          O                                             M

                                                                                                                                                                                                                                       Q
                                                                                                CD                                                                                                                                                                                            r-
                                                                                                                                                                                                                                                                            L..




                                                                                                                                                                                                                                                                                                                     CC
                                                                                                                                                                                                                                                                                                                                                                  CO



                        B U
                                Ct
                                    CM        .   LL                          0             D                  c        m                00 N          CD    -J      Q                          O          Q                 C                      E3           _0   C    mO                 a                                           3              C                 N           UnJ


                                                                         o         ýM                                                                                                                                                                                                  EE                                                                                         O JQ
                                                                                                                            OUJ

                                                                                                                                                                                                2                                vN
                                                                                                                                                                                                                                           E                                                                ým N CO U-- c
                                                                mE
                                                                                                                                     Uz
                                                                                                                                                                                                    L-J



                                        OE
                                                                F                           O   Cý cl              Of                                                          N    UCD   0                                                                 0 CM           _C LL                            p                                                     CO         e-




          il        E              C                        p       ý ý                                            E                         O              nCm                      O          -O              O
                                                                                                                                                                                                                         -0
                                                                                                                                                                                                                                       Z                                                               W        QUUZ                                                                       ý         p
                                                                                                                                                                                                    QoIp




                                                                                                                                                                                                                                                                                   C         C                                                                    O
                                                                                            cD
                                                                                                          LL                                          cu                                                                                               r
                                                                                                                                                                                           OOLn




                            N MU                                                                                                                                                                                                                                                                                E                 U 0E a
                                                                                                                                                                                                                                                                                                                                                                       VNO
               Oý
                                                                                            d Oc                                NU                                                                              00Nw             ýýU                        DQ                     V
                                                                                                                                                                                                                                                                                       UO
                                                                                                                                                                                                                                                                                                                              C                                   ý           C
                                                                    F-                                             cO                                            Co
                                                                                                                                                                               co     p                    T-                                  M   N                                                                                                                                       LL




N-H       W


                                                                                                                                                            A4128
                                                                                                                  U
                                                                                                                                                                      Vm a      CU           N                 O     CU
                                                                                                                                                                                                                          D
              N c 12   m   L   LL
                                    Cl -O         _        cv    cca
                                                                                     -
                                                                                                ad            V                                 o       c        U         ON L          L   O        m   CD r      N NC




                    JL
                                    0        Qz                 CD        CN             Nc                           LL                                                                         CO       dý


                o                       mU
                                                                                     N
                                                                                                                                                                                         -




          c                                           a.
                                                                                                              ýLc_ý


                                                                                                                                                                                             c
                                             cu                      CD                   00             cu           CU2
                                                                                                                                                                                                 LC


                                                      ca                             N    I          ý   cu      c    cu
                                                                                                                                                                                             c L          ý

                                                  -                                                  Zm
                                                           LUD
                                                                               ýoC             NNN

                                    CU   c                      ýCD
                                                                          CD         ON                          c    cu           N                        04             M   Ch            M   CD       6F       4-M


                                                                                                                                        N           N            co   oN        r   oN                N                       o



                                                                                                                               ro           G

                                                                                                                            O cq cl N       r   N
                                                                                                     U U                    O LL   a        mW
                                                                                                          CO                O CL O


co   DO   2 Xw


                                                                                     A4129
                                                                                                                                                                      UN   C1   NE Ua        p          w          o          O
       ý            o        a     CO                                             Cý      N        U         az                U   a               C_   U             U                  a   L2     w m D
                                                                                                                                                                                                        ý-
                                                                                                                                                                                                                       N   NO 0

                                 CD ýv        0   aýi                 O
                                                                                              ý
                                                                                   C10N




                                    i                                             N-
                                                                                                             LL                                                                                    ti
                                                                                                                                                                                                        I
                                                                                                                                                                                                        co   H9

C co        of of   c                                   DZ
                                                        Q

                         o
                                         Uo                                                        cn
                                                                                                                                                                                                                                z


       c_               cl          CU            cu                         NE        N                cu                                                                                   MEN
                                                                                                                                                                                                   NO        V-



                                                       LM   U
                                                                           00N
                                                                coo
                                                                             N         N           c                                                                                               CO

                                                                                                                          ON
                                                                                              CU        cu



                                                                             N
                                                                                                                                                                                                             d91
                                                                      r-




                                  CU              E                   o                       m    c    cu                                 O 04         O                       C   N        O     N-        td        O        T-




                             4                                                                                            pN O N       O       N            co   g   0N             CD   N               oN                LO    ON




                                                                                                                      Q   ON r             N

                                                                                               M                  L                                     c   Q
                                                                                               Cp                 L       Q.       L                L-ý

 ý     2 Xw

                                                                                  A4130
                                               O        0         Z           o                            N
                                                                                                                -ýLL




             C
                                                                                                        cc.Q




                                                                                                               l
                                                                         c0
                           7                   e                                             E
                           L u
                 OL                            -                                  0 N ON N
                                         Nia                                                      ME3
                      cu                                     cu   Q-                                           cu
                                                                                                                                                                    WEW




                  c        O                                      N                               m      Cu

                                                                         0
                                                   -V                             ON    1-   N                                                   W                  W
                                                                       LUG


                                                   1    cu         O               ON        Iý   co     E     u                            uW
                                                                                                                                                 W                  W


                                 a   i                                                                                          0   J   N   m         U         v         CN 0



                                                                                                                             a
                                                                                                                                                     --E

                                                                             C                    0 U
                                                                                                   -
                                                                                                                    O       ý           0        E         CO


                                                                                  0          ý.   Q OV                  1   V

O   F-m_ 2   W
                                                             A4131
                                                                                                    --Cr
                                                                                          N         OC        H                               c                                             O    D m         n                   N                                             N 0C                C

                                                                                                                                                                                                                                                                 I2
                                                                                                                                                                     cn               CC                                                           cu




                                                                                                                                                                                                                                                                        Ucýo
                                                                                                                                                           M mO
                                                                                                                                                                                                                                         00                                                   co       04




                                                                                                                                                                                                                                                                                              T-64
                                                                                                                                                                                                                                O


                                                                                                                            cccu
                                                                                                                                                                                                                                              IN

                           cý    a        c 3             p       C             cn    Y        L    C         N       NO                                                  oýc
                                                                                                                                                                                                             CU       0o M                         ON                          O   c6         ýcu           E        CD




                                                                                                                                                                                                                                                                               U                       N
                                                                                                                                                                                      C%4                                                                                                               .




                                                                                                                                                                                                                                                                                             aE
                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                   cc   0-                                cn




o                    Q           oo   w              C                                N             ý                                                                                                                  o                 N    o                                OZ                            O   a




                                                                                                                                                                                                                                                                     O-0O
                                                                                                                                                           a-cn
                                                          CD                                                                                        Co          cn                              CL CU                                                  U5
    ooca




                                                                                                                                                                                                                                                        70-0
                                                                                                                                                                                                             a                                                                     N
                           F--                                                                 -




                                                                                                                                                                          aigcn
                                                                                                         vT-o3                                                                    s
                                                                                                                                                                                                                                                                                        co                            -C
                                                                                 T-                               .
                                                                                                                                                                                                                                                                                                       C\1




                           3          a   W-0
                                                    CL
                                                                          OCo
                                                                                               C    a                              X          o-0
                                                                                                                                                                                       7C         5     CD             4O            O   0Q        3             E             u
                                                                                                                                                                                                                                                                                         Qý
                                                                                                                                                                                                                                                                                                       C         O

c      O   4.1
                 E-o o0
                          -0     Eo       4-        -FU       0   U       m               O   n E
                                                                                               04

                                                                                                         m
                                                                                                                      Ný_   aa     cn
                                                                                                                                        .ýý
                                                                                                                                              o     4-CU                          a         Q                    70   aai   L   CU                 N        _0
                                                                                                                                                                                                                                                                        0a O             N                  O    c        cu




                                                                                                   m     0                  C    .   cQ             w       a        a            m    a                                o                co
                                                                                                                                                                                                                                              O    CO            Q
                                               T-        co           O                                                                                                           N   C                                                                                                                              C




                                                          co




                                                                                                                                                                                  4



                                                                                                         G1                                                                                             m             MO                                              U
                          XW
                                                                                                                                                                     Oý
                                                                                                                                                                                  O         L MC
                                                                                                                            A4132
             i                               2m                 c                      0                          N                         c                    o             H                                                                                    c            c   E                                            -Y om

                                                                                                                                                                                                                                                                                                       ý
        N             D           D      O                 cn                                        sZ
                                                                                                              o                 N       a                                                                     U                                     M                                       O




                                                                                                                                                                                                                                                                                         ý0ia
                           LL                                                                                              co                         _0                                                                CO       Cl
                                                                                                                                                                                                        cTs
                                                                                                                                                                                       -ýc




                                                                                                                                                                                                                                                                                                  CD
                                                                                                                                                                                                                                                                                                                              U
                          oU                                                                                                                     o                                           C                                   o      C a0
                                                                                                                                                                                                                                                                                                                        ca             c6




                                                                           W
                                                                                                                                                                                                                                                                                                 _0



                 c                                    I-M
    Q                                                                  5               0                                                                                                                                                                                                    C3


                                                                                                                                                             ao0v
             C        0                  N    U       4         O .5                           U Q                          m           W                                .                                                O                                              N       U                                                N

                                                                                                                                                                                                                                      D.
                                                                                 L
                                                                                                                                                                     -
                                                                                                                  V o
        c6                                                                                                                                  E-                                         CU                                                                                                                                    co



                                                                                                                                                                                                                        L .L C
                                                                                                                                                      7C3




             i                       N       OU            E    V 6    6c                      DC
                                                                                                             -E                     N       L         0                                      _C                     C                                   N     -26       -0a C    a          Co         ý.                              a
                                                                                --.7




                          -0 cu                                                                                                                                                                                                                     o
                                                                                                    ca                                                                                 cu
                                                  .                                                                                                                                                                                                                                                                               -0




                                                                                                                                                                                                                                                                                                  o
O   O             O Cm                            O                                    ý                          0
                                                                                                                      Wn
                                                                                                                                        O   p                            O                          O           M                           O   6                        O                      O




                                                                                                                                                                                611Y




                                                                                                                                                                               69-O
                                64                    co                   CD                                                                    LO                                                                                                                                                    6ek




                                                                                                                                                                                                                                                                                                         XN
                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                       -N


                                                                                                                                                                 ai M    619                                                                            cfl




                                                                                                                                                                                                                                                                                                                                  le 04




    1   I I      I        1          1 I 1                  1       1 1 I          ý                 I       1              1                                    1    ýi                                      I                                         1                    1       i                       I I                  ý

                                                                                                                                                                                                                                                                                                         X                         x
                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                  T-




                                                                                           N                                                                                                   N                                                                                                                   -N
                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                                                                       NCO




                                                                                                                                                                                                                                                                                                         XN                        x
                                                                                                O    CO ff                                                                                          L   M     619
                                                                                                                                                                                                                                                                                                                       ýN


                                                                                                                                                                                                                                                                                                                                       Nor
                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                         X                         x
                                                                                                                                                                                                                                                                                                                   COIN


                 LO       00                                                                                                                          o     LO                                                                                                                                               C1


                                                                                                                                                                                                                                                                                                                                       SON




                                                                                0                            N2            Fr               C                             LU
                                                                                                                                                                               Na
                                                                                                                                                                                         M     L               LL            \        L1J
                                                                                                                                                                                                                                                _           CL          O            .                            V
                                                                                                                                                                      .                                                                         ý QE
                                                                                                                                                                               CL.
                                                                                                                                        Qý                       Qý
                                                                                                                                                                                             f..r




                                                                                                                                                                                                                          43




             6                       w                                                                                                                       O           LO        CL                                   m U0 N


                                                                                                                            A4133
                                                                                                                                                                                                                                                                                                                                                     0
                                 Z          0                                              L                                                                                               C             C                                                                                          C                       E
0-N-
                                                                                                                                                                                                                                                                   N
                 ON          N                      LL   c     co        -0    0     ccu                 co              cu        O   G       cu         Z   CO       N        co                            cu          C         cu              co   -C cu      ON                cu   cu                      CO                                0
                                                                                                                                                                                                                                                                            aN                                                             CLý

                                                                                                                                                                                                                                                                                                                                                    O

                                                                w22 J                                                              ý
                                                                                                                                                                                                                                                                                                                   Cl           co




                                                                                                                                                                                                                                                                                                    0-O-0
                 L                                                                                                                                                                                  OU                                    o                                                     N                           p
                                                                                                                                                                                                                                                                                                        C0C
                                                                                                                                                                                                                                                    T
                                                                                                                                                    csZ




                             L    Q             QC                                              WF       C    G                                               t        cn       0              QO              FD         G                     c        L                  O                                 C                           O
                                                                                                                                                                                                                                                                                                                                     2. QU
                                                                                                                  co cu -Q                     cu                                                                                                             CD
                                                         f--



        C   O1
                 cLa
                       Q1O   0U             U            G 2-       C          C   LLl     L0        N                 io                  E        -CO
                                                                                                                                                                       CO           3ý     N        cu   E0         C     O   cu-


                                                                                                                                                                                                                                    n     Co    o        %P   C         .   1
                                                                                                                                                                                                                                                                                GU   W0         C             N 2.O                        L-




O   O                        C O       69                  O        O   00                      CD   O                        O    C                           O O         LO                  O         f3                   o      ce                  04              O O                         O C




                                                                                                                                                                                                                                                                                                                                     x          o
                                                                                                                                                                                                   Cl                          O                                                                              N\    ýý       11                 l_

                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                          c1r




                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                          NCO




    1 I          I               1 1        1                            I 1                                      1               1 1 1 I                         I        1          1    I       1 1 I 1                    I                 I                       1                       I 1                         I                   I




                                                                                                                                                                                                                                                                                                                        Q                       O
                                                                                                                                   Ln to                              co             64-
                                                                                                                                                                                                                                                                                                              NK   Lo        11                 I-


                                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                                     oQx Nc0

                                                                                                                                                                                                                                                                                                                            to




                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                           M                                         O                                                                                                                        Cý ýý                  Qx
                                                                                                                                                                                                                                                                                                                             11                 I_


                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                        N0




                                                                                                                                                                                                                                                                                                              x                         O       o
                                                                    M                                         O0                                                                                                                                                                                                      EAý    II


                                                                                                                                                                                                                                                                                                                                     rQx
                                                                                                                                                                                                                                                                                                                                       AD




                                                                                                                                                                                                         N          O
                                                                                                                      O                    C                           a                       Q                                     W                                                          V   L
                                                                                                                                                                                               _N LQ
                                                                                                                                                                                                                    LLB                                                 r


                                                                                                                                                                                                                              W                 O                  _E

                       r          m             W                                                                                                                                          .   ý    L    Q          O

                                                                                                                                                      A4134
                                                                                                        F-C_
    N       cis         N    LL    Ti        c     O OLTi        F-U 1   Q   L   cis
                                                                                       U    O   N   D       O   ON   co   N   L   crs   c     c   m   a                  nY   6    cu   0   co       N   N   Ti       Ca a      cu   E   a           O          ON




O   O   E                     O OO      b4             O    Ci co r          O   p     I-               O OOt                                             O O            CD   MO                 CD          o    0    f                 61%




                                                                                                                                                                                                                                                          XO     pp   d



                                                                                                                                                                                                                                                                          w
                                                                                                                                                                                        to                                                      co         11




                                                                                                                                                                                                                                                          O     \4



             I               I               I I                      I I    I I i 1                I       1 1 1 I I             I I                                   I 1 1      1             I       ý       I     1       I I               1 I 1                    1




                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                          XO     co   d

                                                                                                                                                                                                                                           N O       ER    II   Q
                                                                                                                                                                                                                                                          w      Oý   N




                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                          xO     ap   O

                                                                                                                                                                O                                                                          O    IA ER      II   Q
                                                                                                                                                                                                                                                          c0     Iý
                                                                                                                                                                                                                                                                      N-
                                                                                                                                                                                                                                                                      N       w




                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                          XO     00



                                                                                                                                  0     Ef3
                                                                                                                                                                                                                                           Oý   t0 6R      II




                                                                                                                                                                    .
                                                                                                                                                  N
                                                                                                                                                                              G

                                                                                                        N   L                 O N                               XW      E0         d-
                                                                                                                                                                                                 f            I       co   W         W
                                                                                                                                  Gý                  O              Z   W         O                     Q

                                                                                                                                                                    V
                                                                                                                                                           ý                                     G1



                  U N   T-    F-             XW
                                                                                                                                              O            L                  L    ON

                                                                                                                     A4135
                                                                                                                                                                                                                        O             0       O       F                               OU        NZ
                                                                                                              C
                                                                                                                                                                                                                    r
                                                                                                                                                                                                a
                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                               _0       2-1

                                                                                                                                                                                                                                     I
       cC   O B               Cl   Y CO       U   o    0   D   CL
                                                                        oN       00   N                                                          U   co       0N       N-04            ca   O   rO CO    CO    0   co   O                 U       c                          E             N      a     ý




                                                                                          I-rn
                                                                                                                                                                                                               .-
O OO   f            O   0      69                 O0                O    I- 69            Cý                 Un   1                 O O                            O O       CII
                                                                                                                                                                                                N   ER                      C                     O   0




                                                                                                                                                                                                                                                           x         co
                                                                                                                                                                                                                                                                                       K                a
                                                                                                                                                                   0    L6      C14         N NNf                                                                           11         Q
                        I-i                                                                                                                                                                                                                                            co        T-        N      04




  I    I    1 1                     1 I 1 I            1            1        I                           I                          I        I 1               I I 1                  1 I   1 1            1                    I 1      1                 I           I




                                                                                                                                                                                                                                                          -x0                          KO




                                                                                                                                                                                                                                                                    69.06




                                                                                                                                                                                                                                                                                                a\-Hv
                                                                                                                                                      N OM             6F                                                                                 C4   LO           11        Q
                                                                                                                                                                                                                                                                                           N




                                                                                                                                                                                                                                                          -xQ 00                      K                 a
                                                                                                                                                                   M
                                                                                                                                                                                                                                                                                                t.

                                                                                                                      ti      cam   6g                        00            6ý                                                                                 LO 6g        11        QDo
                                                                                                                                                                                                                                                                       co    T-       ti   N




                                                                                                                                                                                                                                                               CD                     xR

                                                                                          LO   L6   LO                        69                                                                                                                               co       II            Q
                                                                                                                                                                                                                                                                                                CHv
                                                                                                                                                                                                                                                                                      CD   77




                                                                                                                                                                                                                                                      L-x

                                                                                                                                             N                              C
                                                                                                                                                                   Q.CCý




                                                                                                                                                          _




                                                                                                                          O
                                                                                                                                                                                       -




                                                                                                                      _
                                                                                                                           ý                         G1
                                                                                                                                                                                                                        Q       F-   mW           /
                                                                                                                                                                                                                                                      U
                                                                                                                                                                                                                                                      W
                                                                                                                  -                              4                 W                   OH   ýý

                                                                                                                                                     OV
                                                                                                                                                                            L--




            N   r       m             W                                                                                                  L                                            VN
                                                                                                         A4136
                                                                                                                                                                                                             Q       E    a            y
                                                                                                                                                                                                                                           O   a




 UNt                         NN                    ýt                   N    M               a         1
                                                                                                                M                 L   LO f          I
                                                                                                                                                                                                                               O               -
                                                                                                                              60-LO




                                        64                                       64               CY       00                                           Cfl   00 It   6ý




                                                                                                           6
                                                                                      60-/ý




               LO                                                                                      0                                        1




Ci   M    69        ti       N    04 69                                                Co    CC co         M         M   69                                                        U   0    0       U   c        O        La       C   C C.    C
     It   MU             cM       649                   LO   L.O        00   U               M   LO        fý   It       69       M ti 6                         D    63




c6   M    64
               I
                             N    CN    ulý
                                                   CO   N    co         N    co 64     Cfl   OD            M    M        6-           co   64                    LO ER




                   N N                                  to         Co                        ýp        N        CD                                                                                                                         % O


     U Z                                                                                     O             O



                                                                                                                                                                           N   .
                                                                                                                                                        U        rL    i   C   W                0           EE
                                                                                                                                                                           Q
                                                                                                                                                                                                                     C/


                                                                                                                                                        0        i             0       to




                         O   04               xW


                                                                                                                              A4137
                                                                                                                                                                                                                              w       FD   o                              0               em       s              0      a           Ov                  r      -0 a            mý6               N cc               cn cn   00        C         m6              m3                         OC           O


     M           LL                   a O                           O         C                                         o          U Ca                                                      a                     c 0 00 O                                     p                   a                                           N     o                       H            a                      C          3      XW            aZ                        U2                             7 UU
                                                                                                                                                               ýmýa
                                 cn                                                    ca                                       rn
                                                                                                ýMcITýrn3




                                                                                                                                                                                                                                                                                                                                           ca-Q
                                                            10                                                                                                                    -coo                                                                                                                                  ca




                                                                                                                                   C                                                                                                                                                                                                                                c                                                                                                                      NU
                                                                                                                                                                                                                                                                              -m3




                                       o                                                                                                                                                                                                                                                                                                                                                                                                                    C
L.-Oý

                                                                                                            0Z                                                                                                                                                                                         ý.
                                                                 O                                                                                                                                                                                                            o                                                                                                                             c
                       C                                    c             m a- O
                  w                                                                                                                                                                          O                                         O                                                                                                   -
                                                 a
                                                                                                                                                                                                                                                                                                        0 0                                                                                                         M    m        m a
                                                                                                                                                                                                              C
                                                                                                                                                                                                                          40                                                                  0
            mo                                                                                                  Cl                           c6                                                                                                                                                                         cn                                                                                                                                            ca




                                                                                       C                                                                                                                                                                                                               04                                                                                                                     Q
                                                                                                                                                                                                                                                                                    CO                                                                                                                -Q




                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                              4.1                                                                                  ..




                                                                                                                                             - M
                                                                                                                                                                              -                         Q                                                                                                                                                                                                                                                       H
            a                              D                             a                                                           O                                                                                                 O                                      c                                                                                                                                     o                            C                                                  O




                                                                                                                                                                                                                                                               n0F-
                                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                  CU




                                                            N
                                                                                                                              69                               -0                                                                                                                                                                                                          rn




                                                                                                                                                                                                                                                                                                                                                                                                              c NO
                                                                                                                                                                                                                              -                                                                                                                                                         -O                                                t-
                                                                                                                                                                                                                                                                                                                                                                                                      mmf




                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                               ý.




     C      O     a          N         a                                                E                                                    1                 a                             x           M a                      m   E                                                                                                    E                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                 N                                                                                                                                                                           a                                                                                                                                                       O                               .C
                                                                                                          aaN9




                                                                                                                        ýaý


                 o Ea
                                                                                                                                                                                                                                                                                                                                                         cn                    ý         CD




                                                                                       Oa                                          E                                          U                                                                                                                                                                                                                                Oa i
                                                                                                                                                                              O
                                              0             a                                                                                                                                 w               C               C                        O                      a                        -69
                                                                                                                                                                                                                                                                                                                                                         a Wc.C                                             E                                    y              a
                                       -1.-




                                                                                                                                                                                                                                                                                                                                                                                                  p                                                                                             a         a
                                                                                                                                                                                                                                               -

                                                                                                                                                                    -                                    CU              ca
                                                                                  i-




                                                                    N
                                                                                                                                             co                                                                                                4                                                                                 cn
                                                       4-                                                                                                                                                                                      -




                                                                                                                                   m
                                                                                                                                                                                                                                                                                  -C                                                                                                                                                        LL



                  E                                                                    N L                              o
                                                                                                                                                                                                                                                                                                                                                                                                        x-
           CO               d M                                                                                                                            C                                            c                                                          a                   W L-                                                                                                                 E                                                                               E
                                                                                                            U                      Q
                                                                                                                                                                                                                                                                                                                                                         a                 O            c             p                       O                    a
     -4-




                                                                                                                                                                                                                                                                                                                        cO
                                              ý         to                                                                                                          -cu                                 cLL        to         U5                                                                                                                    cs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                           CO-O
                                                                                                                                                                                                                                                                                                                                     ca                                                                                                                     CO



                  a          a         -      co   UJ           a        -W
                                                                              cud
                                                                                       L        L-
                                                                                                                  mLL
                                                                                                                                              0      -O                       O          -0             CD    O                                        U         c            c           .
                                                                                                                                                                                                                                                                                                   E                                           16        -c     crs
                                                                                                                                                                                                                                                                                                                                                                       C-0
                                                                                                                                                                                                                                                                                                                                                                                   a             O
                                                                                                                                                                                                                                                                                                                                                                                                                         ýc      c6                             U    2
                                                                                                                                                                                                                                                                                                                                                                                                                                                 a                            a                     m6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                  a _O                 a         4.1        a       ma                 co   a co            o                            OJ                                                                              U    N        n
                                                                                                                                                                                                                                       c           0U                    Q-                   Cm            C           ý       ms                           m                                   L               wo                   O                          j            U                ca
                                                                                                                                                   a
                                                                                                                                                                                                              70                                                                         -0                                                                           ca                                                                         CU
                                           _r_




                                                                                                                                                                                                                                                                                                                        d                                                                                   o
                                                                                                                                                                                                                                                                                                                                                                                        4-




                                                                                                                  Q LZ ý                                                           c     0
                                                                                                                                                                                             r-

                                                                                                                                                                                                                                                       O                      ai         cn m2     a                                 c          coo
                                                                                                                                                                                                                                                                                                                                                              ON                   tý6           2                                cn        O    5                       waD                   U.         a

                                                                                                                                                                                                                                                                                                                                                                                                            Zo
                                                                                                                                                                                                                                                                                                                                                                           co                                                                                    m0
                                                                                                                                                                                                                   rl-

                                                                                                                                                                                                                                                                                                                                                                                                                    70



                                                                                                                                                                                                               Z a                                              ýZ                                         OCR
                                                                                                                                                                                                                                                                                                                                                           O
                                                                                                                                                                              Oc
                                                                                                                                                                                   U                                                   o                                                      CO                        O                                                          Z                  C                      m Cc                t              U        CD   c            avi

                                                                    U
                                                                                                                                                                        Zýý                                                                                                                                                                                                                      -0




                                                                                                                                                                                                              Cm                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -C
                                                                                                                                                                                                                                                                                                                                     -r-




           N a   ý                               -a          c6
                                                                                            M             ate               a                     OL                D                                                                  U                                 ac                            a                                                 x  C                                    3                            N                    C                  n                    N
                 V
                                                                                                     64                                                                                                                                                ca                                                                       co                              aD                      ý
                                                                                                                                                                                                                                                                                                                                                                                             _

                                                                                                                                                                                                                                                                                                                                                                                                                                       ca                        in
                                                                                                                                         -




                                                                                                                                                                                                                                                                                                                         Da                                                                                                  Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    69

                                                                                                                  cc a                                                                                                                                      EV
                                                                                                                                                                                                                                                                                              pE
     0      a                                 a                     O                       0                                                                       Q             Uo                           C                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                            aL
                                                                                                                                                                                                                                                       CD                                                                                                os                                       O

                                                                                                                                                  Q
                                                                                                     cu      -0                                                                               c6   cl                    CD   m1                                               cn                                                          cn                              u                                                                                             30                         cOV
                                                                         QCLO
                                                                                                                                                                                                                                                                                                                                                                                                                                          tm                    co
                                                                                                                                                                                                                                                                                                                  L-

                                                                                                                                                                                                                                                                                                                                                                                    69                                                           70                                            mn         69


                        E                                                                                                                                                         N                                                                                                                                                                                                              C
                                                                                                                                                                                                   oE                                                                                                                                                                                                               ýo
            O                                                U
                                      o0                                                                                                                                                                                                                                                                                                       Ern

                 a                                                  -1                      0                Cc             0            Na                             -le   c               CU
                                                                                                                                                                                                                         -a
                                                                                                                                                                                                                                       U                   ca            c m                   00            O     CY   O        c                              M     CL   Q       rj   a                   CLý
                                                                                                                                                                                                                                                                                                                                                                                                                  ax   c                                         a                                  C        -0




                                                                                                                                                                                                                                                                                                                                                                                                                                          N
                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                UC
                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n                   C
     _   O a      co   D    -C        E2                                      a        O                         m                           C0                Uai Z                     0   LL               CC                       co          aaZ                  4--
                                                                                                                                                                                                                                                                                                       v                    O              o                               a                                -        a       Ua                  Cý                   f       ca             Ca           a

                                                                                                                                                                                                                                                                                                                                                                                             u    m1         W   Ea                                     W                o                                O




                                                                                                                                     N O                                                                                  V                            m                      y          Q             n




                       I
                       O-
                       0
                             m                                                                                                               LA    61%                                                                        NV                                              II              M     V                                                                      O            0                       L                                V                                             0
                             C                                                                                                       Oý OI         E91                                                                                                  N                                                                                                                                                                              O                a       OU                   D         m0        N
                                                                                                                                                                                                                                                                UUV
                       t-    m                                                                                                       CO       LO   Ef3
                                                                                                                                                                                                                                                           r                                                                                                                                            Q.                   c        m                 O       a                                   OU



                                                                                                                                     O       N                                                                                N       m                                       11              M     m                                      0
                                                                                                                                                                                                                                                                                                                                           d                                o                     t                                    d       E                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LLJJ




                       100                                                                                                                                                                                                                                                                                                                               mn
                                                                                                                                                   to




                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                co

                       O-                                                                                                                     OI 691                                                                                                    N                                                                                                                                                       D vi
                                                                                                                                                                                                                                                                                                                                                                                                                  n      Q                       4                             c             ca E
                                                                                                                                                                                                                                                                06131




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      cc                       C




                       00                                                                                                            d N           6R                                                                                                                                                                                                                                                                                     a        NQ                 c              .v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4        n-       a



                                  E9                                                                                                                 49                                                                       N    Q                                          11          M        a                                                                                              d     Z           o                     V                 t         U                  0

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cl

                       O C5                                                                                                                   OI                                                                                                        N                                                                                                                                                                                                       a                          n        cV
                                                                                                                                                    ffll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Z
                                                                                                                                                                                                                                                                QQa
                       O          69                                                                                                 M                                                                                                                                                                                                                                                                                                                                                      O

                                                                                                                            V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4-




                  OV                  Z                                                                                                       Ot



                                                                                                                                                                                                                                                   N            ýý

                                                                                                                                                                                                             ý           /            0                                       _ý
                                                                                                                                                                                                                                                                                         J             G                                                        Cl


                                                                                                                                                                                                                         0                         0           OU                                 L.




 M                XW

                                                                                                                                                                              A4138
                                                                       C                                                    vo                                         CL                      M             OO          Y                                    a d                                    O           Y co                                                                           O                                             a             MO                 O                                 O                                                   L        o    O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CLIn
                                                                            LL                            ti                                                                                        ti                                         1-ý                                                                                                     IL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EOro


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      fnýU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ea
                                                    caZ0




                                                                                                                                                                                                                                                                                                                                                                            O eC M
                                                                                                                                                                                                                                                                                                                                                                                     %AJ                                       LL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                vSNU
                                            oý                                            a na               Uýn                                                                                                                                        is                   pM
                                                                               Z                                                     a                                                                   Z        O                c           D                   a         Q                   a                        0             Q0        V                                                                   U                                           O                      a                                                             Cao
                                                                                                                                                                                                                                                                                                                                                                      C00

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L           O              O
                                                                                                                                                                                      -

                                                                                                                                                CL                                                                                                                                                                                                              -Lr

                             r_




                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                       X_                                                                                                                                                                           _0




                                                                                                                                                                                                                                                                                                                                    0N                                                                     2Q Qo
                                                                                                                                                                                                                                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -0
                                                                                                                                                                                                                                                                                                                  4-



                                                                                                                                                                                                                                                                                                                                                                                                          om
                                                                                     N
                                                                                                                                                                                                         OC
                                                                                                                                                                                                                         o.                                                                                                                                                                6C
                                                                                                                                                                                                                                                                                                       CrO

     N        aL L                                                          O                  .   co                       -0    c        CU                         J                                                                                      a Cp                                            C0                                                  N O                                                                                        Z                  CO   m O              cm                      N                          a            U    W
                                                                                                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LL
                                                                                                                                                                                                                                                                                            L.




    ar0                                                            U           O                   c                                       M                      CO
                                                                                                                                                                 y0Y
                                                                                                                                                                             aci                                                                N        a-
                                                                                                                                                                                                                                                                   U O       a              a0         cc                               Fa    D                     N                          .                                              ca        ý                 o Q p              70    a        o    --           0 Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CM          O         5
                                                                                                                                                                                                                                               pO                                                                                                                                                                                            o               OC
                                    a                   c                  O         ý             cW
                                                                                                              rn2


                                                                                                                                           4U               0          L                                 Dc
                                                                                                                                                                                                                                  3aa000OE                                                                                                                                  Oo
                                                                                                                                                                                                                                                                                            co O
                                                                                                                                                                                                          a-
                                                                                                                        C                                                                  t-       L    Q-                                                                 a                                                       a              0            L                                                                                                              OZ a                    cn   m                  a                                          O
                                                                                                                                 cý_Ile




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CI-




                                  L                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                    EN
                                                                                                                                                                                                                                                                                                                                                                                                                               ýý




                                                00       - OU                                            3                  L                                                    0         OO                     a                                                                                   3 2U                              CZ
                                                                                                                                                                                                                                                                                                                                          0 Da Q                                           c
                                                                                                                                                                                                                                                                                                                                                                                                          Em
                                                                                                                                                                                                                                                                                                                                                                                                                                          O           a 6                      C                                  m          N a                                          U    a
                                                                                                                                                        E
                                                                                                                 L                                                    L-                                                                                           ON                                                                                                                                          U
                                                                                                    Q-




                                                                                                                                                                                                                                                                                                                                                                                                                               Q
                                                                                                                                                                                                                                                cn
                                                                                                                                                                                                             -O                                                                                  ca                                                                                             CU



                    ýO                          0                                                                                          Jm                                                                                                                                                                                                                                                                                                                         OU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Do2UoUQ-0
               ca                                        c             cn      E0 L                                                  3                                                                       a    LL         E                  c        w ý_                                         U     .ý


                                                                                                                                                                                                                                                                                                                                                  CO       r    6                          n    CU                                       ca   c C.                Y     -                    a                   O         C                             aC               OV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 cIIý
                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                       LL                                         r-                                                                                             ti


                                                                                                             a
                                                                                                                                                                                                                                                                                 Oýo                                                                                                                                                                                                                        4-




                                                                       2O a                                                     E                                                                                                                                                                                                                                       0Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý aý
                         O
                                                                                                                                                                                                                                                                                                                                     OO
                                      ý             a                                                                                                              N                                                                                          JJ Q                      O        O                        CO                           CO       O                               1                              L              oU                                   D         C    CU                                O                           m             DL
                                                                                                                                                                                                                                                                                                                                                                                                          aU

                                                        C                                                               Q                                                        oM
                                                                                                                                                        jco                                                                                                                                                                                                                          OZ                                                 cU
         Q                                                                                                                                      U                           W                                            O                      Z       OU
                                                                                                                                                                                                                                                                                                            ý_                      0                           O                               U                     Q
                                                                                                    1
                                                                                         Cr                                                                                                                                                                                                                                                                                                                                                                       V                Q              a0C. a

                                                                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                      L                                                                                                                                                                                                                            N
                                                                    E a 12 3 E Z
                                                                                                                                                                                                                                                                                   to




                                                                                                                                                                                                                                                                                                                                                                                                                 oOZQý
                                                                                                                                                                                                                                                                                                                                                                                                                                              ca    CO                                                                                                                    r
                    L-                                                                                                                                                 L_

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A-Z
                                                                   t--                                  r-D




                                                                                                                                                                                                                                                                                                                               NýaU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   o




                                                                                                                                                                                                                                                                                                                                                                                                          L_Wr-co
                                                                                                                                                                010
                                                                                                                                                                                                                             E                                                                                                                                                                                                                                        ýD                 2O                                                     ýE uoi
     cn              C
                                       Ewý
                                                    0                  a                                                                                cca                 M    cn       Ca a               o                                  C O O                        CO                          Q L0         -
                                                                                                                                                                                                                                                                                                                                          a                     H                               Om                             N                             O                 J                                               p                                     U        ý-


                         cu            C             pJ            0 0 mL Q                                                                     Eý
                                                                                                                                                                        CO
                                                                                                                                                                                    U               o        Oa              U                  EED                         O              V                      xW                         m                                       O                                         O         a    rn    mV                         4            ca
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z          0                     N




                                                                                                                                                                                                                                                                                                                                                                                                                                                              DUtý
      U    Q                          C                                     a                            Oý                      ýQ
                                                                                                                                                                  cn        r    ON                           C      Q                         N         a     C                   N        a
                                                                                                                                                                                                                                                                                                 W-
                                                                                                                                                                                                                                                                                                                 a             f6                     04                    00
                                                                                                                                                                                                                                                                                                                                                                                               M          n           Co                LY    oQ O                                       UC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       pV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             C                               E
                                                                                                                                                voice




                                                                                                                                                          aX W                                                                                 NN
                                                                                                                                                                                                                                                                                                            70                                                                                                                                                                                                                                          -0
                              -le




                                                                                                                                                                                                                         O oO
                                                                                                                                                                                                                                                                             4--




     O                            m
                                                om      0ý
                                                                  3             U             Q                                                             M                              a                                                                       U                             D               mL                          L         D        N           O                   O     Q                   -2                 o N                           Da            UU                      I-                                                           o
                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         výMý
                                                                                                         0-                                                                                                                                                                                                                                       J


                                                                                                                                                        o j                                                                                                                                                                                                                                           o
                                                                                                                                          4-                                                                                                                  4-




                                                                       a                           0
                                                                                                                                                                                                                                                o                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Z
         aZ                                                       C a                        D          U         aD                 . 0
                                                                                                                                                                                 C_            L_
                                                                                                                                                                                                    Y        m            U                             N -O                                                      _o                          r        N                    L                                             a             c0
                                                                                                                                                                                                                                                                                                                                                                                                                                             am                   aW           -D              _m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C        ýý                       CO
     LO                             O                C
                                                      OO
                                                                   Cm                         fA   W          ýo                                        a
                                                                                                                                                                CU
                                                                                                                                                                       aa                      am            CO           U                    U                        L                   O        U a cn               ca
                                                                                                                                                                                                                                                                                                                                 Xti
                                                                                                                                                                                                                                                                                                                                          W           aý            Oý      co
                                                                                                                                                                                                                                                                                                                                                                                           OQ
                                                                                                                                                                                                                                                                                                                                                                                                               o.O                      U      2            ti        L        O                                          C       .                                                    O
                                                                                                                                                                                                                         L                                              O
                                                                                                                                               ý0ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                    N oa
                                                                                                                                                                                                                                      naa
                                                                   OZ a                                                                                          Lp                                          O                                               a                              L                    o                  DO       U             U Q                                                                                                                                     E             D                                      ýQ                        L

                                                                                                                                                                            m                                                                                                                                                                                                                                                  o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          mr--
                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O         D


                                                                                                                                                                                                                                                                                                                                                                                                           EUUj
                                                                                              lA ca                                                                                                                                                                                                                                                                                            cc




                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -D
                                                                                                                                                 o2mU




                                       ooý ar
                    a                 W   . CL a                                                   o                    aE                                                                 0        O         L          C        m             m                  U                    O             1
                                                                                                                                                                                                                                                                                                                            Oý
                                                                                                                                                                                                                                                                                                                                             oNM
                                                                                                                                                                                                                                                                                                                                                                            ýY
                                                                                                                                                                                                                                                                                                                                                                                           aM                                                                Z                                    cn              C                     7                             O                O
                                                                                                                                                                                                                                                                            DLLC




                                                                                                                                                                p
                                                                                                                                                                                                                                                                            ti                   ý-

                                                                                                                                                                                                                                                                                                                                                                                                     oLQ
                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                          4


                    o                                   E                                                                                                                                                                N                                                                                                                                                  0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      QOL                              CAL
         NL                                                                                                                                                                      a a                                                                                                                                                                                                                                                          0C                               0
                                                                                                                                                                                                                                                                                                                                    OZ
                                  L                                                                o                                                                                                                                                                         a              Da                                                ao a                                              C                                                                                                                O           .m
                                                                                                                                                                                                                                                        cam                                                CCD

                                                                                         r                                                                                                                                                                                                                                     D                                                                                                                                                                  t                                                                       0

                                                                                                                                                                             0
                                                                               rn             r                                                                                                                                       06
                                                                                                                                                                                                                     -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ON N C
                                                                  -0                                                  CD                                                    _0                                       N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OUýU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        aýUjMti
                                                                                                                                                                                                             I-                                                                                       10




                                                              Z            -   o                                             acs                                  pL                                                      0        CL
                                                                                                                                                                                                                                               c        c6   CO                             U               Lo                                aa               E                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                    Zv
                                                                                                                                                                                                                                                                                                                                                                                                                                              oO .                             C                                      ý                 O                                          C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Q-aCo0
                                                                                                                                                                                                                                                                                                                                                                                                                           co



         CaE                      mm               0               5a                QV
                                                                                             O                         C                                 CO                  o                  Oý
                                                                                                                                                                                                         0                   0                cc                                      CL   C                     Y          p                          Z
                                                                                                                                                                                                                                                                                                                                                                                                                cN
                                                                                                                                                                                                                                                                                                                                                                                                                          Q                    n                          0 D   V                                                       c                                     N L
                                                                                                                                                            pmcý
                                                                                                                       cýomý




                                                                                                                                                                                                                                                               r-                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                               0000
                                                                                                                 c                                                                        UO                                                                                LO                               E                                                          QU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          d
                                                                                                                                                                             j
                                                     p                 00                     a                                                                        a                                     a           LC .0W                                    4                                                                              Oa
         Lfi                      L                                                      -D                             W                                                         o                                                                                                              Ca                                                    c        6                                                         O                       m               U                         0                             Z                 W                                     CU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  YMti
               r-




                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                                                                                                                                                                                               aaN

                    EaL                          oU
                                                         aZ
                                                                   L.                          L    00                                                                                              O         a                      .                       E                                   O               d               C3 a             E0                                  0O                   L_-
                                                                                                                                                                                                                                                                                                                                                                                                                                                    O    N                               Q           3                        CW
                                                                                                                                                                                                                                                                                                                                                                 OmNý.Uý aOUm




                                                                                                                                                                                                                                                                             co
                                                                                                                                                                                                                         0-4-0




                                                                                                                                                                                                                                                        OaU                                           04                                                                                                                                       r                                                                  _0
                                                                               .-..




                                                                                                                                                                                                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý.




                                                                                                                                                                                                                                                                                                            C
                                                                                                                                        ý
                                      A              p                                             U                   O                                          Z                       M    U                 p                                             _             a                   O                             ý             C a                       O                   Q                   o                                    U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C                                                                 N                             EL
                                                                                                                 aýrý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   66U
                                                                                                                                                                                                                                                                                                                                                                                                                                                            CD_
                                                    0oC-CUN2-




                                                                                                                                                                                                                                                                       Q                                    02
                                                                                                                                                                                                                                                                                                                                                                                                                          L.




                    D         C     a              O                       M
                                                                                    m         Q                                                                        0                  O                  N    E W UU                         rnY                                                                                z.

                                                                                                                                                                                                                                                                                                                                             M             U                                               D                                  nM         U                     U                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý                          oQ
                                           ýCm0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cam
                                                                                                                                                                                                                                                                                                  L                                                                                                                                                                                              t
                                                                                                                                     ý0                                                                                                                                                                                                           I.
                                                                       r                                                                                                                                                                                      co                                                                                                                                                                                                                                                                                                                  U_
                                                                                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                       -0




                                                                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                                 OZ0
                                                                                                                                                                                                                                                                                                                                                                                                                               cnCZ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I_-ti



                                                                                                                                                                                                                                                                                                                                                                                     CO W
                                                                                                                                                                                                                                              Q                                                                                                   acý                                                                                                        o                          E              g
                                                                                                                                                                                                                                                                                                                      Qýcc




                    Q_                Y                                                             m o                                                         ýý-
                                                                                                                                                                       U                       0N        m                    3          3               O                                  a                    ON
                                                                                                                                                                                                                                                                                                                                                                                                           or-
                                                                                                                                                                                                                                                                                                                                                                                                                          L              aL                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Q-Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Co




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                atiQDUNO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                                                                                         ce                             -D



         OU                           a              L                     Y                       3                            oý
                                                                                                                                                         cn        c                      4-
                                                                                                                                                                                               30                            w   0               0                      fl       ýc               cv
                                                                                                                                                                                                                                                                                                       Co                 U              N                 a p4                            aa                    EL                            r    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             C.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                a                                 M            f



         CO         E                 m                                        a                                                                                             o                  O                        OZ              0                                                 ZU                    LO                               N    Z        O                          u                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                        00
                                                                                                                                                                                                                                                                                                                                                                                                                                               n                          O                    0                  L                     C                                     Or



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C-L-
                                                                                                                                                                                                                                                               E
                                  Z                                                                                                                                                       IT                                                     ca




                                                o
                                                                                                                  aNýN cmog




                                                                                                                                                                aý0
                                                                                                                                                                                                                                                                                 41




           r        O                                                  ar                                         N                                                             c     W D                    aa a                                             a                       O     U DC                          L_             O                  L   CO                                                        U                       0         I              pZ                  o     caU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             U                a Q                                c                     j
                                                                                                                                                     Qm
                                                                                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                    daO                                                                                                                                                                                                                          y-                                                                                                                                     r             r


                                                                                                                                                                                                                                                                                                                                                                                                                                                            W
                                                                                                                                                                                                                                                                                                                                                                                                               Q-O-cl/ý




                     a                               c            U                                          Qct
                                                                                                                                                                   a o0Q                                                 E    -0     3         CD      CUU    N                             Q Q co                                  a    a Ca                   D
                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                      Co                  L              -D-   0      -D                  -0   O               a a                                                                        Dc
                                                 LZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                     cýioac0




                                                                                                                                                                      0                                                  O                                                                                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                      p0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                yam
     C                            0                         a                                                                                            o          a                                                                                                                       O            3 O0                                     O Ux C                                                                                      0L                                                                                                                          Da
                                                                                                    L                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CCfl




                         r                                                                                   .                                  mm.                                                              rn                                                          A_-                                                                                                                                                                                                                 co                   b      cr


                                                                                                                                                                                                                                                                                                                                                                                                                                    Uý
                                                                                                                                                                                                                                                                                                                                                                                                                          4-




                                                                  0                                                                                                         cz
                                                                                                                                                                                                                                                                                                            C                                                                                                                                                     3U Z                                                 ONo


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O
                                      a                                     a o- O .                                  0                                                                        M             O                                                     M                             O                             0              OZ a                                                   42Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                    O                   c                          O                                              O
                                                                                                         -
                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                                                                                                                           L                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                                                       tiU
                                                                                                                                                                                                                                                                                                                                                                cn I6
                                                                                                                 L_

                                                                                                                                                                                                                                                                                            ti
                                                                                                                                                            Zm0ULýý
                                                Daiow




                                                                                                                      O
                                                                                                                                                                                                                                                                                                                                    Ors
                                                                               ELOw                                                                                                                                      N                                    LU                                                                                                                                               Eý                                                 NQ
                                                                                                                                                                                                                                                                                                                                                                                     o
              a                                                                                                                                                         c o                                                                     r
                                                         Da




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                               N             Ca                                                                             aa                            .ý                  aa a                                              CQ                                                  C        M                                 E             O                      m
                                                                                                                                                                                                                                                                                                                                                                                                                                             rn
                                                                                                                                                                                                                                                EaUmM
                                                                                                                  pocm




                                                                                                                                                                                          -0                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VmMU


                                  O                                    O                           .                  E                                                         0         fL p                       U    Q                    c                   U                        E                O    0c                                   EL                                                                      Zo                                     C0                         a Ca                                                                             Ua
                                                        CC-.Z




                         Y                                                                   La                                                                                                                                                                                                                                                                                                  O                                                  L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mgLýoOam



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mo
                                                                                                                                                                                                                                                                                                                                                                                               ýLON




                                                                                                                                                                                                                                                                                                                                                                                                                           r                                                       70


              a     E                                                                                                                                                                                                                                                                                                                                                                                                                                                     0                                  U                      C
                                                                                                                                                                                4-v

                                                                               O                                       C                                                                  qT                              p                      Co
                                                                                                                                                                                                                                                                                           -C V                             0                     az            O                                               c a                            U                                         DO                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                        ooýo
                                                                                                                                                                                                                                                                                                                                                                                                                      rQUo




                                                                                                                                                                                                                         W
                                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             aýUýU




                                                                                                                                                     M0n
                                                                                                                                                                                                                                                0
                                                                                                              ýo
         ao                                                                Da
                                                                                          NO
                                                                                                    c a                                                                ED                      O                                      oa                           a                             Ca         E                                     Q                     N       Q_
                                                                                                                                                                                                                                                                                                                                                                                      O                                   0                    m                  U            O            o                             Z                                                       M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      YLti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          D_
               r-
                                                                                                         ctiU/D




                                                ýM                                                                                                                                                                       N                                                                                                          ý0                                                                                                                             atE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         pýU
                                                                               O              D0

                                                                                                                                                                                                                                   U
               C                                                                                                                                                       U                       O                  O                                            Lp                0                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                aý


                                                                                                                                                                                                         N
                                                                                                                                                                                                    -

                                                                                                                                                                                                                                         -0                                                      N                             ý                                CO                              a                                                   0                                              a                         CW
                                                     OnL                                                                                                                    ý                  U                                                 0    a                                          O                                                                                                                                                  U CL                                                                                                                      EL
                                                                                                                                                                                                                                                0 am ý
                                                                                 co                CO                  O                                                                  fQ                                 cc                                                                                             cn            C aL                        O                a                       o      L                                                        C m CO                                        ý                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OQUL




                                                                                                                             mo
         a                        O                                                            7                                                                                                             U                                                                                                                                                  VD          U70
                                                                                                                  0                                                         a             U C                                     o                                                               Oa                      W                                                                                    2U
                                                              -



                    p.                               N                 N                 C                                                                                                                                                           U                                                                                    a           c p                                                                                                                      OZ                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O
                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                              omoU0




                                                                                                                                                                                                                                                                                                                                                                                                                                                            CO
                                           CD
                                                                                                                                                                                                                                                    cOnr




                                                                                                                                                        o                                                                0
                                                                                                                                                                                                                                                                                                                                                                                                                                                        r             r                              cn




                                                                                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                                                                                                                                                                     .-




           p                                    ýo C-
                                                                                                        U                                                                                      E                                                                                                                           ý
                                                                                                                                                                                                                                                                                 QOZ
N                   L             O                                             C6 m                                                                                            D                            M                                      1        u7    Q                        C    O                                            m            oN               N                   N                                                            ý             p            Q                                                                                              a

                                                                                                                                                                                                                                                                                                                                                               Z                                                                                                                                            O
                                                                                                                                                                                                                                      04       CO                                                      -a



           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                cNL
                                                                                                                                                                                                                                                                                                                                                                                                     omý
a                                     t6
                                           w     o                0            Q                          aaC                                                                                       O                                                         pU                                 Qm                                      O                                      0              U                                E                   D        U                           O              3                                                       m
                                                                                                                                                                                                                                     o                                                                                                                                      L                                                                                                                                                           O
                     ý                                                                         fn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -4-1




                                                                                                                             Qý
                                                                                                                                                                                               ti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m
                                                                                                                                                                                                                                                                                                                                                                                                                                               --




      O        -D                      c                 NC
                                                                                    W-
                                                                                         O         c
                                                                                                   C             E                              a                     U                   O              QZ              tD                          Da            n                                                       O     ýY                .            0
                                                                                                                                                                                                                                                                                                                                                                                           Cr
                                                                                                                                                                                                                                                                                                                                                                                                                   EQ                         oL a                        a              p             a                     L                           ai                    aL




M               m                     xW


                                                                                                                                                                                                                     A4139
                                                                                                                                  E
                                                                                                                                  3


                                                       U       0 Q    m E 0 CD                   O   F-       O aN   Cl
                                                                                                                          0
               o                    M                                CO                     in            U


                                    N    -


                                                                     0                                    m                   c
                                                           IICC.1




               ti



                                         cO                                                               Q
                                                                              -



                                                                                                                                  cm
                    C-4                                              to
                                                                          C
                6030




                                    xm

         U z                                  O        m
                                                       _0
                          m    cr                M G       M              E i           D   O                 oV     i
                                                                                        V
                                                                                  4.0




                                             O     L   O       O                            L

H   XW

                              A4140
In    re                                                           In   the   United     States      Bankruptcy

                                                                  Court Southern                    of   New   York
TRANSCARE           CORPORATION                                                          District
                                         et   al.



                                   Debtors
                                                                  Chapter     7


SALVATORE           LAMONICA   as Chapter 7 Trustee

for   the Estates   of TransCare Corporation         et   al.
                                                                  Case No.16-10407             SMB
                                   Plaintiff
                                                                  Jointly Administered
V.




                                                                  Adv. Proc.      No.   18-01021
LYNN TILTON
PATRIARCH        PARTNERS      AGENCY
SERVICES LLC
PATRIARCH        PARTNERS LLC
PATRIARCH        PARTNERS
MANAGEMENT           GROUP LLC
ARKII      CLO 2001-1   LIMITED

TRANSCENDENCE            TRANSIT     INC. and

TRANSCENDENCE            TRANSIT    II    INC.




                    EXPERT REBUTTAL             REPORT OF JEFFREY                 R.    DUNN

                                         February     11        2019




                                          CONFIDENTIAL
                                                                                                                       PX 283
                                                                                                                LaMonica v. Tilton, et al., 18-1021-smb




                                                                                                    EXHIBIT


                                                                                          S    arAou--T




                                                    A4141
                                                                          CONFIDENTIAL




1.    Introduction       ......................................................................................................................




2.    Qualifications          ...................................................................................................................




3.    Compensation             ..................................................................................................................




4.    Background         and Summary of Opinions and Conclusions ...........................................

5.    TransCare      .........................................................................................................................




      5.1.    Background                  and Operations                          ................................................................................




      5.2.    Historic Financial                       Performance                       ...........................................................................




      5.3.    Early 2016             Turnaround                     Plans          ...............................................................................




6.    Business Valuation                    Standards                  .....................................................................................1




7.    The Arnold Report Does Not Invoke                                             a Standard                    of Value             .........................................
                                                                                                                                                                                                13


8.    The Arnold Report Incorporates                                       Extraordinary Assumptions                                                ...................................1



      8.1.    The Arnold Report Assumes that TransCare was Adequately                                                                                                Capitalized           ..   17


      8.2.    The Arnold Report Assumes TransCare Would Effectuate                                                                                          an Operational
      Turnaround         ....................................................................................................................1




      8.3.    The Arnold Report                          Fails         to Assess Comparability                                        ...........................................2




9.    Other Observations                    on      Dr.      Arnolds Calculations                                    ......................................................2




      9.1.    Third-Party Expressions of Interest                                                   ..................................................................2




10.   Right to Supplement                     ......................................................................................................2




Appendices


Appendix     A - Dunn CV
Appendix     B - Documents                        Relied Upon




Exhibits




                                                                                     A4142
                                                                                           CONFIDENTIAL



1            Introduction



             I    have been retained                    by Proskauer                  Rose LLP                Counsel            on behalf of the defendants                        in



             the     above-captioned                    proceeding                 to      review        and         comment on          the     November            30         2018

             report submitted                   in   the     matter by Jonathan                          I.    Arnold Ph.D. the             Arnold Report.                       This


             rebuttal             report sets forth              my        observations             regarding the methodology                          assumptions               and

         conclusions                   reached          therein.             In    evaluating                 Dr.   Arnolds       opinions        as     to    the    value         of


         TransCare Corporation the                                     Company                 or   TransCare                I   have used the           definition            of Fair


             Market Value as set                      forth      in    IRS Revenue                  Ruling          59-60 as follows


                         The price at which the property would change                                                   hands between              a    willing     buyer and

                         a        willing seller        when           the former is not under any compulsion                                    to    buy and the              latter


                         is       not under          any compulsion                   to     sell    both parties having reasonable knowledge                                       of


                         relevant           facts.      2




2.   Qualifications



         I        have     over        12       years of          financial           experience                as    a business         appraiser            and    valuation


     analyst.                 I
                                  am   a Director           at   Berkeley          Research              Group LLC               BRG       in    its   corporate          finance

     division                and have served                     in   this    position         since June             2015. The services                provided       by       BRG

     include               business             and securities valuation solvency                                     and fairness opinions               consultation              in



     business                       turnaround             and         restructuring                situations           bankruptcy              matters          turnaround


     management                            crisis       management                      transaction                 advisory     and     due      diligence          services

     forensic                 accounting and dispute resolution                                      services.         Prior to    joining       BRG      in   June 2015                I




     was             a   Managing                Director             at    Capstone            Advisory             Group       LLC    Capstone                    a financial

     services                     consulting         firm   which provided                     similar services           to     those offered by BRG.                    Prior to


     joining             Capstone                I   was a        Senior Associate                       of Trenwith         Valuation           LLC      a subsidiary of


     BDO              Seidman              LLP focused                 on providing                business valuation               consulting           services.         I    have

     received                     both a Masters                 of Science                  Finance            and    Bachelor        of Arts                                  from
                                                                                        in                                                         in   Accounting




                 Revenue                   59-60      Section         2
     1

                                  Ruling                                   paragraph         02.
     2
                 Court decisions frequently state                     in   addition     that   the hypothetical         buyer     and   seller   are    assumed      to   be able
     as well as willing                    to   trade   and      to   be    well   informed         about the property and concerning                   the    market     for    such
     property.             Ibid.



                                                                                                     1




                                                                                                   A4143
                                                                                       CONFIDENTIAL



     Bentley                  University.         I    hold    the right to use the                      Chartered Financial               Analyst designation

     and            am        a   Certified      Insolvency           and Restructuring                      Advisor.



     I        have been involved                       in   hundreds             of valuation            and valuation-related               engagements                as a


     consultant                     to   companies             funds       and other equity investors                           creditors     and various           other


     parties-in-interest.                        These         engagements                    have spanned               a variety    of industries including


     but            not        limited      to    financial         services               telecommunications                   technology          manufacturing


     mining                   and    materials infrastructure and                              energy          retail     and wholesale distribution                    real



     estate                   and healthcare             and pharmaceuticals.                            A   copy of      my    curriculum     vitae    is       attached


     hereto               as Appendix A.



3.   Compensation


         BRG             is   compensated               for   the     time       I

                                                                                      spent        working      on      this   matter at    my   standard          hourly


         rate        of $770.            BRG      is   also     compensated                   for   the      time of other        professionals        who worked

         under           my       supervision and at                my direction               in   preparing this report at their standard                        hourly


         rates.          BRGs            compensation            is    unrelated              to   the outcome            of this matter.




4.       Background                      and Summary                of Opinions                    and Conclusions


         In        his    report         Dr.    Arnold        states       that       he was         asked      to   examine economic                 evidence          and


         perform an                  analysis of the             implied valuations                       emphasis added               of   TransCare              at   four


         points during January and February                                           20163        to    assess      the implied valuation             of TransCare


         if   it   had pursued                 an orderly asset sale or continued                              operations as a going concern                      instead


         of        entering          into       the    forced       Liquidation.4                   In   addition         Dr.   Arnold      states     that       he was


         instructed                 by    plaintiffs        counsel          to       estimate the            Liquidation        Values5      for     the TransCare


         assets               and        then     asked...            to    emphasis                    added        calculate       the    difference           between


         TransCares Operating Values i.e.                                            his   implied values               and Liquidation      Value.6         I
                                                                                                                                                                 note that


         Dr.        Arnolds valuation                   dates       are    all       within    less than two             months of the       filing    of TransCare




         3
              Arnold          Report     page    2.

         4
              Arnold          Report     page    3.

         5
              Arnold          Report page        32.
         6
              Arnold          Report page        33.

                                                                                                    2




                                                                                                   A4144
                                                                                CONFIDENTIAL



    for   protection           under Chapter 7 of the United                                     States       Bankruptcy               Code on February 24

    2016 the TransCare                        Filing      Date.


    The    Arnold Report sets forth certain analysis and calculations                                                      that Dr.        Arnold says support


    his   following          summarized opinions


                The      implied Operating                     Value7            for   TransCare was within a range of $35.3                                         million


                and $86.5             million     in    January 2016 and the NewCo8 assets had an implied value                                                              of


                between             $22.7     million         and $39.1             million           on February          24 2016              two days         prior to


                the TransCare Filing Date.




                Subtracting               the realized liquidation                     proceeds            from the sale of TransCares                               assets


                of $19.2            million for        the    Company as a whole and                               $5.7    million for           only the       NewCo

                assets         from his respective                    implied values                   results     in   a difference           of between             $16.1

                million        and        $67.3      million       for         TransCare               and    between          $17.0           million    and         $33.4

                million for          NewCo.


Based on work                   I    have performed                   I
                                                                          have reached                  the following          opinions


1.        The     conclusions                of     value       reached             by      Dr.        Arnold      are     not      reliable       or    meaningful

          measures because                        his    report           and       analysis             do   not       conform           to    certain    valuation


          standards and accepted                         valuation              practice.         I   observe       that



             a.        The     Arnold         Report          fails       to    measure value                 according            to   a stated         standard            of


                       value.        Various           methodological                   and           analytical        errors     stem from             this        critical



                       failure       divorcing          Dr.     Arnolds             concluded             Operating            Values from               the    amount

                       that     could        have        actually               been        realized          assuming             a    hypothetical            sale         of


                       TransCare as of                  his   selected            valuation             dates i.e.        at   a   fair   market value.9




          Arnold                                                          Value                                    TransCare performed on a premise of
7
    Dr.                appears       to    equate      Operating                       to   a    valuation    of

value      as a going concern               subject     to    certain      extraordinary              assumptions and hypothetical               conditions          that   are
detailed        later   in   this report.

8
    The Arnold Report                separately evaluates certain                   NewCo              assets a subset of TransCares                    operations.
                       observe                         has chosen
9
    Although       I                 Dr.   Arnold                              valuation        dates that correspond with                the transmittal of certain

turnaround             plans    the Arnold        Report does not otherwise specify the importance of these dates                                               if
                                                                                                                                                                     any     to

the claims        in this      matter.




                                                                                            3




                                                                                     A4145
                                                                        CONFIDENTIAL



             b.   The              Arnold    Report        reaches        hypothetical                   and     speculative                   implied          values      for


                  TransCare                  because            Dr.      Arnolds               analysis             is     reliant              on        extraordinary


                  assumptions and/or                         hypothetical            conditions10                 that     are        inconsistent                with    the


                  operational               reality     of TransCare as of his chosen valuation                                           dates        including         that



                              i.     TransCare          had     all    of the    assets necessary to continue                                         operating          as a

                                    going concern             as of his selected                valuation              dates.         I    have been informed


                                     by Counsel          that    the     Company               did not          have       the    requisite contractually


                                    obligated         sources         of capital         or debt financing                  as of the valuation                       dates


                                    to    effectuate       the        turnaround              plans          upon      which          Dr.       Arnold           bases      his



                                     implied values.            Dr.    Arnolds conclusions                        fail    to   consider the                 impact        this



                                    deficiency          would         have      on       the    assumption                 that           the    Company              could


                                     continue      operating as a going concern                               as of the valuation                     dates and          how

                                    the     Companys            working         capital             deficiency           would            affect       the       proceeds

                                    generated          by a sale of the Companys assets.


                        ii.          TransCare          had     already achieved                        the    dramatic operational                         turnaround

                                    reflected in each             of the fiscal year 2016 forecasts used                                             by   Dr.    Arnold       to



                                     imply      value.         The       Arnold               Report           presents               no        analysis            of      the


                                     reasonableness of the forecasts                            or the turnaround                         plans from which                  the


                                    forecasts         were      derived         nor       any assessment of the                                  risks      inherent          in




                                     achieving         those     forecasts.          Accordingly                  his     analysis ignores facts                         that



                                    would      be of      critical      importance             to       a    potential      buyer as of                   his    valuation


                                     dates      including        the     Companys                   prior       inability        to       achieve          its    previous


                                     turnaround         projections.



                       iii.          TransCare           was      an     investment                 of       comparable               risk       to       the    guideline


                                     companies and precedent transactions                                         that     Dr.    Arnold              relies      upon      for



                                     his selected         valuation          multiples.             I    note     that     the     Arnold             Report        fails     to




     These                                            terms that are defined                                                                         Business Valuation
10
              are specific            valuation                                          in   the       International Glossary of

Terms        published by the Appraisal                  Standards Board of the Appraisal Foundation                                      in   the Uniform        Standards
of Professional        Appraisal            Practice      USPAP           2018-2019             Edition         and      adopted          by American             Institute   of

Certified     Public   Accountants                American Society of Appraisers                            National     Association            of   Certified     Valuation

Analysts The Canadian                     Institute    of Chartered      Business Valuators and The                       Institute        of   Business Appraisers.

                                                                                     4




                                                                                A4146
                                                                                          CONFIDENTIAL



                                         independently                      assess any market data                          for   comparability              instead          relying


                                         on         third    party            emails            and       generalized             statements          as the               analytical


                                         underpinnings of his purported                                        valuation.



       2.       Accordingly             Dr.     Arnolds implied values are dramatically higher than the amount that

                would       have been received                          in        an arms-length transaction                           for   the    Company as                 of his


                 selected        valuation             dates.           This         is    because             each      extraordinary              assumption                and/or


                 hypothetical           condition            if    corrected               for would             dramatically           reduce       his     implied          values


                for    TransCare.11



       In       forming        my      opinions            on     this        matter            I    have      considered             documents         and           information


       provided           to    me      by Counsel                at        my      request             as well as        financial          and market               information


       from sources               such as            SP           CapitallQ IBISWorld and publicly available                                           data.          A     listing   of


       the       documents              that    I    have considered                           in   forming the          opinions detailed                 in       this   report     is




       attached           hereto        as Appendix                    B.




5.     TransCare


5.1.   Background                 and Operations

       TransCare was                     established               in        1993         in    Brooklyn           New York             eventually           operating            five


       divisions including                 New York Hudson                                Valley Pittsburgh Baltimore and Delaware Valley.

       The         Company               and         its    wholly-owned                        subsidiaries              provided           medical            transportation


       services           to    patients            through            its        ambulance               segment           including          both     emergency and

       nonemergency                     and     to    individuals with disabilities through                                     its   paratransit      segment               prior to


       the TransCare                   Filing       Date.12



5.2.   Historic Financial                      Performance

       As       of the    valuation            dates         TransCares                        revenue         had      been steadily declining                       since     2010

       with        an     average             annual              revenue             growth              rate     of    negative            2.9%.13       This            declining




                                                                            on the direction of counsel
       11
            I   note   that the Arnold Report                relies                                                      for    the   assumption      that      a    comparison of
       his      concluded      Operating            Values        to   the        proceeds          received     from the      liquidation    of   TransCare          is   meaningful
       to   the claims set        forth in      the    LaMonica              v.   Tilton       et al.     Amended Complaint the Amended Complaint.
       12
            SP        CapitallQ business description.
       13
            Calculated         using    2015    fiscal      year       revenue        of   $114.3         million.   CM        TC2018_0003369.



                                                                                                      5




                                                                                                    A4147
                                                                          CONFIDENTIAL



performance                     was     in    spite     of     generally             improving         conditions                in    the        marketplace           for


ambulance                  and      medical          transportation             services.           According              to    IBISWorld                an   industry

research                provider         the    ambulatory              and          medical         transportation                   industry        achieved          an

average                 annual       revenue          growth        rate       of    positive         1.6%           over       the    same          period.14         The

following               chart demonstrates the historic revenue                                    achieved           by TransCare                 for    the periods


in       which      I   have documented                 financial        information. 1516




                                                          TransCare             Annual Revenue
          $160




          $150




          $140




 o        $130




          $120




         $110




         $100

                         2009                2010                2011                  2012                  2013                     201                  2015


                                                                 Historical    Net Revenue                   ..Trendlin


     Sources     TRANSCARE00062806       TRANSCARE00062825        TRANSCARE00062845          TRANSCARE00062788         CM_TC2018_0003376          CM_TC2018_0003369




At the           same time TransCare was                            reporting          variable         EBITDA              results.         I   note that        certain


one-time events                     appear      to    have contributed                 to    the variance             in   reported              EBITDA over           this


period of time.17                  The    following chart             shows          unadjusted             reported            EBITDA performance                      for


2009        to    2015.




                         Ambulance Services Report page 34.
14
     IBISWorld

                        TransCare did not receive
15
     I
         note that                                             audit opinions          for   its   annual   financial       statements            after   2013.   Audited
financial               statements           were         provided             for        the        period           from            2009         through            2013.

1146851_2019_01_24_09_00_PM.
   My review of the Companys financial memorandums has
16
                                                                                                      identified       various         inconsistencies            between
reported         monthly and annual             financial      results.


                                management                                         Sandy as a one-time boost to 2012 and 2013 EBITDA
17
     For    example                                 referenced      hurricane

and noted that             it   also affected   NYC      911   revenues         in2014 and or 2015.    also observe evidence
                                                                                                                 I
                                                                                                                             that changes
in
     accounting           estimates     may have        contributed       to   observed variability in EBITDA. For example management



                                                                                      6




                                                                                     A4148
                                                                                   CONFIDENTIAL




                                                                    TransCare Annual                   EBITDA
                $10



                  $9



                  $8



                  $7



                  $6



                  $5
            2
                  $4



                  $3



                  $2




                                                                                                                                    _
                  $1



                  $0

                             Trios                201                 2011                 2012               2013                20xA                 2015



                                                                      Historical    EBITDA         .      Trendline




            Sources    TRANSCARE00062806        TRANSCARE00062825     TRANSCARE00062845        TRANSCARE00062788       CMTC2018_0003376       CM_TC20180003369




       The compounded                          annual     EBITDA            growth        rate    achieved         by TransCare over                  this       period

       was        -27.1 %.



5.3.   Early           2016 Turnaround                  Plans


       The        Arnold Report                relies   upon forecasted                 fiscal    year 2016           EBITDA sourced               from several


       potential             turnaround            plans     prepared              in   January and           February 2016                  to    establish        the


       Operating                 Value         of TransCare.18             All     of these       plans    were        prepared         at   a time when the

       Company was                       in   negotiations          with     Wells      Fargo regarding               its   existing revolving            secured

       credit          facility.     I    note     that    Wells           Fargo        informed       TransCare             of   its   decision         to      cease

       providing             additional         funding      by no         later    than     February       24     2016.19




       noted          that   a   noncash       bad debt     reserve        adjustment of $2.441            million    was    recorded        in   December        2012.

       CM_TC2018_0004132                        and CM_TC2018_0003369
       18
            Dr.   Arnold also implies a value               for     NewCo.
            PP-TRBKO013783.
       19




                                                                                           7




                                                                                        A4149
                                                                                   CONFIDENTIAL



The     first        plan dated January                         7    2016           projected            compounded            annual         revenue     growth   of



14.3%.          The          following          table          compares              the     historic        operating          revenue            performance     of



TransCare               to   the January                  7    2016       plan.




                                                                 TransCare Annual Revenue

      $225



      $205



      $185



      $165



.     $145



      $125



      $105



        $85



        $65                                                                                                       -            -            -                 -
                 2009          2010          2011             2012        2013         201          2015     2016       201          ZO1           ZO19   2020


                                          Historical      Net Revenue                                      Forecasted      Net Revenue


    Sources   TRAN   SCAR E00062806   TRANSCARE00062825        TRANSCARE00062845     TRANSCARE00062788     CM_TC2018_0003376   CM_TC2018_0003369




The January                  7    2016 plan also showed                              EBITDA              growing      at   a   compound              annual   growth

rate of        80.4% from 2015                      to    2020 -           rising      from $1.4           million to       $26.1       million.




                                                                                             8




                                                                                         A4150
                                                                            CONFIDENTIAL




                                                            TransCare Annual EBITDA
          $30




          $25




          $20




     C
     0$15



          $10
                                             IZril


           $5




           $0

                 Trill        Ti                     2012         Zri13          SON                 TO        2ri16
                                                                                                                       E
                                                                                                                                ZriNi
                                                                                                                                        E
                                                                                                                                            Ns
                                                                                                                                                  E
                                                                                                                                                          2riN9
                                                                                                                                                                  E
                                                                                                                                                                        To20
                                                                                                                                                                                   E


                               Historical   EBITDA                                                   EBITDA     Preliminary         Plan

                               Forecasted    EBITDA       CMA     Plan                               Forecasted    EBITDA Updated             CMA         Plan

     Sources    TRANSCARE00062806    TRANSCARE00062825          TRANSCARE00062845               TRANSCARE00062788                CM_TC2018_0003376        CM_TC2018      0003369
     CM_TC2018_0002110      PP-TRBKO013273




In        January 2016              Carl Marks              Advisory Group                            LLC       CMA                     a restructuring and                        crisis


management advisor was                               retained              by TransCare                   at    the    request              of Wells           Fargo.2021              On

January             27 2016 CMA                circulated              a   draft fiscal               year 2016 turnaround                           plan         showing              that


the        Company             following           an     operational              turnaround                    would              generate              EBITDA              of   $5.0

million for              FY   2016.22       CMA         suggested               that     its     forecast          of fiscal             year 2016 reflected                           the

most            accurate         financial         picture...              possible             given          the         limitations            of      the          Companys

accounting                 system       and        financial           reporting.23                       CMA          also             stated       in    a      presentation


accompanying                  the transmittal of the                       CMA      plan that the                  Company had




                                             CMA
20
     Although        the   retention of              in   early   January 2016                  is   referenced            in   various     documents             in   this   matter      I




have assumed the Amended Complaint                                is   correct      in    its    statement         that         CMA was          retained        on January 11
2016.
21
     PP-TRBKO046839                and PP-TRBK0004095.
22    1
          note    that     CMA   issued      an    updated        version         of these            projections           on      January 28             2016        showing the
Company            generating      EBITDA         of $5.2   million        in   fiscal   year 2016.             PP-TRBKO013273.
23   CM TC2018_0002110                      page   5.




                                                                                         9




                                                                                   A4151
                                                                  CONFIDENTIAL



              Strained      and broken               customer relationships                noting      more        specifically            a void    in




              senior      management                 including     an     open     CEO         position         lack          of credibility     with


              customers          worry over business                 viability     and the           loss of previously dependable


              critical    employees.            CMA       concluded         by    saying        Virtually       all    key       customers are


              pursuing      or considering               replacement         options           and    that   the      loss of another            key

              customer      will       likely   create    domino         effect.24




              Strained      and broken employee                   relationships           noting      more    specifically            $2.1    million



                   past due payroll and                                    mechanical
              in                                      payroll     taxes                         issues disrupting service                     lack   of


              critical    supplies and           equipment issues and the absence                             of a    CEO           who would be

              needed       to   establish credibility             lead the       management team                   restructure         operations


              and execute             change.25



              Strained      and         broken        ambulance          fleet    with    approximately               50       of    248    vehicles


              currently         out    of    service      and      the    majority        of    the   fleet     aged           beyond        industry


              standard          which was leading            to    the inability     to   service       many       daily calls.26




              non-landlord
              Strained      and broken vendor

                            non-insurance payables
                                                             relationships         with over $5 million


                                                                     over 120 days.27
                                                                                                                         in   non-payroll




              Strained      and broken           landlord relationships              affecting        a host of physical               locations.28




CMA          further stated           that   to have      a chance       of turnaround           TransCare needs an immediate

incremental              pledge of equity              totaling    $7.5 million excluding                    interest          due and payable


on the        Companys                $43.6     million   of term        loan    indebtedness            with      the              accounting       for




     CM_TC2018_0002110
24
                                         page   2.

25
     Ibid.

26
     CM_TC2018_0002110                   page   3.

27
     Ibid.

28
     Ibid.




                                                                           10




                                                                          A4152
                                                                                  CONFIDENTIAL



     surprises                 shortfalls          and          contingencies.
                                                                                          293031        CMA      further         noted         that       the   business

     continued            to    deteriorate and that



                   the decision                  to risk     significant          capital        must be       made32


                   plan execution                    risk         is   high    and therefore ultimate payback                               on the         incremental

                   investment               is   uncertain33



                   the projections                  were               attainable     but included              a significant            amount            of operating


                   risk34 and




                   non-controllable
                               improvement was dependent                                    on not only strong execution
                   Profit
                                                                                                                                                    but several

                                             factors            such      as    weaker           than    forecast          run     rate      trip     volumes           and

                   avoiding            further loss of                 business amongst                     others.35




    CMA         went on           to   state       that         the     turnaround          plan      would     not pay         all   past        due vendors           and

that          it    didnt         believe           that          bankruptcy         was          a   viable         strategy         for    TransCare.36               The

presentation                    ends with an empty page                            titled      Status of Wells             Fargo Discussions.                   13738




     note that TransCare and                                       managers          previously had similar turnaround                                plans that        the
I
                                                            its




Company                   failed       to    achieve.              For     example             when     Mr.    Leland           TransCares                CEO     during

                     of 2015           and 2016
portions                                                        first    joined     the     Company he expressed                            that    the    Companys
then          existing          recovery            plan was not able                     to     be achieved          as   it    failed      to    anticipate      some




29    I   further       note    that   the $7.5      million           of required   capital     was    to   cover    needs      in   the 13      weeks     following the
CMA         Plan.       Total    required         capital       over     2016     as estimated         by    CMA     was    $8.5      million      plus   contingencies.
CM_TC2018_0002110           pages 6 and 14.
31
      Loan value as of February 15 2016. PP-TRBK0019089.

      CMTC2018_0002110
31
                                                  page     5.

32
      Ibid.

33
      Ibid.

34
      CM_TC2018_0002110                           page     14.
35
     CM_TC20180002110                             page     5.
36
     CMTC2018_0002110     page 7.
37
     CM_TC2018_0002110 page 15.
38
     On January 27 2016 Mr. Greenberg                                    attached    a completed Status of Wells Fargo Discussions                                page     in

his       email    to    CMA which           discusses a short-term forbearance                         agreement. Husson               Exhibit      171.



                                                                                            11




                                                                                      A4153
                                                                    CONFIDENTIAL



     conditions          now     evident.39         My     understanding               is    that     the   recovery             plan          that      he was


     referencing         was prepared by predecessor TransCare management.40


6.   Business Valuation                Standards



     To        guide     business      appraisers                towards        best        practices          as     they       conduct                valuation




     quasi-governmental                                        professional standards that have
     engagements              there    are various                                                                        been issued                   by


                               organizations             and      professional              societies.         This    section                identifies           and


     describes          the   valuation       standards           which     I    found        relevant         to   my     review             of the         Arnold


     Report



     The Uniform Standards                    of        Professional       Appraisal                Practice    USPAP                 -       USPAP           is    the


     generally          accepted       standards           for     professional             appraisal          practice          in       North         America.

     USPAP         contains       standards         for    all   types of appraisal services.41                        Standards               are included


     for real     estate personal            property          business and mass appraisal. The Financial                                          Institutions



     Reform            Recovery       and    Enforcement             Act   of     1989 recognizes                   USPAP             as the generally


     accepted          appraisal standards               and requires           USPAP         compliance            for   appraisers               in   federally


     related      transactions.        State        Appraiser Certification and                        Licensing          Boards              federal         state


     and       local    agencies       appraisal          services         and       appraisal          trade       associations                also         require


     compliance           with    USPAP.42              Most      importantly             USPAP          Standard            9    entitled              Business


     Appraisal           Development               is    the     USPAP          standard             governing         the       development                       of   a

     business          valuation.     This    Standard            according          to   the       USPAP       authors           is      directed           toward


     the       substantive       aspects      of developing           a credible             appraisal of an              interest            in   a business


     enterprise or intangible               asset.43



     Statement on Standards                   for   Valuation        Services          No.      1    SSVS       1     - SSVS              1   was authored

     by the       Consulting        Services            Executive     Committee of the American                              Institute             of Certified


     Public       Accountants         the     AICPA               a body designated                    by AICPA Council                       to   promulgate



     39   TRANSCARE00067400.
        appears that another recovery plan was prepared as early as June 2015 which was then revised in
     40   It




     November  2015    and   which   Mr.  Leland  revised  again   following his January  2015   email.

     TRANSCARE00067400.
     41
          Appraisal     Foundation     What   is    USPAP
     42
          Appraisal             The Appraisal Foundation - Maintaining Public Trust in Valuation.
                        Foundation
     43
          USPAP     2018-2019 Edition Standard 9 Business Appraisal Development Comment on page                                                           55.




                                                                                12




                                                                            A4154
                                                                           CONFIDENTIAL



          professional        standards              for     member             CPAs            performing               business            valuations.          The

      Consulting Services                  Executive          Committee              of   the   AICPA            which    is   the largest membership


      organization for             CPAs           developed            the standard             to   improve the consistency                      and    quality       of


      practice         among       AICPA members                        performing business                       valuations.44         SSVS         1     provides


      mandatory guidance                    to    practicing          CPAs      performing valuations                          of   businesses           business

      ownership interests securities                              or intangible           assets      hereinafter             collectively        referred        to   in



      this    Foreword            as     business valuations...                    for     a wide                        of
                                                                                                            variety            purposes           including        the


      following         Litigation         or pending                 litigation      relating        to     matters such            as...     bankruptcy.45

      AICPA members                    are    required to follow                 SSVS           1    when         they    perform engagements                          to


      estimate value              that    culminate          in    the    expression of a conclusion                           of value       or a calculated

      value.46



      The remainder               of this report                   demonstrate how the analysis set
                                                           will                                                                     forth    by   Dr.    Arnold        is



      not    compliant with              these      business valuation                    standards and describe                       why        this   failure       to


      comply with valuation                  standards negates the                        reliability        of Dr.      Arnolds conclusions                 in   this


      matter.



7.    The Arnold Report Does Not Invoke a Standard                                                   of Value




     According          to   the    International            Glossary           of   Business           Valuation          Terms        published           in    ASA
      Business Valuation                  Standards           the        International              Glossary a             standard           of value       is   the

     identification          of   the    type      of value           being     used       in   a specific         engagement                e.g.   fair    market

     value      fair   value       investment          value.47            The importance                   of explicitly       adopting          a standard           of


     value          referenced                    of the valuation              standards                        have considered
               is                        in all                                                      that    I
                                                                                                                                             as summarized

     below


                USPAP         Standards             Rule 9        -   2 states that         in       developing           an appraisal of an               interest


                in   a business           enterprise or intangible                        asset an appraiser must                       ..    c     identify      the

                standard          type       and     definition          of value         and the premise of value




     44
          American     Institute   of Public       Accountants           Inc.   Valuation       Services.
     45
          SSVS 1     page    1.

     46
          SSVS 1  page 2.
     47
          American Society         of Appraisers       - ASA Business                Valuation       Standards        page     31.


                                                                                     13




                                                                                 A4155
                                                                                            CONFIDENTIAL



                SSVS         1   paragraph                    25 states                    that    the        analysis of the subject                   interest       will    assist


                the valuation                   analyst           in       considering               evaluating             and applying          the various            valuation


                approaches                  and         methods                      to    the     subject      interest.           The      nature    and        extent       of the


                information                 needed                    to        perform           the    analysis            will      depend         on     at    a     minimum

                emphasis added                               the following...                       applicable standard                      of value...



The       Arnold           Report               does         not       specify the                 standard          of value          under which           Dr.    Arnold        has


prepared              his   analysis and his opinions of value.48                                                   The     failure to       define    and comply with a

standard              of    value           is    one of the factors                               contributing             to   the       unreliability     of    Dr.   Arnolds

concluded               values.             I    have         reviewed                     the     valuation         conclusions              contained       in       the     Arnold


Report           in   accordance                      with        the           fair      market value               standard          of    value.    Fair market              value


defined               earlier          in        this        report                  invokes         the      concept            of    a     hypothetical          arms-length


transaction                as of a specified                          valuation              date       and    is   supposed           to    consider       both



                      i      The        actual           circumstances                            of the subject            asset as of the valuation                    date     and

                             the       expectations                         for      the future that                would        be considered             by a hypothetical

                             willing             buyer having                        reasonable knowledge                         of relevant         facts49      and



                      ii     The        prevailing                    market conditions                       for    the     disposition or sale of the                       subject


                             property as                     indicated                    either by transactions                                       assets       taking
                                                                                                                                      in    similar                               into



                             account               any adjustments required                                     to    account          for    issues of comparability                   -




                             i.e.       differences                        in    riskiness or evaluating                         market        required      rates       of return


                             for similarly risky                            investments.50




By approaching                         a valuation                     in        compliance              with        this    standard           a valuation            opinion       is




supposed              to    reflect             the   amount                    that      could     have been realized from a hypothetical                                     sale of


the property on the valuation                                          date.




48
     I   note    that      Dr.   Arnold    was instructed by his counsel to perform an analysis of the implied                                                            valuations

emphasis           added           of   TransCare. The word implied seems to suggest that he was not asked                                                                to   provide

an       opinion of value              subject          to    a       standard of            value      but    instructed        to   imply a   valuation     using      simplifying

extraordinary              assumptions according                                to   his   own     determination          and without applying the            typical        analytical

practices        required         to    reach a         reliable            opinion of value.
49
      purposes of this statement
     For                            assume a standard of value of fair market value or fair value investment
                                                                  I




value does not measure value assuming a sale to a hypothetical         arms-length market participant but

instead the value of the property to a specific market participant.
50   Pratt       Niculita        2008 page               202.


                                                                                                        14




                                                                                                    A4156
                                                                          CONFIDENTIAL



      My     understanding               is   that   Dr.   Arnolds conclusions                 reflect       a   sui    generis        standard        of value


      that   assumes            contrary        to   evidence           as of the valuation             date         that    the    Company would be

      able to effectuate            the turnaround                plans     upon which          his    value      conclusions              are based.        This


      assumption ignores the operative                            reality   for    TransCare as of January and February 2016

      including     that




                       i     The Company had generated                              negligible          EBITDA              in   the   preceding           twelve

                             months            which       was    insufficient         to   meet       its    ongoing            operating     and      capital


                             investment              requirements



                       ii    There            was    uncertainty          regarding         the      ability     of     the      Company         to    access

                             financing          under the Wells Fargo revolving                             credit     facility51




                       iii   The Company had been unable                               to   meet      its    debts as they were                coming due

                             in   the normal           course of business52                  and



                       iv By      no      later     than   February        24 2016           the   Company had been unable                            to   reach

                             terms acceptable                to   its    revolving      credit       facility    lender to continue               receiving

                             advances           needed       to    finance     the      Companys               working           capital     needs53


     The     failure    of the Arnold               Report   to    incorporate          these basic facts                into      the determination of


     value      creates      nothing           more    than a hypothetical              exercise that            assumes an                alternate       reality


     for    TransCare as of the valuation                          dates.      Accordingly               Dr.     Arnolds           conclusions         do not

     qualify as a standards-based opinion                                of value       and are fundamentally disconnected                                  from

     the price      that could            have been received                 for   TransCare            in    an arms-length transaction                       as

     of his selected          valuation             dates.



8.   The Arnold Report Incorporates                                Extraordinary Assumptions


     The     Arnold          Report           incorporates         what       professional             societies            and        The    International


     Glossary define              as extraordinary assumptions                              and/or      hypothetical               conditions.        USPAP



          Husson
     51
                   Exhibit 166.
     52
          CMA   Plan    notes     that    the Company             currently   has       over    $5    million    in    non payroll         non landlord       non
     insurance  payables over 120 days                     CM     TC2018_0002110               page 3.
     53
          PP-TRBK0013783.



                                                                                  15




                                                                              A4157
                                                                     CONFIDENTIAL



defines         an extraordinary assumption as                                 an   assignment specific                  assumption as of the

                                                                   information used                      an analysis which                 found    to   be
valuation date regarding uncertain                                                                  in                                if




false   could             alter   the       appraisers        opinions          or conclusions.54                A     hypothetical        condition      is




defined      in      SSVS         1   Appendix 3 as           that        which       is   or   may be      contrary       to   what exists but           is




supposed                   the                    of analysis.55
                     for          purpose


There are            at   least three specific            extraordinary assumptions or hypothetical                                 conditions        that


are   embedded               in   the analysis set forth              in       the Arnold         Report



            i        As    of the valuation             dates TransCare had access                          to   all   of the assets        necessary

                     to   continue          operating     as a going concern



            ii       TransCare would                 achieve        the    operational             turnaround           reflected   in     the    various


                     projections            of fiscal   year 2016          results         that    Dr.   Arnold uses to reach               his    implied


                     values           and



            iii      The    guideline public companies                          and precedent             transactions          used by      Dr.   Arnold


                     had    risk profiles similar to               the risk profile that an investment                       in   TransCare would


                     have     had as of the valuation                     dates       i.e.        that   TransCare would              command            the


                     same market              multiple       in   an arms-length transaction                      as of the valuation              dates.



The USPAP Comment                            to   Standards        Rule 9-2f states                  An    extraordinary assumption                   may

be used             in   an assignment only under the following                                   conditions56




54
     USPAP          2018-2019 Edition             Definitions     page    4.

55
     SSVS       1
                    Appendix 3.
56
     USPAP          2018-2019 Edition             Standard    9    Business Appraisal              Development          page 56.

                                                                                 16




                                                                                A4158
                                                                                CONFIDENTIAL



        Condition                                  For The Inclusion                  of
                                                                                                                      Observation
                           Extraordinary Assumption
        It    is    required          to    properly develop                 credible       The     assumptions                  identified          above       impair
        opinions and conclusions                                                            the      credibility              of        the          opinion          and
                                                                                            conclusions         of Dr. Arnold


        The        appraiser           has a reasonable                     basis    for    Dr.      Arnold           presents                no       independent
        the extraordinary assumption                                                                                                                                such
                                                                                            analysis            substantiating                       that


                                                                                            extraordinary             assumptions                would        similarly

                                                                                            be    adopted        by market                participants          willing

                                                                                            to    purchase TransCare as                         of   the     valuation

                                                                                            dates


        Use          of         the        extraordinary                  assumption        The    analysis       set forth by                Dr.    Arnold      is   not

        results       in       a credible      analysis and                                 credible      because           it   is    designed            specifically

                                                                                            to    avoid    answering                  questions            relevant     to

                                                                                            the   reliability    of his          conclusions



        The        appraiser complies                 with          the disclosure          The     extraordinary                  assumptions                are     not

        requirements                  set         forth        in     USPAP          for    explicitly    disclosed              by    Dr.   Arnold         and could
        extraordinary assumptions.                                                          mislead       a reader of the Arnold                      Report




       As      observed               in    the     table           above      the     extraordinary             assumptions                  and          hypothetical

       conditions               incorporated          into          the   Arnold     Report        do not meet the                    criteria      for     inclusion        in



       developing               an opinion          of value              pursuant     to   USPAP. The             following             subsections            analyze

       Dr.    Arnolds             reliance         on the           extraordinary           assumptions and/or                        hypothetical           conditions

       identified          above.



8.1.   The Arnold Report Assumes                                      that TransCare              was     Adequately                  Capitalized


       The         Arnold        Reports           assumption that                   TransCare         had      all     of the          assets                            to
                                                                                                                                                      it
                                                                                                                                                            required

       continue           operating          as a going concern                      contradicts       the      projections incorporated                        into    Dr.


       Arnolds analysis. Each plan he                                 relied   upon requires a substantial                            capital       infusion     or debt


       financing.          I
                                have been informed                    by Counsel that the Company did not have the necessary

       contractually              obligated         sources of             capital    or debt financing               as of the valuation dates. This

       extraordinary assumption                           is    not merely a theoretical                  issue             affects                   implied value
                                                                                                                                          every
                                                                                                                       it




       in    the Arnold Report.




                                                                                           17




                                                                                      A4159
                                                                        CONFIDENTIAL



Dr.    Arnold           claims that          projections           or assumptions               on    capital          expenditures            net working


capital       or       associated                depreciation          and     amortization               are     of     critical      importance          to    a

discounted              cash flow          DCF             analysis.         He   is   correct       in   order to properly apply the                      DCF

method            which         is   a form of valuation                     known       as the       Income             Approach              a business

appraiser needs to confirm that the projections                                         accurately         reflect       the future expected               cash

flows        of the          business             including       any cash             outflows      necessary               to   acquire       the   assets


needed            to     achieve           its    future      projections.             These      required             investments          are      typically


reflected          as cash requirements from expected                                  changes        in   working           capital   balances        and/or


projected              capital       expenditures.57              A DCF           analysis        that      fails       to   incorporate            any    cash

outflows          would overvalue                  the subject          company.


Dr.    Arnold          decided        to    exclude the Income Approach                           from consideration                   as a    result of his



inability         to    determine the               capital       investment requirements of TransCare. However                                                any

opinion           of    value        under         any approach                needs       to     specifically            account        for   the    capital



requirements of the business.                              This   is   because          an investor          in   determining the value                   of the


Company                 would        evaluate        whether           there      was     incremental             capital         needed       to   continue


operating              TransCare on a going                    concern         basis that         was      not      owned by TransCare as                       of


the     valuation              date        i.e.      the    date        of    a    hypothetical             arms-length                purchase.           After


determining any undercapitalization                                    of the business            an investor would either



             i         Use    projections           incorporating            these cash outflows                  to   determine the value of the

                       business under the Income Approach                                 to   value       i.e.        reducing     the   present value


                       of the    expected            future       profits      of the      business             by the         present      value         of   the


                       investment cash outflows or



             ii        Value the company                   based on market multiples and then deduct the amount by

                       which     the   company              was     undercapitalized                 since        the     guideline companies or


                       transactions were                 not undercapitalized              and therefore the multiples reflected                               the


                       value    of a properly capitalized                     business.58




57
     Pratt        Niculita     2008 page          180.
58
     Pratt        Niculita     2008 page          299.


                                                                                  18




                                                                                  A4160
                                                                                            CONFIDENTIAL



        Accordingly                no market                    participant             would       agree        to    purchase        TransCare without                      having

        formed a reasonable                                degree              of    certainty       regarding           the    magnitude               of the     Companys

        capital       needs because                        it   affects         the value          of the      Company          to    the investor.           Amongst              other


        errors contained                    in     his     analysis              Dr.    Arnold       makes no           adjustment          to his       implied values               for


        the capital             deficiency                causing              his   conclusions            to   be fundamentally unsound.



8.2.   The          Arnold             Report                   Assumes                 TransCare                Would          Effectuate               an       Operational
       Turnaround

       The         Arnold        Report            fails    to      recognize             the substantial risk as of the valuation                               dates that the

       Company might                        fail    to     achieve             the     projected          performance            in    the plans         that      are the sole

       determinant of the implied values                                             of TransCare              according        to    Dr.   Arnolds calculations.                      In



                   the Arnold Report fails
       fact                                                              to   present        any independent                analysis leading               to    a reasonable

       basis         to     conclude                that        a        market         participant            would      assume            the    realization           of        such

       projections              for   TransCare                      all      of which           represent a marked              turnaround              of the      business            -




       especially               knowing            that




                     i CMA               recognized                      as described              above         that the plan execution                    risk    is   high and

                            therefore ultimate payback                                      on the incremental               investment            is   uncertain.59




                     ii     The       plans         forecasted                  a reversal          of the       Companys            historic      trends



                     iii    The Company had                                failed      to   achieve         a series of previous              turnaround             plans and



                     ivTurnaround                          plans               by      their      very      nature         show        a     company              returning           to



                            profitability             irrespective                   of the      risks    of achieving          those       plans.60




       In   this     regard           Dr.    Arnold has clearly failed                              to    apply the necessary                 professional judgment


       required            to   assess the reasonableness of the projections                                                   or their     embedded              risks.      These

       assessments are necessary                                         to    reach a conclusion                    of value    because




       59
            CM_TC2018_0002110                         page          5.
       60
            The     plans        other      than      the       February            24 2016        NewCo plan were              prepared          by the    Company and               its


       advisors       in   connection              with    the      Companys              negotiations         with Wells      Fargo concerning            its
                                                                                                                                                                 revolving         credit

       facility.    For     example            the        CMA        plans       contemplated            the    continuation     of the      Wells       Fargo     facility    and     a
       minimum         capital     contribution                 of $7.5        million.     In   addition      the    plans implied that there           would need           to    be a
       forgiveness of the             Companys                  term loan indebtedness.                   CM     TC2018_0002110.



                                                                                                     19




                                                                                                  A4161
                                                                             CONFIDENTIAL



              uncertainty                  as   to   the stability               or continuity          of the future               income from a property


             decreases               its     value      by increasing the                      risk     of loss of earnings                         and    value      in   the


             future.          The       value...      of a       company             with      very         uncertain         future          prospects          is   highly


             speculative.                The    appraiser                 must exercise             his judgment                as       to    the     degree         of risk


             attaching             to   the business. 61




Furthermore                  Dr.     Arnold      assumes                  that    a market         participant            would          fully      ignore      the    most


reliable       evidence                 of    TransCares                   profitability         its    actual          historically             achieved          results.



Instead he assumes that a market participant                                               would        rely      exclusively on forward                        measures

of profitability.62                This      ignores the              reality      that    actual       realized performance would                                suggest

values        a mere          fraction        of Dr. Arnolds conclusions                           if    not the conclusion                      that the       Company

had only           liquidation               value.     I    note the            following         statement from Revenue                                 Ruling      59-60

which         specifically                 addresses                 the     importance                of      considering                actual           performance

measures


              The        history of a corporate                           enterprise        will    show          its   past    stability            or instability         its




              growth          or lack         of growth               the    diversity         or lack         of diversity of                its    operations            and

              other          facts      needed          to      form        an     opinion         of       the    degree           of risk          involved         in    the


              business...               The     detail          to    be considered                should increase                       with       approach          to    the


              required date                  of appraisal                 since    recent        events           are    of greatest help                  in   predicting


              the future. 63



Dr.       Arnold     ignores the actual                      historic        performance                of TransCare                in   every analysis that                 is




set forth          in    the       Arnold       Report          including           the    guideline public                   company method and                            the


precedent               transaction             method.              In   addition        to   the      standard          methods under                     the       Market


Approach                Dr.    Arnold         prepares other calculations                              that    reflect        his    application            of multiples


to    the forecasted                 performance of TransCare                              all     suffering            from   this      same          reliance       on the


extraordinary                 assumption that TransCare would                                          achieve          the    turnaround plans.                      One    of




61
     Revenue       Ruling       59-60         Section       3   para.      02.
62
     In   addition      to   simply     assuming the turnaround of TransCare                             Dr.      Arnold also       fails   to   properly apply        trailing

EBITDA         multiples       to    trailing   measures of EBITDA                   in   various calculations                set   forth     in his   Market      Approach

to   value.    Pratt          Niculita  page 304.
     Revenue                       59-60 Section 4 para. 02a.
63
                   Ruling



                                                                                          20




                                                                                     A4162
                                                                                          CONFIDENTIAL



        these        calculations             reflects             the    application              of a range              of    EBITDA        multiples from 7.Ox to

        8.Ox which            he sources               from a statement                          made by Ms.            Tilton     at    her deposition             specifically


        relating        to    NewCo.             I
                                                      note         that        Ms.        Tilton      qualified         her      statement by expressing that

        application           of such a multiple                     was generous                       for   a very distressed company.64



8.3.    The Arnold Report                        Fails to           Assess Comparability

        As     noted     above          the Arnold Report                           relies       solely on the Market                   Approach         to   value         through

        his    application           of the public guideline
                                                                                         company and precedent                          transactions          methods.             The

        core      premise of the Market                             Approach                is   to   identify        comparable              market data            in     order to


        use observable                  transaction                prices          to    estimate the            value          of a company.            The        first    task   in



       this    process         is    to identify            a universe                  of potentially comparable data and then to determine


       whether          that     market data shares                           sufficiently            similar        characteristics           as the subject               asset to


        provide        an applicable                 indication               of   prevailing           market conditions.6566All                      valuation          opinions


       require professional                      judgment                to    determine whether there                            should       be adjustments                 to   the


       observed           market         data          to     reflect          differences              between            the   subject       asset     and the market

       transaction           assets.67 Dr. Arnold fails to independently                                               search      for   relevant        market data and

       similarly        provides          no assessment                            of   the comparability of the guideline                             public       companies

       or precedent              transactions to TransCare. Instead he blindly relies upon an email from Mr.


       Greenberg               an employee of Patriarch                                   Partners sent               to   Ms. Tilton          among      others.68



       Dr.     Arnolds           failure       to     independently                       determine what                   market        data    was comparable                     to


       TransCare             results      in     a glaring error                    in    the Arnold           Report.         Although        labeled     Envision                his


       guideline          public        company                method                   does      not    actually          include       the     Envision           Healthcare


       Holdings           Inc.      identified          by Mr. Greenberg                           i.e.        the    company           that   operated         Rural/Metro


       Corp.         ambulance              operations.                       Instead             Dr.     Arnold           mistakenly           includes        the         market



       64   Tilton   Deposition         pages        119-120.
       65   Pratt      Niculita     2008 pages               266-267.




       29-30.
       66   The      use of professional judgment                        is   an essential component of estimating value.                              SSVS                   4.
                                                                                                                                                                1
                                                                                                                                                                    para.
       67
            Pratt      Niculita     2008 page               301.
       68
            Mr.   Greenberg          initially       identifies          three      guideline         public    companies          in   the    ambulance       or    air     medical

       transportation industries                 including Envision                     Healthcare       Holdings       Inc.     Envision        Air   Methods       Corporation
       Air Methods                and    PHI         Inc.PHI. Mr. Greenbergs cover email states that PHI... appears to be an
       outlier.      Based     solely    on    this     email and incorporating the error noted in the text following this footnote Dr.
       Arnold applies          his    calculated forward EBITDA    multiples for Amsurg and Air Methods as of his selected
       valuation      dates    to    determine the implied value of TransCare. PP-TRBKO041410      Arnold Report pages




                                                                                                   21




                                                                                                 A4163
                                                                           CONFIDENTIAL



multiples        for       a     company               named          Amsurg               that   was      renamed             Envision        Healthcare


Corporation          subsequent                 to     its        merger with         Envision          Healthcare        in    late    2016         after   the


valuation       dates          i.e.       prior to     Amsurg             having      any ambulance               operations.



Even assuming that                    Dr.    Arnold          had actually          used the companies                   Mr. Greenberg            identified


an analysis of the comparability of these companies                                                would have           identified       the following69




          i      Envision             generates              approximately                 two    thirds    of    its   revenues         and     operating


                 profits        from outsourced                     medical      services         i.e.     healthcare          staffing    services          and

                 related            management services and                            Air    Methods       generates            100%     of   its   revenue

                 from medical                helicopter             transportation operations.




          ii     Envision            and    Air    Methods were substantially larger companies generating                                                   $5.1


                 billion         and        $1.1        billion       in       LTM     revenues            respectively            as     compared            to



                 TransCares                  approximate $114                        million.     Similarly Envision               and     Air       Methods


                 generated                 LTM         EBITDA             of    $583        million      and      $285         million    compared            to



                 TransCares                 $1.4 million.




          iii    Envision             and    Air     Methods           had substantially higher                    profitability       generating           LTM

                 EBITDA               margins                of     11.4%       and         26.8%          respectively            as     compared            to



                 TransCares                 1.2%.




          iv     Envision             and Air Methods                     had an established history of increasing                                   revenues

                 and EBITDA                  over the past three-year period                             experiencing             annualized           growth

                 rates          of 13.8%         and 3.4% respectively whereas TransCare EBITDA                                                      declined


                 by an annualized                      rate of negative               46.4% over           that    same        period.



Based on         my        observation             i    above         there      are substantial differences                     between         the    public


companies            identified            by      Mr.       Greenberg           and          even       that     data    is    limited     to       only    two


observations.                   Even        assuming                that       Envision           and      Air    Methods          were        sufficiently



comparable           to     warrant         their      inclusion           as guideline public companies                         my    observations ii


through         iv   suggest that there                           would    need       to    be a substantial downward                     adjustment          to




                                                                  have compiled regarding the companies and transactions
69
     See Exhibits      1   to   3   for   information         I
                                                                                                                                                      identified


by Mr.   Greenberg.

                                                                                     22




                                                                                 A4164
                                                                                   CONFIDENTIAL



        the     applied          multiple        in   order to account                    for   the       significantly      higher       risk    of investing        in



        TransCare            as compared                 to     the       guideline public                companies          as of the valuation                 dates.

        Market        participants           would recognize                     much       higher         risk for   investing      in   TransCare related

        to     its    historic          operating             performance                 as        compared          to   the    guideline          companies

        TransCares                significantly          smaller            size and            its      substantially       lower                         that     are
                                                                                                                                      profitability


        readily observable                  in   the financial              comparisons above.70                      This   incremental           risk    is   before


        considering              the    actual        operational            distress that               TransCare was            experiencing            as of the

        valuation           dates.        Accordingly                  a    market          participant           incorporating           the     financial        and

        operational           risks      of TransCare as                    compared                to   the   guideline companies                would         ascribe

        value        to    the    company             that      was        far     less     than         the   observed         market      multiples for           the


        identified         public companies.7172



9.      Other Observations                       on     Dr.    Arnolds Calculations


9.1.   Third-Party Expressions of Interest


       Dr.    Arnold also performs a calculation                                    of value          based on what he            refers     to    as   third-party


       expressions of                    interest.        Specifically                Dr.       Arnold         applies     an    8.Ox     EBITDA           multiple

       sourced            from unsolicited              emails from                RCA         to    forecasted       2016       EBITDA          per the    plans.        I




       note that these                 calculations           fail   to    present any view by an informed market                                 participant       as

       to    an actual           price    they        were     willing       to
                                                                                   pay    for       TransCare as a whole                  as of the valuation

       dates         because




       70
            Rosenbaum             Pearl    2013 page            147.

            The Arnold Report
       71
                                          similarly fails       to   set    forth   any analysis regarding the comparability of the precedent
       transactions         contained       in   the    email        from    Mr.    Greenberg which Dr. Arnold uses to imply value in the
       precedent transaction approach.
       72
            Pratt     Niculita     2008 page           305.


                                                                                          23




                                                                                      A4165
                                                                   CONFIDENTIAL



                   i      RCA    did not have        access       to   the financial   performance     records   of the   Company
                                                                                                                          73
                          and had not performed standard                    due diligence    to   assess TransCare



                   ii     The   emails do not suggest               that   RCA was       willing to   pay 8.Ox forecasted      2016

                          EBITDA assuming a               turnaround        of   TransCare    and



                   iii    The expressions           of interest were             not proximate to the valuation      dates.




10.   Right to Supplement


      I
           reserve the right to supplement or                    amend      this   report based on any     new   information that


      may come            to   my attention        that   is   relevant    to   the opinions contained     herein.




      Respectfully             Submitted




      Jeffrey R.          Dunn CFA CIRA


      New York New               York



      February           11    2019




      73   Dr.   Arnold   concedes    that   RCA   preliminary offers       were made without the benefit of due diligence.    Arnold

      Report       page 31.

                                                                            24




                                                                            A4166
                                                                                                                            Appendix      A


                                               JEFFREY            R.   DUNN CFA CIRA

                                                                    Director

                                                Berkeley         Research      Group LLC
                                                       810 7th  Ave 41st Floor
                                                           New York NY 10019
                                                                 212-782-1421

                                                           jdunnc-thinkbrq.com




                                                                  SUMMARY

Mr.   Dunn        is   a     Director    in   the   valuation          practice    of Berkeley        Research          Group    BRG
specializing           in   the     preparation       of expert         testimony related        to   valuation         solvency      and

damages.          Prior to         joining    BRG     in   June 2015        he was a Managing                  Director     of Capstone

Advisory Group               Capstone. He                  holds the right to use the Chartered Financial                       Advisor
designation            and    is   a Certified Insolvency              and Restructuring      Advisor with over 10 years of

financial        experience          as a business appraiser and valuation                    analyst.




                                               PROFESSIONAL EXPERIENCE

Berkeley          Research           Group LLC - June                  2015 - Present

Director




Capstone Valuation                    Services LLC - January                      2008 - June 2015

Managing          Director




Trenwith         Valuation            LLC -    July 2006 - January 2008
Senior Associate




At   BRG     Capstone and Trenwith                         Mr.   Dunn has      provided      business valuation and related

financial    advisory          services       to clients      including     companies         private    investment          funds    and
                                      and             commercial




fixed-income
parties     to    bankruptcy                  large                        disputes.      His valuations         assisted       clients   in


complying         with financial        and tax reporting              requirements including           fair    value engagements

such as purchase               price allocations            goodwill      impairment tests and recurring                  equity

             and derivative             portfolio     valuation        services.    In   addition     he has      led   numerous      fair

market value            engagements such as 409a                        enterprise valuations          and cancellation           of debt

income analyses.               His clients      included         some     of the   largest regulated            financial    institutions

and   private          investment            companies           public    and                companies             and
                                                                                   private                                  bankruptcy




                                                                       A4167
                                                                                                                                     Appendix        A


constituents.     He has          participated             in    several          of the      most prominent cases               to   be     tried in


federal    bankruptcy        courts         as part of           his   role      as a    financial     advisor.      Sample assignments

Dunn      executed     expert reports                in   bold         include



    Confidential       2018            -    Preparation of testimony for international                                nation-state          investor

   arbitration.



    Windstream         Services LLC                  2018         -    Preparation of testimony regarding                        any premium
   received     by participants                to   an exchange                  offer



    CNH      Diversified               Opportunities                   Master            Account         L.P.     et    al.     v.    Cleveland

    Unlimited         Inc.       et   al.     2017         - Valuation               of telecommunications                     company and
   related opinions               Complaint dismissed following                                       the issuance          of expert report

    and    delivery of deposition                     testimony

    Confidential      2016            -    Valuation of reinsurance                       broker


    Confidential      2016            -    Valuation of loan portfolio


    Confidential      2016            -    Valuation of apparel                    company

   Altegrity    2015-2016 -                   Valuation of foreign                  subsidiaries of a consulting                 firm



    East Coast Brokers                        Packers            2015            - Analysis          of solvency       for an agricultural

    business      issued expert                      report           in       contemplation           of expert       testimony -             case
   settled prior to deposition


    ISN 2014 - 2016 -                  Valuation           of a technology               company        in   support of expert testimony

    in   connection     with      petition          for   appraisal rights               in   the    Delaware     Court of Chancery


    MPM      Silicones /          Momentive                2014            -    2018     -     Valuation       and    credit    analysis        of   a

    materials    company              in    connection           with          representation of secured              lenders


    Confidential       2014            - Valuation of hotel                     portfolio


    HSS 2014 -           Equity valuation                  for    a packaging              company

    Energy Futures Intermediate Holdings 2013-2015 - Valuation                                                       of Texas        energy    utility


    and analysis of reinvestment                          risk   in    connection             with   engagement        as     financial      advisor

    to    ad hoc group of             First   Lien lenders


    Lukoill Getty Petroleum Marketing                                 2013-2015 -               Valuation of gas stations              in   support

    of expert testimony


    FIA Leveraged                Fund         2012         - Valuation              of option          to purchase            preferred stock

    and     related    warrants Issued                      report in contemplation                          of litigation


    Biolitec    2011         -   Valuation          of biotech             company

    Forest Labs        2011            -    Valuation of a pharmaceutical                             company        for financial        reporting

    purposes




                                                                               A4168
                                                                                                                                Appendix           A


      Northrop Grumman              2011        -   Analysis of solvency                   of an aerospace              company

      TBS    International     2011         -   Valuation of a homebuilder


    Archstone       2010-2013              -    Valuation            for      purposes          of    cancellation        of    debt    income
    assessment and compliance                       with fair value            requirements under                 GAAP

    Almatis       2010 -       Valuation            in    support        of    expert      testimony         in       connection       with       the

    representation of mezzanine lenders


    Barclays Financial Corp                2010           -   Valuation        of equity         in   a credit    card    business          for   tax

    purposes

    Titan     Outdoor       2010       -    Valuation           of preferred            and       common          equity       in   advertising

    company

    CCS      Medical    2010 -        Valuation of medical                     supplies         company

    Large      Publicly       Traded       Commercial                Bank       2009        -    present         -     Valuation       of    large

    commercial loan portfolios                  individual          loan      facilities    and leases            for financial       reporting

    and taxation       purposes

    Lyondell      2009-2016            -    Valuation           and        solvency        analysis        of     a    petrochemical          and

    refining   company

   Extended Stay Hotels               2009          -    Valuation         of portfolio         of extended           stay hotel properties


   Holman       2009      -   Equity valuation                for   retail    automotive          company

    Tropicana      2009       -    Valuation of casino                 properties


    Technical      Graphics         2009        -   Equity          valuation      of technology            company            in   support        of

   expert testimony           in   arbitration



   SemGroup 2009 -Valuation                          of various         oil
                                                                                gas related            business        units   in   connection

   with     the representation         of secured             lenders


   Xpress      2009     -   Valuation          of the      assets of a telecommunications                             company




                                                          MEMBERSHIPS

CFA   Institute



New   York Society      of Security         Analysts


Association of Insolvency                  Restructuring             Advisors




                                                                    A4169
                                                                                                Appendix A




                                                        EDUCATION


Bentley    University      -   Elkin        B.   McCallum Graduate   School    of Business


Masters     in   Finance - 2006




Bentley    University


Bachelors        in   Accounting        -   2005




                                                 SPEAKING ENGAGEMENTS

2009   -   Current Topics          in       Business Valuations   New   York    City Chapter of the American

Society    of Appraisers




                                                             A4170
                                                                                                                                                                                                      Appendix B



                                          .
Documents


Depositions

Deposition         of    Lynn      Tilton        October          29 2018
Deposition         of    John       Husson November                          11 2018
Deposition         of    Glenn       Leland November                         27 2018

Academic Literature/Textbooks

Koller     Tim      et    al.    Valuation Measuring                         and Managing                 the   Value     of   Companies.         6th   ed. Wiley         2015.

Rosenbaum Joshua and Joshua                                       Pearl.          Investment             Banking       Valuation         Leveraged      Buyouts and          Sale Process.         2nd ed.

Pratt     Shannon            P. and       Alina         V.   Niculita.
                                                                                  Valuing      a    Business          the Analysis        and    Appraisal of Closely         Held Companies.            5th

ed. McGraw-Hill                 Education           2008.

Duff       Phelps.           Valuation         Handbook                U.S.        Guide       to   Cost    of Capital         2017 John Wiley              Sons.


Press Releases/New                        Articles/Websites

AMR                                                                                 EMS1                        2015
www.emsl.com/american-medical-respo
          Acquiring             Rural/Metro             Corporation.                                30   July

         nse/a     rticles/3       01   7676-AM R-a              cq u   i   rin
                                                                                  g-R   u   ra I-Metro-co       rpo   ration/.



Beckerman           Josh.          Envision         Healthcare                to    Buy Ambulance-Services                       Provider       Rural/Metro.        The    Wall    Street   Journal      Dow
Jones Company 30 July 2015
www.wsj.com/articles/envision-healthcare-to-buy-rural-metro-an-ambulance-services-Cimilluca
        Dana and Dana Mattioli. Envision Healthcare AmSurg to Merge. The Wall Street Journal Dow Jones
Company 15 June 2016                           www.wsj.com/articles/envision-healthcare-amsurg-to-merge-1466022361.

Envision         Healthcare             and    AMSURG                  Shareholders                 Approve       Merger.        AMSURG           Nashville     Geek 28       Nov.        2016
www.amsurg.com/news/envision-healthcare-and-amsurg-shareholders-approve-merger/.

ENVISION HEALTHCARE                                 HOLDINGS                      INC.      EVHC          IPO.       NASDAQ.com             Nasdaq
www.nasdaq.com/markets/ipos/company/envision-healthcare-holdings-inc-908664-72781.


fortune.com/2016/06/16/envision-The                                                                                                             2016
Reuters.        Envision           and    AmSurg Are                Set       to
                                                                                    Merge.           Fortune Fortune               16 June

          Home.
       Appraisal Foundation.  USPAP                                Uniform              Standards          of Professional Appraisal Practice                                      The    Appraisal

Foundation          www.appraisalfoundation.org/.

TransCare Announces                           Two       Significant           Milestones. Business                     Wire Business            Wire    Inc.   20   July   2015
www.businesswire.com/news/home/20150720005828/en/TransCare-An                                                                         nounces-Significant-Milestones.

                                                                                  US

115-44d2e38b2076chid101
Turk     Sarah.      Ambulance                 Services           in   the                  IBISWorld         Industry       Report 62191          IBISWorld.       Nov.    2015
https//clients          1.   ibisworid. com/reports/reportdown                                load/rcid1             rtid17mgid4eid1581                        file   IDb50564a9-9273-4cdb-b

                                               ftpdf.

                                                                                              US

a4a-a2af-40e8-bfa9-Voce
Ulama          Darryle.       Air Ambulance                  Services             in   the           IBISWorld          Industry      Report     OD5969.        IBISWorld.         Jan.    2015
https//clients1.ibisworld.com/reports/reportdownload/rcid1                                                           rtid17mgid4eid5969filelD2c3dl
          Capital        Sends          Letter     to    Board         of Air      Methods           Corporation. Business                 Wire     Business     Wire       Inc.    16    Sept.   2015
www.businesswire.com/news/home/20150916005862/en/Voce-Capital-Sends-Letter-Board-Air-Methods.

What      Is    USPAP              Uniform          Standards               of Professional Appraisal Practice                           USPAP          The    Appraisal      Foundation

www.appraisalfoundation.org/imis/TAF/Standards/Appraisal-Standards/Uniform_Standards_of                                                                                    Professional_Appraisal_Pra

ctice/TAF/USPAP.aspxhkeya6420a67-dbfa-41                                                       b3-9878-fac35923d2af.


SEC     Filings

Envision        Healthcare           Holdings             Inc.    Form            8-K 2015. Web.                5 Feb. 2019.

Envision        Healthcare           Holdings             Inc.    Form 10-K                 2015         2016. Web.          5 Feb.   2019.

Envision        Healthcare           Corporation.                Form 10-K              2016 2017. Web.                  5 Feb.     2019.

Falck    Holding         A/S.      2013 Annual               Report               2014.      Web.        5 Feb.      2019.

PHI     Inc.    Form 10-K            2015 2016. Web.                        5 Feb.          2019.


SP      Capital         IQ Precedent Transaction                                  Tearsheets

AMR     Holdco           Inc.      Oct.   28 2015. CIQ                  Transaction                 ID    IQTR308111786.

Century        Ambulance            Service             Inc.     Sep.       24      2015.       CIQ      Transaction           ID IQTR312153960.

Global     Medical           Response            Inc.    CIQ      Transaction                 ID     IQTR288164473.

PRN Ambulance                    Inc.     Aug.      4    2015. CIQ                Transaction            ID     IQTR278154665.

TriState       CareFlight           LLC        Jan.      19      2016.        CIQ       Transaction             ID    IQTR316215675.

Verihealth        Inc.       CIQ   Transaction               ID IQTR240684383.


Valuation Standards

2018-2019          Uniform          Standards             of Professional                   Appraisal Practice               USPAP         Appraisal       Standards       Board.        Jan.   2019.

ASA Business              Valuation           Standards American                            Society       of Appraisers.          Jul.   2008.

Rev    Rul     59-60         Internal      Revenue               Service.          Jan. 1959.

Statements         on Standards                for Valuation                Services American                     Institute      of Certified     Public   Accountants.           Jun.    2007.




                                                                                                    CONFIDENTIAL


                                                                                                                A4171
                                                                               Appendix B


                          .
Documents

Bates   Stamped Documents
1   146851 _2019_01   _24_09_00_PM   PP-TRBK0004574     PP-TRBK0071446
AL-00176                             PP-TRBK0004695     PP-TRBK0075769
AL-00196                             PP-TRBK0006471     PP-TRBK0078085
AL-00216                             PP-TRBK0012469     PP-TRBK0086219
AL-00236                             PP-TRBK0013259     PP-TRBK0087751

AL-00256                             PP-TRBK0013273     PP-TRBK0089542
AL-00341                             PP-TRBK0013274     PP-TRBK0090486
AL-00380                             PP-TRBK0015289     PP-TRBK0091282
AL-00400                             PP-TRBK0015291     TRANSCARE00000395
AL-00485                             PP-TRBK0015293     TRANSCARE00000395
AL-00695                             PP-TRBK0015295     TRANSCARE00003900
CM_TC2018_0002108                    PP-TRBK0015306     TRANSCARE00004048
CM_TC2018_0002110                    PP-TRBK0015309     TRANSCARE00004191
CM_TC2018_0003369                    PP-TRBK0015312     TRANSCARE00004259
CM_TC2018_0003376                    PP-TRBK0019062     TRANSCARE00004571
CM_TC2018_0004132                    PP-TRBK0019088     TRANSCARE00004609
CM_TC2018_0005038                    PP-TRBK0019089     TRANSCARE00005261
CM_TC2018_0005039                    PP-TRBK0019229     TRANSCARE00005639
CM_TC2018_0008781                    PP-TRBK0020769     TRANSCARE00005770
CM_TC2018_0013875                    PP-TRBK0022003     TRANSCARE00005839
CM_TC2018_0013895                    PP-TRBK0022363     TRANSCARE00007937
CM_TC2018_0013915                    PP-TRBK0024842     TRANSCAR   E00035020

CM_TC2018_0013935                    PP-TRBK0027756     TRANSCARE00043758
CM_TC2018_0013955                    PP-TRBK0028485     TRAN SCAR E00062780
CURTIS_000521                        PP-TRBK0033600     TRANSCARE00067400
Husson    Exhibit   166              PP-TRBK0033684     TRANSCARE00074331
Husson    Exhibit   171              PP-TRBK0041410     TRANSCAR   E00081368

PP00026768_PP-TRBK010                PP-TRBK0041414     TRANSCARE00107866

PP00026769_PP-TRBK010                PP-TRBK0042324     TRANSCARE00107987
PP00029624_PP-TRBK010                PP-TRBK0042693     TRANSCARE00195974
PP00092349_PP-TRBK013                PP-TRBK0044399     TRANSCARE00198138
PP-TRBK0004093                       PP-TRBK0046839     TRANSCARE00207025
PP-TRBK0004095                       PP-TRBK0051881     TRANSCARE00231115
PP-TRBK0004527                       PP-TRBK0052000     WF_TC_00000046
PP-TRBK0004573                       PP-TRBK0053856     WF TC 00003874




                                        CONFIDENTIAL



                                                A4172
                                                                                                                                                   JQ            Zw                    I.L    Z0U




                                                                                                                                                                                   O                                                                                                     I                                  O                                ZQ
                                                                                                                                                                                                                                               o
                                                                                                                                                                                                           NU                    U                                                                      U
                                                                                                                                                                 COD                                   O                                                                       N                                     ti                                  U
                                                                                                                                                                                                       Q
                                                                                                                                                                         Cl                   cc
                                                                                                                                                                                                                                          r-co        0                                                      Oo                       O    of



                                                                                                                                                                                                                                                                                                                                U
                                                                                                                                                                                                                                                 co                 OD    Cl




                                    ui      ro 04 CD
                                            00
                                                       O O   w   Q        0    z             ui   00   N   co   O       w   UuZQ                            co   N   o   O    W               U                               ýj aý   m                   60
                                                                                                                                                                                                                                                                          j        oU
                                                                                                                                                                                                                                                                                         a   E          v   CO   c      m                 0-       -0   N ýo O


                                                                                                                                                                                                                                                                                                                                                         aU            a    C-6
                                                                                                                                                                                                                                                                                                                                                                                  fnO




                                                                                                                                                                                                                                                                                                                                                                  H cal                 0y



                                                                                                                                                                                         M              o                           U            U        8 EE                                          p     QC            mw I-                    N   aV U m                          v
                                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                               CO                             CN
                                                                                                                                                                                                                                                               cL

                                                                                                                                                                                                                                                                                         C




                                                                                                                                                                                                                                                                                                                                                                            JI-UF-
                                                                                                                                                                                                                     CO
                                                                                                                                                                                                                                                                                                  613




                                                                                                                                                                                                                                                                                                                                C
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                   alw

                                                                                                                                                                                                                                                                                                                            7              aa                O         Eo
                                                                                                                                                                                                                                                                                                                                                                       m N
                                                                                                                                                                                                                                                                                                                 0 CM                                            CD-




                                                                                                                                                                              co   M         O0             _    O   N                                o   E EN            M                             0                   y   cr-
                                                                                                                                                                                                                                                                                                                                                     d aU U

                                                                                                                                                                                         co       M0        OI       co         N   U             U            o-
                                                                                                                                                                                                                                                                     LO   N                  Cl         aE                      0           -0     O          o

                                                                                                                                                                                                                                                                                                                                                                            y           0    Z

         0 O lý                                                  o 0 ri                                                     o    -
                                                                                                                                                                                                       0VI O         NI                                                                                                         l         N C            0   N         12   -
         0O            M                                         0        M                                                 0   OD         M                                                           0        CO   q                                                                                                                N                  0   N 2-                 Mw




                                                                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                                                C4




                                                                                                                                                                                                                                                                                                                                                                                             L
         o                 N                                     o   OD   Co   N                                            oV                                                                         0N                                                                                                                       C                        Q F_          W J
         M   CO            Et                                    N-       N 69                                              O N                O   ý                                                        6-                                                                                                                                           Q             W J
                                                                                                                                                                                                                                                                                                                                                                       OF
                                                                                                                                                                                                                                                                                                                                                             F-
                                                                                                                                     co




                                                                                                                                                                                                                                                                                                                                                                                             W
                                                                                                                                                                                                  --




                                                                                           F-0
         oN                                                      oOV                                                        o                                                                                                                                                                                                   ý     N
                                                                                                                                                                                                  O
                       Q                                                                                                                   M                                                                                                                                                                                                             O                  r
                                                                               T                                                00
                                                                                                                                                                                                            L6                                                                                                                                 0

         o
                                                                                                                                                                                                                                                                                                                                                                                  LO




             LO    I-                                            oc       ro                                                oN             W                                                                CO                                                                                                                  CA        N N            O NN          ý rm
                                                                                                                                           .ý-
                                                                                                                                                                                                  -                                                                                                                                                0     Vr      D1    c     aý         4    vt

         N   00   04       69                                        N CDý_                                                 0 C      cli           u   6.                                                                                                                                                                                                c                              J
                                                                                                                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                                                                                                                                       c      ý
                                                                               p
                                                                               -C/                                                                                                                                                                                                                                                                                           m               W
                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                        CD


                                                                                                  o    ý                                   t                                                                              c                      0


                                                                                                                                                                                                  i
                                                                                                                                                                                                                                          CL



                                                                                                                                                            i
                                        d
                                                                                                       Q
                                                                                                                                                                                                                     I IH
                                                                                       O                                    d                                    o
                                                                                                                                           U                                  W
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                  -_




                  2             O   N   o              CO    y   O                 O                            Z   Q




Ir   W


                                                                                           A4173
                                                                                                                                                                                                                                                                                                                                                                                          LL        z O/ V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c    mE           om         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ii
                                                                                                                                                                                                                                                                                                                                                                                                                                         U                          C                  C                      CC                    m U ac                 m     o        mZ               .L
                                                                                                                                                                                                                                                                                                                                                                                       o                                                                                                          m mL                                                                                     H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        II                 LL




                                                                                              ov                                                                                                                  E          m      m                     m                                        Q
                                                                                                                                                                                                                                                                                                  ty                 m      E                     om                       N m 3                                                              ac                    m                  mno                                                                                    y    H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EHhIflI
                                                                                                                                                                                                                                                                                                                                                                          o L w U 2 mL
          v                                                                                                                                                                                                                                                                                                                                  y                                                            y



                                                                                                   co
                                                                                                                                                                                                                                                                                         c        ma                ý.                       y                                                       m                                    mL                   y                   tm.1           mE                       ym

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N        ao

                                                                                                                                                                                                     m                                                              0 mm E                                       w                  SmC                                               N
                                                                                                                                                                                                                                                                                                                                                                                      m                       m                                    m      E    m          m         y             m V                           m
                                                                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                                     a                                                                             aci


                                                                                                                                                                                                                                                                     n c m
                                                                                                                                                                                                                                                                                                                                                                                                     II                                                                                                                    II




                                                                                                                                                                                                                                                                                                                                                                                                     w                                                    o
                                                                                                                                                                                                                      -o




                                                                                                                                                                                                                                                                                                                                                                                                             -2eca
                                                                                                                                                                                                                   Z5                                          e           cm                                       dc C t                                                                E                             d          E           U                          y         o                   L y                     m

                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                         Qo




          NN                                                                                  o    w
                                                                                                                                                                                                     o       uop
                                                                                                                                                                                                                  o
                                                                                                                                                                                                                           aom     aym mom
                                                                                                                                                                                                                                                      co        m Xm R
                                                                                                                                                                                                                                                                 sEL
                                                                                                                                                                                                                                                                                             y                       an
                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                         cm
                                                                                                                                                                                                                                                                                                                                    -                a                     dC                                    w                            d            mm                  y       m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            nma

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  coy     _   mL                a
          E pC                   .      m m                                                    m                     Y           a2                                                                                                                                                                                                                                                                                                                                                                                             O




                                                                                                                                                                                                 Cm               o                                           c                              m             c    mLm y                                 m                   3               C               a                              m     o               mJ        Z                  m    Uy                                                                                               R                 o      m Q

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     jfl
                                                                                                                                                                                                 a-.ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n

                                                      o                                                                                                                                      Y                                                                                               Qc                                                                                                                                                                                                c m Ey                                                                                                                        ma o
                                                                                                                                                                                                                                                          co




                                                                                                                         no                                                                                                                               Eu                                                          w                                                                                   m
                                                                                                                                                                                                                                             Eodhn.mý..




                                                                                                                                                                                                                                                                      II                                                                                                                                                                           mE
                                                                                                                                                        i
                                                                                                                                                                                                                                   z
                 Q                                                                                                                                                    RG                                                                                                                                                                                                              U                                 y                                            y     U           m                                                                                                                   m                     o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m.2




                                                                                                                                                                                                                                                                                                                nd d
                                                           ov                                      v         am                             o       m       0                        0U                           oo                                                                                              m                                                       ami L                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                     O-




                                                                                                                                                                                                                                                                                                                                                                                                                        ýmumSo
                                                      m                                                                                                                                                                                                                                                                                                                                                                                                                                              C
                                                                    c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ru
                                                                                                                                                                                                                                                                                                                                                                                                                   In                                                                                                                                                                      cD




                                                                                                                                                                                                                                                                           o                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                     ccýmivý%




                                                                                                                                                                      md d O                                                                                                    II                                                                                                                                                 v                                                                                                                                                            Ea                       i   r
                                                                                                                                                                                                                                                                                                                                                                                                                                   o
      m ec                                   w             m m                 ýý              ym                3                          E   o       U                                                4                                                                               cm                                                                              owl                                 mn                          mF 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                               mE                   N                               o                                                                      Lm              a    m

                                                                                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                             Z                                                                                                                               y                                   L                                                                                                                                                                                                                                                                         .m
                                                                                                                                                                                                                                                              mLmt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Opmm
                                                                                                                                                                                                                                                                                                                                                                               mm
                                                                          aa              oo                                                                                                                                                                                                                                                                                                                                                                                                  ao




                                                                                                                                                                                                                                                                                                                                                      o                                                                                                                                       a mC C
                                                                                                                                                                  -
                                                                                                                                                                                                                           -o6cD




      c m EO                                                                                 oc                                                                             Cm y                                                                                                                                                                                                                                                                                                   Ca                                                                                                                      n        a                   m co
                                                                                                       vN


                                                 m               mL            UI   C                                           3 m 12 m                m         O                              Cm                                                                                 o                                          md                                          c                             m   T                                                                                        m                                                                                                                      a m
                                                                                                                                                                                                                                                                                                           c.




                                                          Q                                                                                                                                                                                                                                                                                      a
                         ymj                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       co




                                                                                          m                                                                                                                                                                                                                                                                                                                                                                    o dcm                                                                                                                                                               c
                                                                         J-                                                                                                                                                                                                             II




                                       d                                 o                                       E                          my                                                                                                                                   ac                                                                                                                                                L                                               NE                                                                                                             mA                                         mU
                                                                                        mý                   d                                                         C                         CX                                                                        d                                                   m                           c                      U                                                                m                                                                 mU                                                                                          L                      m

                                                                                                                                                                                                                                                                                                                                                                                                         c
                         y                                          L          aC                                               c                                                    fO                                                                                                                                                                                                              y                                                                                                  w


                                                      mm
                                                 L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                  J-




                                 O .Ly                                                   o o                                                                                                                                     mm                                                               pma ai                                                                                                                                 d                                                                                                                                                        o                      N
                                                                                                                                                                                                                                                                                                  -




      m5                                                                                                                                                                                                                                                        cm                                                                                                                                                                                                                                                                                                                                                                          a2
                                                                                                                                                                                                                                                                                                                                                                                                                   yaa

                             D                                  d             T                             .               R           m m             ma                                       N                c                                                             m   E                                                   C_                                        C       /E        m                                              Ea                                             o     w CO E m                               aý                                  U                            r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FUF2
                         L                                                                         c                                                                                 C                                                                                                                                                            iv         p                                                                                                                     LVI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          an
                                                                                                                                                                            .L.




                                                                                                                                                                                                 ae               8                of                         m                     m                            m                           dE                                           m U             Nm                            Q 0 n  y                                    On                                    U     -                               o md           y   O
                                                                                                                                                                                                                                                                                                                                                                                                              oioyaE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n1iinit
                                                                                                                                                                                                                                                                                                                                                                                                    mU                             N
                                                                                                                                                                                                                                                                                                                               .-                                                II



                                                                                                                                                                                                                                                                                                                                                                                                                            m
                                                                                                                                                                                                     m om                  mm          oý ai                                   Vy
                                                                                                                                                                                                                                                                      cQ
      Rc                                                                                      0    v                                                                                                                                                                                                  y             E               P-                       c           E        y                                                       y   O                                              c        m                   y



                                                                                                                                                                                                                                                                                                                                                                                                                            ý      n O CmE O N                                                                            Nd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .O-
                                                                                                                                                                                                                                                                                                                                                                             12   m             OU m                                                                                L                 12             W

                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                      c Cn                                       o                                                                        R                                        o d 3 mm y
                                                                                                                                                                                                                                                                                                                                                                                                                                   m
                                                                                                                                                                                                     ý                                       n      o                                                 ma                    ym L                                                 7                        LO                                                                        N                                      C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            aF-

                                                                                                                                                                                                                   L                                                                                                                                       y                 y


      Rc                                                                                      0                                                                                                      -
                                                                                                                                                                                                                            IId    mm             cE
                                                                                                                                                                                                                                                                                                      m         ci        c mU                    cm                                      d               r                                        U ac                                                                   m
                                                                                                                                                                                                                                                                                                                                                 y   c   -                            m                      Cm                    m         ac m y G                                        c        E              0U
                                                                                                                                                                                                                                                                                                                                                                                                                            cýLO




                                                                                                                                                                                                         c        o                                                        m      mE m 7                                                                                   Em                       m     C                               o
                                                                                                                                                                                                                                                                                                                                                                                                                                         m In    Xm                                Co                   cG

                                                                                                                                                                                                                                                              m                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                           c                                   Ol




                                                                                                                                                                                                                                                                           mc d m c C m m                                                                                                                                                                                                                                       a
                                                                                                                                                                                                 II
                                                                                                                                                                                                                                    ccooa




       c                                                                                      o    m                                                                                             o           mm             m               aim ým                    yR

                                                                                                                                                                                                                                                                                                                                             y           c                .L              ..
                                                                                                                                                                                                                                                                                                                                                                                                     dU                 m              mCo                cý
                                                                                                                                                                                                                                                                                                                                                                                                                                                               c    e               Uv                        1m           m



          pEp        U                           m    Op         de                             ý.      m            a                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q


                                                                                                                                                                       Lm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 vi                          w     .    dw          c

                                                          a mo U                             3d                                                                                      m                                                                                                                                                                                                                                                                                                                                    Cm                                                                                                      $         m
                                                                                                                                                                                                                                                                                                                o                                                                                   LC                                                     mR                                                                                                   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        di
      o                                                                                                                                         mp O                                                                                                  ym                                     n                                               m                            um                                                                                              Z                                                                                a                               m                   cý
                                                                                                                                                                                                                             ammý
                                                                                                                                                                                                         ytOLCC




                                                  E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                     O                                                                                  Of Cw                   o                                 N                          0                                                                                                                      yII                                                                                          O                       tUO                                                ný                                                                                C m                f0
                                                                                                                                                                                                                             EýL3




                                                                                                                                                                                                                                                                                                                                                                                                               oNLL




                                                                                                                                                                                                                                                                               cc                                                                                                                                                                                                                                                         cm
                                                                                                                                                                                                                                                                  ocmoo




                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý...




                                                                                         n ui                                                                                                                                                                              C - mC                                                                                                                                                                                                                                                                          ao U m L
                                                                                                                                                                                                                        E-dýa




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           oyoyc




                                                                                                                                                                                II                                                                                                                                                                                                                                                                                                     II
                                                                                                                 EcEý




                 Z                                                  w                                                                                                                    C                                                                                                                                                                                                                                                                                                                                 3m                                                                                       CO m
                                                                                                                                                                                                                                                                                                                                                                         d.rm.y




      ay m_                                                                   o L                mU                                         R    O          O                   0 c                                                                                                                        y                   7y                                          p              M          O d                           i.    y                          m                  R     y        w                               C                                                                                            vi




                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




      c                                                                  d m                    L3              m           ý me c                      K         g                  mn                                                                   ý                                   Q                 o                            W mo                                                         C                              U m Eý                                     p                                U n n m Zm                     a               -a r           OE            o              E                       a m

                         1h                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                          o.n E                                                                                                                                  5                                                                                                                          am                                                                                                      m                               y

                                                                                                                                 D5 R
                                                                                                                                                                                                                                                                                                                                                                                                    r3                                                                                                                                                                                                                           ID




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mv
                                                                                          L

      c m                                                       E                        a     cm                                                                           Oý
                                                                                                                                                                                     V                            yo                                                                                   ýE E                                  E                                                       D                                                                    Q N o r mU a
                                                                                                                                                                                                                                                                                                                                                                          d
                                                                               m                                                m                                                                                                                                                                                           O                            vi                                    O                 m                        m                 ve m                                                                                     m                   ym J              a                                                      c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cm




                                                      v                                                                                                                                                                                             c
                                                                                                                                                                                                                                                                                    v                                                                                                                                                                                                                                                C
           p._                                                                                                                                              O1L                                                                                                                              o.

                                                                                                          12                                                      O-




                                                                                                                                                                                                                                                                           Cm                                                                                                                                                                                             C mU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m CG
                                                                                                                                                                                                                                                                           .




                                                           a mE                          E                   cm                  m                                                   v                                                                          am
                                                                                                                                                                                                                                                                                                                 mE                                                                                              N m1ý                   t CD                                        m                                                              ý                              EZ             ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                cmi                                                 nc
           m                                                                    m                   ..m                     v               vco         m         R             -                        m                                                                                                 o                                 m             c                                        L                                                          m    .L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y                      II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         II    m                                             m



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    mQ
                                                                                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                                 yoZ                             m          U                m           e                            w                  a       mU                 E         m           m    rn   C_    3         X                     o                     O   a          -    cj a                           y   C

                                                                                                                                                                                                             m                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F.1




      o                                                                                            M 7                                                                                                   m        c        E        c. m                          a                      d                          m               L
                                                                                                                                                                                                                                                                                                                                                 cE
                                                                                                                                                                                                                                                                                                                                                           m                                                     m                 ami r
                                                                                                                                                                                                                                                                                                                                                                                                                                                               m                                      E       m          ymm    O                                    my             y



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                 II                                                                                                   ýp                  CD




                                                                                                                                                                                                                                                                                                                                                                                                    wE
           Lo




                                                                                                                                                                                                                                                                                                                                                                                                                 mm                                                      C                                                  Um            n                               ui
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         dm d
                                                                                                                                                                                                                                                                                                                                                                                                            E                                                                                                        Cm                              m                    y                m

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a w nýc m E
                                                                                                                                                                                                                                                                                                                                                                                          o                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ol




                                                                                                                                                                                                                                                                                                                                                                                                     o n mo N m L y V w d
                                                                                                                                                                                                                                                                                                                                                                                                                                              II




                                                                                               aE r                                                                                              v       ac                r         c                                                       Lr            y                                mm       Z           w               7 m                                 am                                                                                                                                             im
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m    VI    y                                                           c       UN   Ld d m
                                                                                                                     a                                                                                                                                                                                                                                                                                                                                                                                                          O aH
           un                                                                                           co




          EEp                                    m    Oo            3e                         m G                          o        3E                                                                                                                                                                                                                                                                                                                                                                                                             ggýý             d



                                            L_




                                                                                                                                                                                                                                                                                    R                            oý mC E                                   c                                        C_ Q                            L              Rm               C              C   O N m7                                                                                                     L                       C  2          cw o
                                                                                                                                                                                                                                                                                              U
                                                                                                                                                                                                                                            mcy                                                                                                                                                                                                                                                   co
                                                                                                                                                                                                                                                                                                                                                                                 r-




                                                                                                                                                                                                                                                                                                                                                                                                    Cm                                                         o                   L o Cm
                                       aN
                                                                mE      w  y m3 c md E y                                                        c d               Q         Cm                   mU          Ew                    m                          To EU             d y                                                          YmU i               ma
                                                                                                                                                                                                                                                                                                                                                                  E              mE                                                           0L                        m-                  yw                                                                                                                           W              mE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                             y                    C    r                                                                 mL                                 Q                                                                                                                                                                  y
      m Cm                                                                                                                                                                                                                                                                                                                                                                                                                                                              a          E co m y
                                                                                                                                            v


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m m
                                                                                                                                                                                                                                                                                                                                                                                                                        momE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              II




                                                                        v Z my t       m                                                Zh                  H                                                                                                                                 C                                             m                                                                                      n                                                                                                                                                                                     E
                                                                                                                                ff




                                                      E                                                                                                                     .                        d                                                                  L3                                                                                 m
                                                                                                                                                                                                                                                                                                           R2a                                                                                                                                                                                                                                                                                                  ccm



                                                                                                                                                                                                                                                                                                                                                                                          V
                                                                                                                                                                                                                                                                                                                                                                                                                   cQo




                                                                                                                                                                                                         N                                                                                                                                                                                                                                                                                                                          lUll
                                                                U y                                                             m                       O                             .                                                                                                                                   a /                                        o           y                       my                                                         R
          rný                                                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NnInm




                                  cm
                                                                                                       TLII




                                                                                                                                                                                                                                                               aaiL




                                                                         mC    E8 m -                                                oL my                                                                                                                                                                                                                                                                                                                              m. 0
                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                             dEy.
                                                                                                                                                                                                                                   oaavýa




      r c 7EE V                                       o                                                                                                                                                                                                                                                                        CN
                                                                                                                                                                                                                                                    mom



                                                                                                                                                                                                                                                                          mE                                                                                                                                                                                                                              y                                                                                           oN                                    mE
                                                          aoc



                                                                p                                                               n                       ma            O     w                    d                                                                                                     m            a2                                                                    7                      m                        m                                                       m                 mU                                                                                                           m
                                                                                                                     Euyý




                                                                                                                                                        O
                                                                                                                                                                                                                                                                                                                                                                                                                                                          a-
                                                 a-                                                                                                                                      -
                                                                                    lp




                                                      n                 U UR           y                                                                                    C                                                                                         20 U                                                                   m                                                                                                                                                                                                                                                                               L
              CR                                                                                                                                                                                                                                                                                                                                                               CU C U                                                                                                                 e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ya
           m                                                wy                     m                                            m       c mE                 d                                   md                                                                                               Cr                                                       m                                                                           cm                           m mE                a  md                             Cm                                                                          m                  y                  mrn
                                                                                                                                                                                                                  oic                                                                                                                   -




                 C                                                                            E.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                                                                                                                                                                C            ayi                                                                                                     II
                                                                                                                                     L...




                                                                                                                            m                                     O                                                                                                                                                                                                                                                                                                            0C w
                                                                                                                                                                                                                                                                                                                                                            ma
          m                      oO                                                                                                                         A                        yN E                                                                                      mE             N                                                                                    g                                                                                                                                 U                                                                          3
                         N-                                                                                                                                                                                                                                                                                                                                                                                                                           aim
                                            II
                                                 C                  d L         mm                               y                      r mmL           y                   L                                                                                                                                           w      0                                                                                   o.              mU L                        2          o




N H    xW
                                                                                                                                                                                                                                                               A4174
                                                                                                                                                                                                                                                                                                        J                      Hz                        Ill                                               0




                                                                                                                                                                                                                                                                                                                                                          12         N                                10   4Ei                     d                         m                              O                           0n C                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o       m                                a mO m o                    -J   U        mU          m             d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a        nm                   c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         d                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ON                  co           .o                          aD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o   LL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C   p    01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10   -6                 U                        r-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý                      o

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                co




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m aY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         aN
                                                                                                                                                                                                                                                                                        di     v        m                         to   y                       CID
                                                                                                                                                                                                                                                                                                                                                                          d             Q                  w                                                aýis       E           00   n       CL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m        II         O     a     R                       y        Co      m                C1   C     a                  m                v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -E


                                                                                                                                                                                                                   c               mU               H                         Z                                   p                a        m CC                     N                 d cu                               3   T    m                 v dL N V N                                                         C0                 M            Ro            m
                   o nc                            U V                                 c7                                                                                                                                                                                                                                                                                                                                                            mm cN J C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0


                                                                                                                                                                                                          a Co                                                                0J                                           air-                                                        U                                                                                                                                                                2 c
                                             m                                                                                   c                                                      m                                                                                cm                             ma
                                                                                                                                                                                                                                                                                                                                                                     Zr                                                       Ca
                                             .
                                                                                   ý                                                           0          C                                      V                                                  L     m m                                                          m           e             y0                                                                  U                                                                                                   7 i7C           Co
                                                                                                                                                                              y


                                                                                                                                                     N En                                                                                                                a                                                                                                                                                                                              Q
                                                                                                                                                                                                                                                                                                                                                                                                      01                                                          CM




                      0L                               C                           d         c   0         m         O                          V                                 O              d        c                                         EQ Z                                                               0
                                                                                                                                                                                                                                                                                                                       O               m    oa                                                             mm 3               UC                            m3                                                                pN                          QO                       QUm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  VC
                                                                                                                                                                        mn


                                                                                                                                                                                                                                                                                                                                                                                   a                                                                                                                                                                                                                                                                    c   m
                                                                vl                     vi                       rm                                                                                                                                                                            7a.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                        pý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        111               ý-




                                                                                                                                                                                                                                                                                        ci

                                                                                                                                                                                                                                                                                                                                                                              LO                                                                                                        NU
                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                nE d
                                                                                                                                                                                                                   uJ                          0                                  a     0                         wa                                 m y             N                                C              Z                  m                         EQ          Z3                                                                                                      6




                                                                                                                                                                                                                                                                                                                                                                                                                                            aýýaýýýmdm
                                                                                                                                                                                                                                   Eo.-




                                                                                                                                                                                                                                                                                                                               y                                                                                                                                                                                               ON         V
                                                                                                                                                                                                                   m                                                                                                                                                  U                                                                                                                                                                              ow m
                                                                                                                                                                                                                                                                                                                                                                                                                                                             II                                                     LO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý2MN
                                                                                                                                                                                                                                                                                                                                                                                                  rmmaZyma
                   Q            v                  d                                                       y                                                                      C oo y m                                                                                                                                                                E                                                                                        ýn
                                                                                                                                                                                                                                                                                                                      UdNyUa7d.L7



                                                       t mE
                                                                                                a                                                                                                                                         f                      ya                                 d        7                     c                                 N                                 c                                                                                                                a
                                                                                                                               Ervýmtiom




                                                                                                                                     a d ý Cmam o f w ý                                                            3
                                                                                                                                                                                                                                                                                   fn                                                                                                                                L            m                                     m               y                      S
                   C Vv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p1
                                          LL                                                                      II                           10                                                                        C-
                                                                                                           omcQ




                                                                                                                                                                                                                                                                         a                                        a                                                  OU                                                                            wm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          II




                                                                                                                                                                                                                                                                                                                                                                                                                                       y                                              ZI
                                             m                                           E-                                                                                                                                                    0EL
                                                                                                                                                                                                                                 m                           0                                                                                                                                                                                                                                                                m
                                                                                   E-1

                                                                                                      y                                                                                                                                                                                                                                     acm                                              L                 m                                                           U_                             T

                                                                                                                                     C L c do y
                                                                                                                                                                                                                                                                                                                                                                                                                              w                                                                                     a                     U               acm                  a
                                                                                                G                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       16
                                                                                                                                                                                                                                                                 -




                   mU m                                                                                                                                                                                                                                                                             moc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U3udimmmn00
                                                                         c          nE                      c O                                                                                                    a         U                m                           3                    E                                           o                                            w         m                           NC                                                                                        N VrU                             o
                                o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mj              m C                                                                                 m
                                                       E Nu
                                                                                                                                                                                                 _
                                                                                                                                                           N6mumcvcm




                                                                                                d                                    C Cm                                                                                                                                                                                                                                                                                                                                                                                                               Qy
                                                                                                                                                                                                                                                                                  10




                      L                   aNO                                      dy                       u                                    a n                                                                    N                                        e                V            E                               E            A                                           E                                                            o                                                 N                      y                                       Cm
                                                                                                                                                                                                               yC
                                                                                                                                                                                                                                                                                                                                                                                                  U                               mn                                                                                d                     O
                                                                                                                                                                                                                                                                              n


                                                                                                                                      N d
                                                                                                                                                                                      an




                               v          N                C                                    rm                                               mU O                                                                                                                    rV                                                                              e C
                                                                                                                                                                                                              II                          Vm..




                                                                                    mu                            mn                                                                                                                                                                                                           m                                                                                                                            cm                              C                                 Nm
                                                                     V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                          m a                    m                                               o.                        w                                                 m        y        n                                                                                                                                        m
                           y                                                                                                                                    y


                       H                     N
                                                                                                                                                                                                                                                                                                                                                                                   a                                      m                                                                                                               m
                                                                                                                                                     Cm                                                                                                                                                                        m
                                                                                                                                                                                                                                                                                                                                                                                                                                       C-




                                                                                                                                                                                                                                                                         m L                                                                                         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                   II




                                                                                            V                     On                       C2                                                    T aL
                                                                                                                                                                                                                                                                                                        a                                                                                                                                                                    C                                                                             on
                                                                                                                                                                                            T
                                U                                                   Z                                                                                                                            0                        O         0 m                                                      m m                                               w                                  n                                                                                                    u
                                         y


                                                                                                                                                                                                               w
                                                                                                       y                                                                     tCu                                                                                                                                                                                                            a                                           e                              0.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mU          m
                                                                                                                                                                                                                                                                                                                                                                                                                              o-

                                                                                                                                                                                                                                                                                  o-
                                                                                                                                                                                                                                               CL




                                                                                                                                                                                            on 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                                                                                                                II




                  N .y                   O     N       C             C              w       Y              C dU        y                                 vi     m            ay                      CL
                                                                                                                                                                                                                             a            Cm
                                                                                                                                                                                                                                               m          m               a               n                                                                          C                                                                  m               a               3C                            d                 OL          EO                  - mo n
                                         w                                                                                                               V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýQ


                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                            amt                                   II



                                3                                                                                                                                                                                   n a n0                                                                                                                                                                                                    U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C-
                                                                                                                  Dy                                                                                                                                                      V                                                    m                                                                                                                                                                                                                                      U
                  ym                                       O                        0
                                                                                              y.                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                             0L           c                                    c                                              m

                                                                                                                                                     N                                                                                                                                                                                                                                                                                                   r             nn                        m
                                         Cm                                                                                                                                                                                             0                                o
                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                 1n                                                          II-                                                                                                                               ny

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l0

                                                                                                                                                                                       t
                                                                ný
                  co
                                                                                                                                                                                                                                                                                                                               E0                                    L                                                                                                                      UZm
                                     n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                           O                                u                     OC                           m                        0.
                           m-




                                                                                                                                                                                                                                                                 am
                                                                                                                                                                                                                        m          d                             d                L                                   0                                                            O              Z                                                                    E
                   m                                                                                                                   L                                                                                                                                                            CM                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                                                                                        0                um                                                                    LO
                                                   -




                                                       U                                                                                                 F                                                                                                                                                                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y                                y

                                                                                                                                                                                  DN m U                                                                                                                                                                             Oc                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mim
                  a                                                       E         Oc                                                                                                                                                                                                                                     T                                                                                         rn E-                                        n        C                           Z mU                                                                                                                            VC m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mam
                                                                                                                 o                                  d                                                                                   aC                   o                           m                   E                     m 21 d E
                                     0
                                                                                                                                                                                                                                                                                                                                                                                        aCm                                                                 o                                                                                                                                       UC
                                                                                                                                                                                                                                                 fOL                                            ý.-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   dV                                      3                                   m
                                                                                                            7C


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  co




                                                                                                                                                                                                 N y                                                                                                    d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C7Fr
                   my     On                               m                           7               r                               m N dm    0 d  c                                                                      mX           U                              a                      y                                                                                                                                                  a0   WN                                                                              M                             8
                                                                                                                                                                                                                                                                         am
                                                                                                                                                                                                                                                         d                                                                                                           C                            m                                                                                                                                                               E
                                    ayi

                                                                                                                       m                                                                                                                                                                                                                                                                                             yn
                                                                                                                                                                                                                                                                                                                                           La                                           m                                               a                                                                                                                             p
                                                                                                                                                                             0.
                                                                                                                                                                                                                                                                                                                           01Cm




                                                                                         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      COL                           0
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                             LLCO




                                                                                                                                       a         m3 C n                                                                            H W                                                                                                          m -J d c                                                                                            ann N ý. V
                                                                                                                                                                                                                                                                                                                  F_                                                                                                                                                                                                                                        CL



                   VC           rnS                        OO                      U                                                                                                                                                                                                                                                                                                                  Ko                                                                                                                      E                                   c
                                                                                                            QLo
                                                                                                                                                                                                                        U m                                  c                                                    O            m                                                                                                        V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O
                                                                                                                                                                                                                                                                                               a                                                                                                  a                                                                                                                                                                            E
                                                                                                                                                    ý.                                                                                                                                                                                 M-                                                                                                                                                                     ao


                                                       U Z 0 Vc                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m           y d0
                                                                                                                                                         an




                               m                                                                                                       yL    Em
                                                                                                            Em                                                                                                                     v                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                             LL                                                                                  aon                                                                                                                                                                                                                                                                                                                                                                                                                                  f0



                                                                                                                                                E0u                                                                                                                                                                                                                          O                                       D                                                            VC                      C ad
              d                                                                                                                                                                                                                                                  Um                                                                                                                                                                                                                                                                                     mam
                                                                                                 3                                                                                                                                                                        a                                           rm               E        m              M                                  N                                                  O                                                                                                                     ma .                                C     m             n               m
                                                                                                                                                         .T                                                                                   if         y
                                                                                                       II

                                                                                                                                                                                                                                                                                                                                                                                                                              y                                                                                                                                                                                                            m
                                                                                                                                                                                                                    -         ul




                                                                                                                                                                                                                                                                                                                                           oU                        0                                     Q         Z        ay                        m     ym        m                                                                                   U         N
                                                                                                                                       UL m
                                                                                                                                                                                                                                                                                                                                                                                                  i                                                                                m m                0             JJ                                            m
                                             Z                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                   L_                                                                                                           CL




                                                                                                  0N
                                                                                                                                                                                                                                                                                                                                                                                                                     m                                                                                                                                    dV d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               awicam
                                                                                                                                                                                                                                                                                                                                                 nE                                               A                                                                     2                                      c
                                                                                                                                                                                                 m

                                                                                                                                                                                                                              j
                                                                                                                                                                                  m                                mL                   aC m                     N C                                c                              T                                                                                          3 p
                                                                                                                                                                                                                                                                                                                                                                     Oa m                                                                                                                                                     E
                                                                                                                                                                                                                             y                            o                                                           y                                              0 mt                                                                                acm
                   V                      u5                                                          C                                                                                                        a                                          6T
                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                  O                                       p1
                                                                                                                                                                                                                                                                                        0.2-0




                                    yr
                                                                                         E                                                                                                                                                                                                                                                                                                                                                    ýý
                                                                                                                                0                                                                                                                                                                                                                                                                                    yn C                            u                                U
                                                       E        V7
                                                                                                                                         dp                                                                                                C                                                                                                                                                                                                                                                                                                            Nm  d
                                                                                       0        d                                                                             r                  y        d                                               c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E
                                                                         aci                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       amH


                   m Eo
                                                                                                                                                                                                                             a                                                                                    a               c
              ul




                                                       mý                                                                                                                                                                        d                                                                                                                                                                                                                                                                                                                   U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                           7
                                                                                                                         O1                               1.1




                                                                                                                                                         m              o U Rc                   N                                                       L Rm
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -n                                                                                                        fl
                                                                                                                                                                                                                                                                                                                                                     -




                                                                                                                                                                                                                                                                                                                                                                                       0n
                                                                                                            mmQ                                                 orc                                                                                                                                                        ma
                                                                                   3 mZ                                                Z p                                                                                                                                                                                                                                                                                                           t
              T                                                                                                                                                                                                                                                                                                                                                                                       ýý2
                                             dL                                                                            m                                                                              Q                                   mn                                                                                                                                                                                                                                        Q
                          n-


                                                                                                                                                                                                                                                                                                c                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                na
                                                                                                                                                                                                                                                                                   0-


                                                                                                                                                                                                                                                                                                                                                                                   a                                              m                                                                       U                                                       m fQ
                                                                                                                                                                                                                         y                                                                                                                      cdi                      y
                                                                                                      -0

                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                                                                     L                                                                                             J
                                                                                                                                                                                                                                                                                                                                                                                                                     10

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -0




                                                                                                                                                                        c             w     c    V        0        N                      .    m    LL
                                                                                                                                                                                                                                                             o                                          a             m    ym                    no
                                                                                                                                                                                                                                                                                                                                                                              .L-
                                                                                                                                                                                                                                                                                                                                                                                        N             c                       N                              co        mC 7 C                                 m CO U                       0    mm                         oQ                                                                          ti   c




                                                           C                        02           0                                             3                                                 O                 mO a                                      d                    3                                                         N o                              C mm                                    c
                                                                                                                                                                                                                                                                                                                                                                                                                                             r-m
                                                                                                                               ýmmm
                                                                F-ý-




                                                                                                                         C                                                        m Zj                    c                                   U                                                                                                                                                                                                                                   O                                           NO                        o
                                                                                                                                                                                                 Nc
                                                                                                                                                                                                                                                     0                                                           N                m
                                                                                                                                                                                                                                                                                                      umda




                                                                                                                                       fq                                                                                                                                                                                                                                                                                                                o ma c                         mm

                                i                                         a
                                                                                                                                                                                                                                                                                                                                                                                                                                             1pnýý




                                                                                                                                                                 0O                                                                                                                                                                                                                                                                                                          N pn
                                                                                                                                                                                                                                                                                                                      NVCQ




                                                                                                                                                                5m
                                                                                                                                                                                                                                                                                                                                                                     in                                                       f0



              yE m                                                                       m1                                                Cd                                                                                                                                                 o                                                                                                                      d                                                                                                                                            yV
                                                           m                       m                                                                                                                                                                                     0ý
                                                                                                                       L                                  c                             M v               d        aM                                     n                       1                                                                                           CO                                                                                       o
                                     y           1.0                                                        a
                                                                                                      5-2


                                                                                                                                                                                                                                                                                                                                   m                           a m                                                                m                                                                                                            E
                                    n E0                                                                                                dE 2 O
                                                                                                                                                                                                                                                                                        07




                                                                                   j       C TU                                                                                                                                                                                                                                                                                                                                                      mc
                                                                                                                                                                                                                                                                                                                      1r




                                                                                                                                                                                                                                                                                                                 C                                                                                d my y
                                                                                                                                                                                                                                                              ny2



                              m C                                                                                                                                                                                                                                                                                                                                                                                                  m                                         N
              O        Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a-
                                                                                                            uoQ


                                                           L                                d                                              y                                                om                                                       4 a                           o                                                             w m                     N                                                                                                                  pV d                                                                  cE               Qn
                                                                                                 em




                                                                                                                                       m7 E 1 C                                                                                                                                                                                                                                                                                                                                                                                                             w
                                                                                                                                                                                                                                                                                                                                                                                                                              V                                         m                                                                O
                                                                                         R C c
                                                                                                                                                                                        -                                                                                                II




                                                                                                                                                                                                                                               c                                        F                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                              aE
              vi          V                                II                  t                                                                                                   CD       rn   m        d        w2                                        n E 1ý                m                                  j                              U               2                            C c                         7    II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n          y         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .             C                         2K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0              0                                                                     m    ý        n    oU          o

                                                                                                                                                                                                                                                                                                                                                                                                                          O-E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C      CL            NQ                 Cm         E    U
              K                                                              ax O

              K                                                                C
                                                                              tq


              K        o                                                       N
                                                                              P.




                   C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  C                              E
              m                                                           x        O                                                                          O     0                                                                                                                                                                                                                                                                                                                                0                                                                                                                                             c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ON                                                                                                     d
                                                                                                                                                         G                                                                                                                                                                                                                                                                                                                              .                 Fg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10                    00


              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0                        7               vv                                                   V    C     U                                         aE
                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ON                                                                                             mU

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ma m
              x       O.                                                  x        N                                                                                    N                                               oO                                                                                                                                                                                                                                                              Tr 0
                                                                                                                                                                                                                                                                                                                                                                                   OOO N                                                                                                                                       m C                                                                        ti                                       muv
                                                                                                                                                                                                                                   C4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J L0
              m                                                           x        N                                                                          O                                                                                                                                     gin
                                                                                                                                                                                                                                                                                                                                                                                   VNN                                                                                                  T             0                        D        ON rn                                                                                                           m   m
              m    C                                                           C                                                                         G
                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        T             0                        m C                                                                                                                     u

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                                                                                                       00



              x                                                           xO                                                                                                                                            co 1O
                                                                                                                                                                                                                                                                                                                                                                                       N    tD                                                                                                        0                                  N 0o                                                                                                      0         ob

                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10




                                                                                                                                                                                                                                                                                                                                                                                                      o              nm                                                               r
                                                                     w                                 C                                                                to R                                                                                         w                  J                         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                               LLI


                                                                                                                                                                                                                                                                                                                                            pC                       w                                                                                                       1ý                                                                         m             m                                                                                          m




              4
                                               D       C        N              h            c                                                  b              Q




M   I-2 X W

                                                                                                                                                                                             A4175
               PX 286
        LaMonica v. Tilton, et al., 18-1021-smb



A4176
A4177
A4178
A4179
A4180
A4181
A4182
A4183
A4184
